Exhibit 10.2

 

 

 

EXECUTION COPY

EQUITY PURCHASE AGREEMENT

by and among

The GMT Members,

Joseph A. Sperske (as the Members’ Representative),

and

Mine Safety Appliances Company

Dated as of September 7, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I SALE AND TRANSFER OF INTERESTS; CLOSING

   3

1.1.     Purchase and Sale

   3

1.2.     Consideration

   3

1.3.     Closing; Closing Date

   4

1.4.     Working Capital

   4

1.5.     Purchase Price Allocation

   6

ARTICLE II REPRESENTATIONS AND WARRANTIES

   7

2.1.     Representations and Warranties by the GMT Members

   7

(a)       Title to Interests

   7

(b)      Organization, Standing and Power

   7

(c)       Binding Agreement

   9

(d)      Conflicts; Consents

   9

(e)       Capitalization; Equity Interests

   10

(f)       Reserved

   10

(g)      Customers

   10

(h)      Absence of Changes

   11

(i)       Tax Matters

   13

(j)       Assets, Property and Related Matters

   17

(k)      Patents, Trademarks and Similar Rights

   18

(l)       Material Contracts

   20

(m)     Litigation, etc.

   21

(n)      Compliance; Governmental Authorizations

   22

(o)      Labor Relations; Employees

   25

(p)      Brokers

   27

(q)      Financial Statements

   28

(r)       Accounts Receivable

   28

(s)       No Undisclosed Liabilities

   28

(t)       No Indebtedness

   29

(u)      Insurance

   29

(v)      Suppliers; Raw Materials

   29

(w)     Related Party Transactions

   30

(x)      Certain Payments

   30

(y)      Products; Warranties

   30

2.2.     Representations and Warranties by Buyer

   31

(a)       Organization, Standing and Power

   31

(b)      Authority; Binding Agreement

   31

(c)       Conflicts; Consents

   31

(d)      Investment Intent

   31

(e)       Brokers

   31

(f)       Actions and Proceedings

   31

 

2



--------------------------------------------------------------------------------

ARTICLE III COVENANTS OF THE PARTIES PRIOR TO CLOSING DATE

   32

3.1.     Expenses

   32

3.2.     Conduct of Business

   32

3.3.     Further Assurances

   32

3.4.     Access and Information; Contact with Customers and Suppliers

   33

3.5.     Public Announcements

   33

3.6.     Confidentiality

   33

3.7.     Employees

   33

3.8.     Due Diligence

   34

3.9.     Notification

   34

3.10.  No Negotiation

   35

3.11.  Members’ Representative

   35

3.12.  Consents

   36

3.13.  Tax Matters

   36

3.14.  Governmental Filings

   43

3.15.  Acknowledgment by Buyer

   43

3.16.  Union Bank Debt

   43

ARTICLE IV CLOSING CONDITIONS

   44

4.1.     Conditions to Obligations of Buyer

   44

4.2.     Conditions to Obligations of GMT Members

   47

ARTICLE V INDEMNITY

   49

5.1.     General

   49

5.2.     Procedures for Indemnification

   52

5.3.     Procedures for Third Party Claims

   53

5.4.     Insurance; Other Indemnity

   54

5.5.     Escrow; Release of Escrow Amounts

   54

5.6.     Adjustments

   54

5.7.     Remedies

   55

5.8.     Mitigation

   55

ARTICLE VI POST CLOSING COVENANTS

   55

6.1.     Restrictions on Competition

   55

6.2.     Non-Solicitation of Customers

   55

6.3.     Non-Solicitation of Employees

   55

6.4.     Authorization to Modify Restrictions

   56

6.5.      50th Anniversary Celebration

   56

6.6.     Employees

   56

6.7.     COBRA

   57

6.8.     Accrued Compensation and Accrued Vacation

   57

6.9.     Real Estate

   57

6.10.  Products Liability Coverage

   57

6.11.  Access to Records

   57

ARTICLE VII TERMINATION

   57

7.1.     Termination Events

   57

 

3



--------------------------------------------------------------------------------

7.2.     Effect of Termination

   58

ARTICLE VIII MISCELLANEOUS

   58

8.1.     Entire Agreement

   58

8.2.     Descriptive Headings; Certain Interpretations

   58

8.3.     Notices

   59

8.4.     Counterparts

   60

8.5.     Survival

   60

8.6.     Benefits of Agreement

   60

8.7.     Amendments and Waivers

   60

8.8.     Governing Law

   60

8.9.     Jurisdiction; Service of Process; Waiver of Jury Trial

   60

8.10.  Severability

   61

8.11.  Time of Essence

   61

8.12.  Further Assurances

   61

8.13.  Specific Performance

   61

 

EXHIBITS, ANNEXES AND SCHEDULES Annex A   Working Capital Calculation Exhibit A
  Form of Escrow Agreement Exhibit B   Form of Robbibaro Employment Agreement
Exhibit C   Form of Joinder Agreement Exhibit D   Form of Individual Purchase
Agreement

Schedule

  2.2(c)

Schedule

  4.1(p)

Schedule

  6.1

Schedule

  6.2

Schedule

  6.3

Schedule

  6.10

Disclosure Schedules

 

 

4



--------------------------------------------------------------------------------

INDEX   

Accounts Receivable

   28

Accounts Receivable List

   28

Acquisition

   2

Action

   21

Actual Closing Date Working Capital Amount

   6

Adjusted Closing Date Working Capital Amount

   4

Agreement

   1

Baseline Working Capital Amount

   4

Benefit Plan Resolution

   57

Buyer

   1

Buyer Indemnitees

   49

Cash Purchase Price

   3

CERCLA

   23

CERCLIS

   23

Closing

   4

Closing Date

   4

Closing Date Balance Sheet

   4

Closing Date Working Capital Amount

   4

COBRA

   57

Code

   12

Company

   1

Company Accounting Practices

   4

Company Group

   2

Confidentiality Agreement

   33

Core Representations

   52

Current Financial Statements

   28

Customer List

   10

Damages

   49

Deductible Amount

   52

Disclosure Schedule

   7

DOL

   26

Electrasem

   1

Electrasem Equityholder

   1

Electrasem Equityholders

   1

Electrasem Interests

   1

employee benefit plan

   26

Environmental Conditions

   22

Environmental Law

   24

Environmental Permits

   22

ERISA

   26

Escrow Agent

   3

Escrow Agreement

   3

Escrow Amount

   3

Escrow Period

   54

Financial Statements

   28

 

5



--------------------------------------------------------------------------------

FIRPTA Certificate

   46

Foreign GMT Members

   46

Form W-9

   46

Fundamental Representations

   52

Gassonic

   1

Gassonic Equityholder

   1

Gassonic Equityholders

   1

Gassonic Interests

   1

GM Group

   17

GMHK

   2

GMHK Interest

   2

GMI

   2

GMI Transaction

   2

GMIL

   2

GMIL Sellers

   2

GMIL Transaction

   2

GMP

   1

GMP Interests

   1

GMS

   1

GMS Equityholder

   1

GMS Equityholders

   1

GMS Interests

   1

GMSA

   1

GMSA Interests

   1

GMT Indemnitees

   51

GMT Interests

   1

GMT Joinder Members

   2

GMT Member

   1

GMT Members

   1

GMT Parties

   7

Governmental Authority

   22

gross up

   27

Hazardous Substances

   25

HSR Act

   43

Indebtedness

   29

Indemnified Party

   51

Indemnifying Party

   51

Individual Purchase Agreement

   47

Intellectual Property

   20

Interests

   2

IRS

   26

Known

   7

Lien

   7

Liens

   7

Material Adverse Effect

   8

Material Contract List

   21

 

6



--------------------------------------------------------------------------------

Members’ Representative

   1

Most Recent Balance Sheet

   28

multi-employer plan

   27

multiple employer welfare arrangement

   27

Negotiation Period

   53

Order

   22

Permitted Encumbrances

   17

Person

   10

Plan

   26

Pre-Closing Period

   37

Pre-Closing Period Tax Return

   38

Pre-Closing Taxes

   38

Purchase Price

   3

Purchase Price Allocation

   6

Related Persons

   17

Release

   25

Representatives

   9

Robbibaro Trust

   1

Securities Act

   7

Shannon Trust

   1

Shelley Trust

   1

Software

   20

Special Representations

   52

Sperske Trust

   1

Stasia Trust

   1

Statutory Plans

   25

Straddle Period

   37

Straddle Period Tax Return

   40

Tax

   13

Tax Claim Notice

   41

Tax Contest

   41

Taxes

   13

Third Party Claim

   54

to the Knowledge of the GMT Parties

   7

Transfer Taxes

   40

Unaudited Financial Statements

   28

voluntary employees’ beneficiary association

   27

Working Capital Amount

   4

Working Capital Firm

   5

Working Capital Objection Notice

   5

Wuxi

   2

Wuxi Interest

   2

 

7



--------------------------------------------------------------------------------

EQUITY PURCHASE AGREEMENT

This EQUITY PURCHASE AGREEMENT, dated as of September 7, 2010 (this
“Agreement”), with respect to the equity interests of General Monitors
Transnational, LLC, a Nevada limited liability company (the “Company”), by and
among (i) Cecil Lenihan; David Woods; Denis Connolly; Joseph A. Sperske, as
Trustee of the Shelley Trust (the “Shelley Trust”); Joseph A. Sperske, as
Trustee of the Stasia Trust (the “Stasia Trust”); Joseph A. Sperske, as Trustee
of the Shannon Trust (the “Shannon Trust”); Darin Brame; George Purvis; Joseph
A. Sperske, as Trustee of the Joseph A. Sperske Revocable Trust (the “Sperske
Trust”)”); and Phillip A. Robbibaro and Michelle Robbibaro, as Trustees of the
Robbibaro Family Trust (the “Robbibaro Trust”) (each of the aforementioned in
(i) is a “GMT Member” and collectively, are the “GMT Members”); (ii) Joseph A.
Sperske, as agent for the GMT Members (the “Members’ Representative”); and
(iii) MINE SAFETY APPLIANCES COMPANY, a Pennsylvania corporation (“Buyer”).

INTRODUCTION

WHEREAS, the GMT Members own all of the issued and outstanding membership
interests (the “GMT Interests”) of the Company;

WHEREAS, the Company, along with Frank G. Dagerman, Thomas Dagerman, and Edwin
Choo Yong Liang (each a “GMS Equityholder,” and collectively, the “GMS
Equityholders”), own all of the issued and outstanding ownership interests (the
“GMS Interests”) of General Monitors Systems, LLC, a Nevada limited liability
company (“GMS”);

WHEREAS, GMS owns all of the issued and outstanding ownership interests (the
“GMSA Interests”) of General Monitors Systems Asia Pte. Ltd., a limited private
company organized under the laws of Singapore (“GMSA”);

WHEREAS, the Company, along with Melinda Brown, Brenda K. Denny, Paul E. Morris,
DeWayne Brown, Catherine Vaughn and Alan Austin (each an “Electrasem
Equityholder,” and collectively, the “Electrasem Equityholders”), own all of the
issued and outstanding ownership interests (the “Electrasem Interests”) of
Electrasem, LLC, a California limited liability company (“Electrasem”);

WHEREAS, the Company owns all of the issued and outstanding ownership interests
(the “GMP Interests”) of General Monitors Pacifica, Pte., Ltd., a private
company limited by shares organized under the laws of Singapore (“GMP”);

WHEREAS, the Company, along with Gregma Holding ApS and Bjarni Invest ApS, (each
a “Gassonic Equityholder,” and collectively, the “Gassonic Equityholders”), own
all of the issued and outstanding ownership interests (the “Gassonic Interests”)
of Gassonic A/S, a company organized under the laws of Denmark (“Gassonic”);

WHEREAS, the Company holds a thirty percent interest (the “GMHK Interest”) in
General Monitors (HK) Co., Limited, a private company limited by shares
organized under the laws of Hong Kong (“GMHK”);

 

1



--------------------------------------------------------------------------------

WHEREAS, the Company holds a thirty percent interest (the “Wuxi Interest”) in
Wuxi General Monitors Co., Ltd. (“Wuxi”), a limited liability company organized
under the laws of the Peoples Republic of China; provided that the parties
understand and agree that the Company also holds an additional five percent
interest in Wuxi in its name as a nominee for Andrew Yong pursuant to a Nominee
Shareholder Agreement dated October 15, 2008, which interest shall be
transferred to Mr. Yong upon payment in full of that certain promissory note
dated October 15, 2008 in the original principal amount of US$124,677.57, and
the parties intend that the terms of the nominee arrangement between the Company
and Mr. Yong shall not be modified at the Closing Date;

WHEREAS, on or about the date hereof, Buyer, General Monitors, Inc., a Nevada
corporation (“GMI”) and a representative of GMI will enter into an asset
purchase agreement whereby Buyer will purchase substantially all of the assets
of GMI and assume certain liabilities of GMI (the “GMI Transaction”);

WHEREAS, on or about the date hereof, Buyer will purchase all of the outstanding
stock of General Monitors Ireland Limited, an Irish corporation (“GMIL”),
subject to and in accordance with the terms of a purchase agreement among GMIL,
the holders of the capital stock of GMIL (the “GMIL Sellers”), and a
representative of the GMIL Sellers (the “GMIL Transaction”);

WHEREAS, the GMT Interests, GMS Interests, GMSA Interests, Electrasem Interests,
Gassonic Interests, GMP Interests, Wuxi Interest and GMHK Interest are
collectively the “Interests”;

WHEREAS, the Company, GMS, GMSA, Electrasem, Gassonic, and GMP are collectively
the “Company Group”;

WHEREAS, subject to the terms and conditions of this Agreement, the GMT Members
desire to sell to Buyer, and Buyer desires to purchase from the GMT Members, all
of the GMT Interests (the “Acquisition”);

WHEREAS, five of the GMT Members, Denis Connolly, Cecil Lenihan, David Woods,
Darin Brame and George Purvis (the “GMT Joinder Members”), will not execute this
Agreement as of the date hereof but are expected to execute a Joinder Agreement
after the date hereof, effective as of the date hereof, to join this Agreement;
and

WHEREAS, Don Edwards, Phillip Robbibaro, Shannon Edwards Honarvar, and Stasia
Edwards Mate are benefitting from the sale of the business and the goodwill of
the Company Group and the consideration to be paid therefor and to be received
by the GMT Members which are trusts set up by Messrs. Edwards and Robbibaro and
Mmes. Honarvar and Mate for their own benefit or the benefit of family members.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained herein and other good and valuable consideration, intending
to be legally bound, the parties agree as follows:

ARTICLE I

SALE AND TRANSFER OF INTERESTS; CLOSING

1.1. Purchase and Sale.

(a) Subject to the terms and conditions set forth herein, on the Closing Date
(as defined in Section 1.3), the GMT Members will sell and deliver to Buyer free
and clear of any Liens (as defined in Section 2.1(a) hereof) and together with
all rights attaching thereto on and after the Closing Date, and Buyer will
purchase from the GMT Members, the GMT Interests.

(b) Buyer, in its sole discretion, may designate one or more entities (which
entities need not be affiliates of Buyer) as the entity or entities to which the
GMT Interests shall be transferred at Closing; provided that notwithstanding any
such designation, Buyer shall continue to be bound by the terms, conditions, and
provisions of this Agreement. In the event Buyer elects to make such a
designation, Buyer shall deliver to the Members’ Representative at least one day
prior to the Closing Date a letter identifying the entity or entities to which
the GMT Interests are to be transferred at Closing, together with the number of
GMT Interests to be transferred to such entity or entities.

(c) Prior to the Closing, the GMT Members will use reasonable efforts to cause
the GMT Joinder Members to join this Agreement as described in Section 4.1(r).
For the avoidance of doubt, this Agreement will be binding upon and enforceable
against the parties who have signed this Agreement whether or not any or all of
the GMT Joinder Members sign; provided, that as set forth in Section 4.1(r),
Buyer shall not be required to close unless all of the GMT Members shall sign
this Agreement (including through the Joinder Agreement).

1.2. Consideration. In consideration for the GMT Interests, and subject to the
terms and conditions herein, Buyer will pay the GMT Members $80,188,000 USD, as
adjusted as provided in Section 1.4 (the “Purchase Price”), payable as follows:

(a) Cash Purchase Price. On the Closing Date, Buyer will pay to the GMT Members
by wire transfer in immediately available funds, in accordance with written
instructions to be provided by the GMT Members to Buyer no less than two
(2) business days prior to the Closing Date, an aggregate amount equal to
$69,305,300 USD (the “Cash Purchase Price”). Buyer shall withhold taxes as
required by law and shall remit such taxes to the appropriate authorities.

(b) Escrow Amount. The remaining $10,882,700 USD shall be held back and placed
in escrow (the “Escrow Amount”) with PNC Bank, N.A. (the “Escrow Agent”) in
accordance with the terms of the Escrow Agreement by and among Buyer, the
Members’ Representative and the Escrow Agent (the “Escrow Agreement”). The
Escrow Amount will be delivered to the GMT Members at such time and in such
amounts as set forth in the Escrow Agreement. By executing this Agreement, a
Joinder Agreement or an Individual Purchase Agreement, the GMT Members
(including without limitation the GMT Joinder Members), the GMS Equityholders,
the Electrasem Equityholders, and the Gassonic Equityholders each agree to the
terms of the Escrow Agreement.

 

3



--------------------------------------------------------------------------------

1.3. Closing; Closing Date. The closing (the “Closing”) for the consummation of
the transactions contemplated by this Agreement shall take place as soon as
practicable after the satisfaction or waiver of all conditions to Closing set
forth herein or such other date as may be mutually agreed upon by the parties
hereto (such date of the Closing being hereinafter called the “Closing Date”);
provided, at Buyer’s option the Closing shall not occur until October 1, 2010.
The Closing shall be deemed to have occurred effective as of 12:01 a.m. on the
Closing Date.

1.4. Working Capital.

(a) Baseline Working Capital Amount; Working Capital Amount. The “Baseline
Working Capital Amount” shall mean $7,570,689, which is the Working Capital
Amount as set forth in the balance sheet of the Company contained in the
unaudited, consolidating management reports for the Company Group, GMI, and GMIL
as of March 31, 2010. The “Working Capital Amount” shall mean, as of a
particular date, an amount equal to (i) the consolidated current assets of the
Company Group minus (ii) the consolidated current liabilities of the Company
Group (excluding, for the avoidance of doubt, long-term portion of any
liabilities and deferred Tax liabilities that solely relate to the difference
between book income and taxable income), in each case calculated in accordance
and consistently with the past practices of the Company Group (“Company
Accounting Practices”). In calculating the Working Capital Amount, the
calculation shall be performed in a manner consistent with the example of the
net working capital calculation attached hereto as Annex A. For the avoidance of
doubt, for purposes of the calculation of the Working Capital Amount, all
deferred Tax liabilities of the Company Group shall be properly accrued on the
balance sheet contained in the unaudited, consolidating management reports for
the Company Group in accordance and consistently with their respective past
practices, as adjusted in this Section 1.4(a) and Annex A attached hereto.

(b) Post-Closing Determination. Within sixty (60) calendar days after the
Closing Date, Buyer, or its designee, will conduct a review of the Working
Capital Amount as of the Closing Date (the “Closing Date Working Capital
Amount”) and will prepare and deliver to the Members’ Representative a balance
sheet as of 12:00:01 a.m. on the Closing Date (the “Closing Date Balance
Sheet”), together with a computation of the Closing Date Working Capital Amount
and the Adjusted Closing Date Working Capital Amount (as defined below). The
Closing Date Balance Sheet shall be prepared in a manner consistent with the
preparation of the balance sheet contained in the unaudited, consolidating
management reports for the Company Group as of March 31, 2010. The Closing Date
Working Capital Amount shall be adjusted to: (i) (x) add the amount of any net
increase in net fixed assets of the Company Group from March 31, 2010 to the
Closing Date, or (y) subtract the amount of any net decrease in net fixed assets
of the Company Group from March 31, 2010 to the Closing Date, and (ii) (x) add
the amount of any net decrease in long term Indebtedness of the Company Group
from March 31, 2010 to the Closing Date or (y) subtract the amount of any net
increase in long term Indebtedness of the Company Group from March 31, 2010 to
the Closing Date (as so adjusted, (the “Adjusted Closing Date Working Capital
Amount”).

The Company Group and Buyer will make available to the Members’ Representative
all information, data, records and work papers used in preparing the Closing
Date Balance Sheet and calculating the working capital adjustment hereunder and
such other records and work papers as are necessary for the Members’
Representative to review the calculations and

 

4



--------------------------------------------------------------------------------

to resolve any disputed related thereto, including without limitation access to
(and the ability to make copies of) the books and records of the Company Group.
Buyer further agrees to make its personnel and accountants available to explain
any information, data, records and work papers used in preparing the Closing
Date Balance Sheet and calculating the working capital adjustment hereunder.

If the Members’ Representative disagrees with the computation of the Adjusted
Closing Date Working Capital Amount or the items reflected on the Closing Date
Balance Sheet, the Members’ Representative may, within thirty (30) calendar days
after receipt of the Closing Date Balance Sheet, deliver a notice (a “Working
Capital Objection Notice”) to Buyer identifying with reasonable specificity
those items of the Closing Date Balance Sheet prepared by Buyer to which the
Members’ Representative is objecting and the amounts with respect thereto that
the Members’ Representative asserts to be the correct amounts and setting forth
the Members’ Representative’s calculation of the Adjusted Closing Date Working
Capital Amount. If the Members’ Representative does not deliver a Working
Capital Objection Notice within such thirty (30) calendar day period, then the
Adjusted Closing Date Working Capital Amount shall be deemed to be finally
determined as the amount calculated by Buyer. If the Members’ Representative
timely delivers a Working Capital Objection Notice to Buyer, the Members’
Representative and Buyer will use reasonable efforts to resolve any disagreement
as to the computation of the Adjusted Closing Date Working Capital Amount as
soon as practicable, but if they cannot reach a final resolution within thirty
(30) calendar days after Buyer has received the Working Capital Objection
Notice, Buyer and the Members’ Representative will jointly retain a mutually
agreeable independent accounting firm of recognized national standing (the
“Working Capital Firm”) to resolve their disagreement. If Buyer and the Members’
Representative are unable to agree on the choice of the Working Capital Firm,
then the Working Capital Firm will be an independent accounting firm of
recognized national standing selected by lot (after excluding one firm
designated by Buyer and one firm designated by the Members’ Representative).
Buyer and the Members’ Representative will direct the Working Capital Firm to
render a determination as promptly as practicable but in no event later than
forty-five (45) calendar days of its retention. Buyer and the Members’
Representative and their respective agents will cooperate fully with the Working
Capital Firm during its engagement to facilitate its resolution of the remaining
disputes, including by providing the information, data, records, and work papers
used by each party to calculate the adjustment amount due and the remaining
disputes, and making its personnel and accountants available to explain any such
information, data, records, or work papers. The Working Capital Firm will
consider only those items and amounts in the Closing Date Balance Sheet set
forth in the Working Capital Objection Notice which Buyer and the Members’
Representative are unable to resolve. In resolving any disputed item, the
Working Capital Firm may not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. The Working Capital Firm’s
determination will be based on such review as the Working Capital Firm deems
necessary to make its determination, and on the definition of the Adjusted
Closing Date Working Capital Amount included herein. The determination of the
Adjusted Closing Date Working Capital Amount by the Working Capital Firm will be
conclusive and binding upon Buyer, the Members’ Representative and the GMT
Members, in the absence of fraud or manifest error. Each of the parties shall
bear its own costs and expenses in connection with the work of the Working
Capital Firm. Buyer, on the one hand, and the GMT Members, on the other hand,
shall bear the costs and expenses of the Working Capital Firm based on the

 

5



--------------------------------------------------------------------------------

percentage which the portion of the contested amount not awarded to each party
bears to the amount actually contested by or on behalf of such party. The
Adjusted Closing Date Working Capital Amount, as finally determined pursuant to
this Section 1.4(b), is referred to herein as the “Actual Closing Date Working
Capital Amount.”

(c) Payment of Working Capital Adjustments.

(i) If the Actual Closing Date Working Capital Amount exceeds the Baseline
Working Capital Amount, Buyer shall, within five (5) business days after the
determination thereof, pay to the Members’ Representative (for the benefit of
the GMT Members) an amount equal to the amount by which (A) the Actual Closing
Date Working Capital Amount exceeds (B) the Baseline Working Capital Amount.
Such payment shall be payable by Buyer to the Members’ Representative (for the
benefit of the GMT Members) in accordance with written instructions to be
provided by the Members’ Representative to Buyer no less than two (2) business
days after the determination thereof. Such payment shall be made by Buyer to the
Members’ Representative (for the benefit of the GMT Members) in cash, by
cashier’s or certified check, or by wire transfer of immediately available funds
in United States Dollars to the accounts designated by the GMT Members pursuant
to the immediately preceding sentence.

(ii) If the Actual Closing Date Working Capital Amount is less than the Baseline
Working Capital Amount, Buyer shall be entitled to receive an amount by which
(A) the Baseline Working Capital Amount exceeds (B) the Actual Closing Date
Working Capital Amount. Buyer shall be permitted to withdraw such amount from
the Escrow Account maintained with respect to the Company and the Members’
Representative shall cooperate in providing the joint written instructions to
the Escrow Agent with respect thereto.

(iii) If, pursuant to Section 1.4(a) above, a dispute exists as to the final
determination of the Actual Closing Date Working Capital Amount, the Company
Group and Buyer, on one hand, and the GMT Members, on the other hand, shall
promptly pay to the other, as appropriate in accordance with Sections 1.4(c)(i)
and 1.4(c)(ii), such amounts as are not in dispute, pending final determination
of such dispute pursuant to Section 1.4(b).

(d) Working Capital Adjustments in Individual Purchase Agreements. The parties
agree that to the extent any working capital adjustment arises under any
Individual Purchase Agreement, any payment due hereunder shall be offset by the
amount of the payment made pursuant to such Individual Purchase Agreement such
that there will be no double counting of any working capital adjustments or
payments relating thereto.

1.5. Purchase Price Allocation. The parties shall cooperate to prepare an
allocation of the Purchase Price in accordance with Code Section 1060 and the
Treasury regulations thereunder (and any similar provision of state, local or
foreign law, as appropriate) (the “Purchase Price Allocation”). The parties
agree that the Purchase Price Allocation will bind them for federal, state,
local, and foreign income and personal property sales tax purposes in connection
with the transactions contemplated hereunder and will be consistently reflected
by them on any tax returns or reports they file or prepare. The parties shall
consult with each other concerning all issues relating to such allocation in
connection with any tax audit and the parties

 

6



--------------------------------------------------------------------------------

shall not initiate any positions inconsistent with such allocation in connection
with any tax audit. Notwithstanding the above, the parties agree to determine
the portion of the Purchase Price to be allocated to any United States real
property interests (as defined in Section 897 of the Code and the underlying
Treasury regulations) prior to the Closing.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1. Representations and Warranties by the GMT Members. The GMT Members
represent and warrant to Buyer, except as set forth in the disclosure schedule
or the lists attached to the disclosure schedule (the “Disclosure Schedule”),
and except for events, transactions, or occurrences contemplated or required by
this Agreement, as follows. The Disclosure Schedule shall be arranged in
sections corresponding to the numbered and lettered sections in this Article II
and the disclosure of a particular matter in any section of the Disclosure
Schedule shall be deemed to be disclosed in all other relevant sections of the
Disclosure Schedule to the extent that it is reasonably apparent to Buyer from
such disclosure that such disclosure is applicable to such other sections. The
inclusion of any matter on the Disclosure Schedule shall not (i) be deemed to
constitute an acknowledgment that such information is required to be disclosed
in connection with the representations and warranties made by the GMT Members in
this Agreement or an admission as to the materiality of any such matter and
(ii) be deemed to establish a standard of materiality. To the extent used
herein, “to the Knowledge of the GMT Parties” or “Known” by the GMT Parties
shall mean the actual knowledge after reasonable inquiry. With respect to
determining whether something is to the “Knowledge of the GMT Parties” or
“Known” by the GMT Parties, the GMT Parties shall include the knowledge of the
GMT Members, Phil Robbibaro, Joseph A. Sperske, Richard Lamishaw and Don Edwards
and such persons shall be the “GMT Parties”).

(a) Title to Interests. The GMT Members are the sole record and beneficial
owners of the GMT Interests and at the Closing will transfer to Buyer (or its
designee as contemplated by Section 1.1(b)), good and marketable title to the
GMT Interests and will transfer the GMT Interests free and clear of all security
interests, liens, pledges, charges, escrows, options, rights of first refusal,
mortgages, indentures, security agreements or other encumbrances, other than
restrictions under the Securities Act of 1933, as amended (the “Securities Act”)
and state securities laws, (each a “Lien” and, collectively, “Liens”), and with
no restriction on the voting rights, transfer rights and the other incidents of
record and beneficial ownership pertaining to the GMT Interests, except for such
restrictions arising under the Securities Act and state securities laws. The
Company directly or indirectly legally and beneficially owns the stock,
interests and equity of each other entity in the Company Group, Wuxi or GMHK as
set forth in Section 2.1(a) of the Disclosure Schedule free and clear of any
Liens.

(b) Organization, Standing and Power.

(i) Section 2.1(b)(i) of the Disclosure Schedule contains a complete and
accurate list for the Company of the jurisdiction of organization and each other
jurisdiction in which it is authorized to do business. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of Nevada and has all requisite

 

7



--------------------------------------------------------------------------------

limited liability company power and authority to own, lease and operate its
properties and to carry out its business as now being conducted. The Company is
duly qualified to do business as a foreign company and is in good standing under
the laws of each state or other jurisdiction in which the ownership or use of
properties owned by it, or the nature of the activities conducted by it,
requires such qualification except where the failure to be so qualified could
not reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, a “Material Adverse Effect” means an event, circumstance or condition
which: (A) if quantifiable, would result in a cost, liability or other expense
or diminution in value of more than $100,000 or (B) if not quantifiable, would
be materially adverse to the business, assets, financial condition or results of
operations of the Company and each other entity in the Company Group, taken as a
whole; provided that none of the following shall be deemed to constitute, and
none of the following shall be taken into account in determining whether there
has been, a Material Adverse Effect: (I) any adverse change, event, development
or effect resulting from or relating to (t) general business or economic
conditions, including without limitation any effect that is the result of
factors affecting any national, regional or world economy, (u) any occurrence or
condition affecting generally the industries in which the Company and the other
entities in the Company Group operate, (v) national or international political
or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war or the occurrence of any military or terrorist attack upon the United
States or any of its territories, possessions or diplomatic or consular offices
or upon any military installation, equipment or personnel of the United States,
(w) financial, banking, or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), (x) changes
in generally accepted accounting principles and/or changes in laws, (y) the
execution or announcement of this Agreement or the transactions contemplated
hereby (including without limitation a reduction or delay in purchases of
products or services from the Company, any other entity in the Company Group,
Wuxi or GMHK), or (z) any actions taken with the consent or at the direction of
Buyer (including without limitation any actions done in compliance with the
terms of this Agreement), (II) any existing event, occurrence, change,
development, or circumstance with respect to which Buyer has knowledge as of the
date of this Agreement other than matters which are required to be but are not
set forth in the Disclosure Schedule (except as otherwise set forth in
Section 5.1(f)), or (III) any adverse change, event, development, or effect on
or regarding the Company, any other entity in the Company Group, Wuxi, and/or
GMHK that is disclosed to Buyer and cured before the earlier of the Closing Date
or the date on which this Agreement is terminated.

(ii) Section 2.1(b)(ii) of the Disclosure Schedule identifies the jurisdiction
of incorporation or organization of each other entity in the Company Group and
each other jurisdiction in which such entity is authorized to do business.
Section 2.1(b)(ii) of the Disclosure Schedule identifies the jurisdiction of
incorporation or organization of Wuxi and GMHK. Each other entity in the Company
Group is duly organized, validly existing and in good standing under the laws of
its state or country of incorporation or organization as set forth on
Section 2.1(b)(ii) of the Disclosure Schedule and has all requisite power and
authority to own, lease and operate its properties and to carry out its business
as now being conducted. Each other entity in the Company Group is qualified to
do business as a foreign entity and is in good standing under the laws of each
state or other jurisdiction in which the ownership or use of properties owned by
it, or the nature of the activities conducted by it, requires such qualification
except where the failure to be so qualified could not reasonably be expected to
result in a

 

8



--------------------------------------------------------------------------------

Material Adverse Effect. The Company does not directly or indirectly own any
capital stock of, or other equity interests in, any entity other than the other
entities in the Company Group, Wuxi and GMHK.

(iii) The GMT Members have delivered or made available to Buyer or its
Representatives true, correct and complete copies of all of the organizational
documents of the Company, each other entity in the Company Group, Wuxi and GMHK,
in each case as currently in effect. “Representatives” of a party means such
party’s legal counsel, investment bankers, accountants and other advisors.

(c) Binding Agreement. Upon execution and delivery of this Agreement (i) on the
date hereof by the GMT Members (other than the GMT Joinder Members) and the
Members’ Representative, or (ii) through a Joinder Agreement by the GMT Joinder
Members, and upon the execution and delivery of an Individual Purchase Agreement
and a stockholders’ or members’ consent and waiver by each of (i) the GMS
Equityholders, (ii) the Electrasem Equityholders, and (iii) the Gassonic
Equityholders, this Agreement will have been duly executed and delivered by each
of the GMT Members and by the Members’ Representative pursuant to all necessary
authorization and, assuming due authorization, execution and delivery by the
other parties hereto, and will be the valid and legally binding obligation of
each such Persons, respectively, enforceable against such Persons in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other laws relating to or affecting the
rights and remedies of creditors generally and to general principles of equity,
regardless of whether enforcement is sought in a proceeding at law or in equity.

(d) Conflicts; Consents. Neither the execution and delivery of this Agreement,
the consummation of the transactions contemplated hereby nor compliance by the
GMT Members with any of the provisions hereof will: (i) conflict with or result
in a breach of the charter, by-laws or other constitutive documents of the GMT
Members or any entity in the Company Group, Wuxi and GMHK, and (ii) conflict
with or result in a default (or give rise to any right of termination,
cancellation or acceleration) under any of the provisions of any agreement
binding upon the GMT Members or any entity in the Company Group, including any
contract identified on the Material Contract List referred to in Section 2.1(l),
which would adversely affect the ability of the GMT Members to perform their
respective duties and obligations under this Agreement or which would have a
Material Adverse Effect, (iii) violate any law, statute, rule or regulation or
order, writ, injunction or decree applicable to the GMT Members, or any entity
in the Company Group or such a party’s properties or assets which would
adversely affect the ability of the GMT Members to perform their respective
duties and obligations under this Agreement, or which would have a Material
Adverse Effect, or (iv) result in the imposition or creation of any Lien upon or
with respect to the GMT Interests or the assets of the Company or any other
entity in the Company Group. No consent or approval by, or any notification of
or filing with, any public body or authority is required to be obtained or made
at or prior to the Closing by the GMT Members or any entity in the Company
Group, other than the HSR Act filing contemplated herein, in connection with the
execution, delivery and performance by the GMT Members of this Agreement or the
consummation of the transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------

(e) Capitalization; Equity Interests. Section 2.1(e) of the Disclosure Schedule
sets forth the authorized capital stock or other equity interest and the number
of issued and outstanding shares of each class of stock or other equity interest
of the Company and each other entity in the Company Group, Wuxi and GMHK,
together with the names of the holders of all such outstanding equity interests
and the percentage of outstanding equity interests held by each such holder.
There are no other shares of capital stock or other equity interests of the
Company or each other entity in the Company Group, Wuxi and GMHK issued or
outstanding. All of the GMT Interests and the interests of the Company in each
other entity in the Company Group, Wuxi and GMHK are validly issued and
outstanding, fully paid and nonassessable. Neither the GMT Members nor any other
any individual, corporation, partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority (each, a “Person”) is entitled to any preemptive or
similar rights with respect to the GMT Interests or the Company’s interest in
each other entity in the Company Group, Wuxi or GMHK. There are no outstanding
or authorized options, warrants, call agreements, convertible securities or
other rights, agreements, arrangements or commitments relating to the GMT
Interests or the Company’s interest in each other entity in the Company Group,
Wuxi or GMHK or obligating GMT Members, the Company, each other entity in the
Company Group, Wuxi or GMHK to issue or sell any of the GMT Interests or the
Company’s interest in each other entity in the Company Group, Wuxi or GMHK or
any other shares of capital stock of, or any other interest in, the Company or
any other entity in the Company Group, Wuxi and GMHK. Notwithstanding the
foregoing, the parties agree that with respect to any representation and
warranty made with respect to Wuxi and GMHK in this Section 2.1(e) (other than
with respect to the interests in Wuxi and GMHK which are owned by the Company),
the representation and warranty as it pertains to Wuxi and GMHK shall be true
and correct to the actual knowledge of the GMT Members.

(f) [Reserved]

(g) Customers. The customer list which has been attached to Section 2.1(g) of
the Disclosure Schedule (the “Customer List”) sets forth (i) the names and
addresses of all customers that generated revenues for each entity in the
Company Group with an aggregate value for each such customer of $150,000 or more
during each of the calendar years 2010, 2009 and 2008 and (ii) the amount for
which each such customer was invoiced during each such periods; provided that
for 2010, such list shall be as of the date specified on the Customer List. To
the Knowledge of the GMT Parties, as of the date of execution of this Agreement,
neither the Company nor any other entity in the Company Group has received any
written notice that any customer listed on the Customer List either (A) has
ceased, or will cease, to use the services of the Company or any other entity in
the Company Group pursuant to the customer’s current arrangement or contract
with any entity in the Company Group, (B) has substantially reduced or will
substantially reduce, the use of the services of the Company or any other entity
in the Company Group or (C) has sought, or is seeking, to reduce the price it
will pay for services of the Company or any other entity in the Company Group,
including in each case after the consummation of the transactions contemplated
hereby. To the Knowledge of the GMT Parties, as of the date of execution of this
Agreement, no customer listed on the Customer List has otherwise threatened in
writing to take any action described in the preceding sentence as a result of
the consummation of the transactions contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

(h) Absence of Changes. Since June 30, 2010, the Company and each other entity
in the Company Group have conducted their business only in the ordinary course
of business consistent with past practice. Without limiting the foregoing, since
June 30, 2010, there has not been any:

(i) change in the authorized or issued capital stock or ownership interests of
the Company, any other entity in the Company Group, Wuxi or GMHK; grant of any
stock option or right to purchase any ownership interests of the Company, any
other entity in the Company Group, Wuxi or GMHK; issuance of any security
convertible into such ownership interests; grant of any registration rights;
purchase, redemption, retirement, or other acquisition by the Company, any other
entity in the Company Group, Wuxi or GMHK of any of their respective ownership
interests; or declaration or payment of any dividend or other distribution or
payment in respect of such ownership interests (except to the Company, any other
entity in the Company Group wholly or partially owned by the Company, Wuxi or
GMHK and except for tax distributions to the holders of Interests in any such
entities);

(ii) amendment to the organizational documents of the Company, any other entity
in the Company Group, Wuxi or GMHK;

(iii) (A) payment or increase, or commitment to pay or increase, by the Company
or any other entity in the Company Group of any bonuses, salaries, or other
compensation to any shareholder, member, director, manager of a limited
liability company, or officer (except (I) in the ordinary course of business
consistent with past practice, or (II) for payments or increases in wages or
salaries required under existing agreements, arrangements or understandings), or
(B) entry into any employment, severance, or similar contract with any
shareholder, member, director, manager of a limited liability company, officer,
or employee (other than employment, severance or similar contracts entered into
with non-United States residents in the ordinary course of business in
compliance with statutory requirements of the applicable laws of the country of
such person’s residence or employment);

(iv) adoption of, or increase in the payments to or benefits under, any Plan (as
defined in Section 2.1(o)) for or with any employees of the Company or any other
entity in the Company Group, except to the extent such adoption of or increase
in the payment to or benefits under is required by law;

(v) damage to or destruction or loss of any asset or property of the Company or
any other entity in the Company Group, whether or not covered by insurance,
which could reasonably be expected to have a Material Adverse Effect;

(vi) entry into, failure to renew, termination of, or receipt of notice of
termination of any license (other than end-user licenses in the ordinary course
of business consistent with past practice), vendor, distributorship, dealer,
sales representative, joint venture, credit, or similar agreement, or any other
contract or transaction (or series of related contracts or transactions),
outside the ordinary course of business, involving a total remaining commitment
by or to the Company or any other entity in the Company Group of at least
$100,000;

 

11



--------------------------------------------------------------------------------

(vii) sale (other than sales of inventory in the ordinary course of business
consistent with past practice), lease, or other disposition of any material
asset or property of the Company or any other entity in the Company Group or
Lien on any material asset or property of the Company or any other entity in the
Company Group;

(viii) cancellation or waiver of any claims or rights with a value to the
Company or any other entity in the Company Group in excess of an aggregate of
$100,000;

(ix) change in annual accounting period of the Company or any other entity in
the Company Group;

(x) action that would cause either the Company or any other entity in the
Company Group to make or rescind any Tax election, except to the extent such
action is the result of the sale of the GMT Interests pursuant to this
Agreement;

(xi) adoption or change in any method of accounting for the Company or any other
entity in the Company Group (except as required by a change in law (including
U.S. generally accepted accounting principles) or international accounting
standards for those entities in the Company Group which issue financial
statements outside of the United States);

(xii) reversal of accruals with respect to the Company or any other entity in
the Company Group (except as required by a change in law (including U.S.
generally accepted accounting principles) or international accounting standards
for those entities in the Company Group which issue financial statements outside
of the United States);

(xiii) incurrence or assumption of any Indebtedness or any other obligation or
liability, absolute, accrued, contingent or otherwise, individually or in the
aggregate in excess of $100,000, except current liabilities in the ordinary
course of business consistent with past practice, or the incurrence of any Lien
upon the assets of the Company or any other entity in the Company Group;

(xiv) capital expenditures, additions or improvements by the Company or any
other entity in the Company Group in excess of an aggregate of $100,000;

(xv) institution, settlement or agreement to settle any litigation, action or
proceeding by the Company or any other entity in the Company Group other than in
the ordinary course of business consistent with past practice;

(xvi) failure by the Company or any other entity in the Company Group to
maintain in full force and effect or renew policies of insurance in effect at
June 30, 2010;

(xvii) election or change in any election by the Company or any other entity in
the Company Group, filing of any amended tax return by the Company or any other
entity in the Company Group, entry into any “closing agreement” as described in
Section 7121 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any corresponding or similar provision of state, local or foreign income Tax
law) by the Company or any other entity in the Company Group, settlement of any
claim for Taxes or assessment of Taxes relating to the Company or any other
entity in the Company Group, surrender of any right to claim a refund of

 

12



--------------------------------------------------------------------------------

Taxes by the Company or any other entity in the Company Group, consent to any
extension or waiver of the limitation period applicable to any claim for Taxes
or assessment of Taxes relating to the Company or any other entity in the
Company Group, or other similar action relating to the filing of any tax return
or the payment of any Taxes, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action could have the effect
of increasing the liability for Taxes of the Company or any other entity in the
Company Group for any period ending after the Closing Date or decreasing any tax
attribute of the Company or any other entity in the Company Group existing on
the Closing Date;

(xviii) entry into, or commitment to enter into, any transactions with Related
Persons; or

(xix) agreement, whether oral or written, by the Company or any other entity in
the Company Group to do any of the foregoing.

Notwithstanding the foregoing, the parties agree that with respect to any
representation and warranty made with respect to Wuxi and GMHK in this
Section 2.1(h), the representation and warranty as it pertains to Wuxi and GMHK
shall be true and correct to the actual knowledge of the GMT Members.

(i) Tax Matters.

(i) The Company and each other entity in the Company Group are accrual basis
taxpayers and their tax liabilities are determined on that basis.

(ii) Each of the Company and each other entity in the Company Group: (i) timely
filed all Tax returns required to be filed by them, and all such Tax returns are
true, correct and complete in all material respects; and (ii) timely paid all
Taxes shown to be due and owing by such entity on any such Tax return, and all
other material Taxes due and payable by such entity, except for Taxes being
contested in good faith and for which adequate reserves have been established
and maintained for such Tax liability in accordance with Company Accounting
Practices, and specifically listed in Section 2.1(i) of the Disclosure Schedule
and reflected on the Financial Statements. For purposes of this Agreement, “Tax”
or “Taxes” means all (A) taxes, charges, withholdings, fees, levies, imposts,
duties and governmental fees or other like assessments or charges of any kind
whatsoever in the nature of taxes imposed by any United States federal, state,
local or foreign or other taxing authority (including those related to income,
net income, gross income, receipts, capital, windfall profit, severance,
property (real and personal), production, sales, goods and services, use,
business and occupation, license, excise, registration, franchise, employment,
payroll (including social security contributions), deductions at source,
withholding, alternative or add-on minimum, intangibles, ad valorem, transfer,
gains, stamp, customs, duties, estimated, transaction, title, capital, paid-up
capital, profits, premium, value added, recording, inventory and merchandise,
business privilege, federal highway use, commercial rent or environmental tax,
and any liability under unclaimed property, escheat, or similar laws),
(B) interest, penalties, fines, additions to tax or additional amounts imposed
by any taxing authority in connection with (i) any item described in clause
(A) or (ii) the failure to comply with any requirement imposed with respect to
any Tax return, and (C) liability in respect of any items described in clause
(A) and/or (B) payable by reason of contract (including any tax

 

13



--------------------------------------------------------------------------------

sharing agreement), assumption, transferee, successor or similar liability,
operation of law (including pursuant to Treasury Regulations Section 1.1502-6
(or any predecessor or successor thereof or any analogous or similar state,
local, or foreign law)) or otherwise.

(iii) The Company and each other entity in the Company Group has established
reserves in accordance and consistent with Company Accounting Practices that are
adequate for the payment of all Taxes which are the obligation of any such
entity but are not yet due and payable or that are being contested in good
faith, and all such reserves have been disclosed to Buyer in writing. Since
December 31, 2009, neither the Company nor any entity in the Company Group has
incurred any liability for Taxes other than in the ordinary course of business.

(iv) Each of the Company and each other entity in the Company Group has timely
withheld and paid over to the appropriate taxing authority all Taxes which they
are required to withhold from amounts paid or owing to any employee,
shareholder, creditor, holder of securities or other third party, and each of
the Company and each other entity in the Company Group have complied with all
information reporting (including Internal Revenue Service Form 1099) and backup
withholding requirements, including maintenance of required records with respect
thereto.

(v) There are no Liens relating or attributable to Taxes encumbering (and no
taxing authority has threatened to encumber) the assets of any of the Company or
any other entity in the Company Group, except for statutory Liens for current
Taxes not yet due and payable, or Liens for Taxes being contested in good faith
in appropriate proceedings and for which adequate reserves have been established
in accordance with Company Accounting Practices on the Financial Statements.
There are no Liens relating or attributable to Taxes encumbering (and no taxing
authority has threatened to encumber) the GMT Interests or the equity interests
in any entity in the Company Group.

(vi) There are no pending or, to the Knowledge of the GMT Parties, threatened
claims by any governmental entity with respect to Taxes which are the
responsibility of any entity in the Company Group. Neither the Company nor any
other entity in the Company Group has received for any open period from any
federal, state, local or foreign Tax authority any written (A) notice of
deficiency for any Tax, (B) claim for additional Taxes, or (C) other dispute or
claim relating or attributable to any Tax liability of any of the Company or any
other entity in the Company Group, which has not been properly reflected in the
Financial Statements.

(vii) Neither the Company nor any entity in the Company Group is a party to, or
is bound by, nor has an obligation under any agreement, plan, contract or
arrangement that would result, separately or the aggregate, in the payment of
any “excess parachute payment” within the meaning of Section 280G of the Code.
No Person is entitled to receive any “gross-up” payment from any of the Company
or any other entity in the Company Group in the event that the excise Tax of
Section 4999(a) of the Code is imposed on such Person.

(viii) Each Plan that provides for nonqualified deferred compensation has, since
January 1, 2005, been operated and maintained materially in accordance with good
faith, reasonable interpretations of Section 409A of the Code, as determined
under applicable guidance of the Department of Treasury and IRS, as was in
effect from time to time, with respect to amounts deferred (within the meaning
of Section 409A of the Code) after January 1, 2005.

 

14



--------------------------------------------------------------------------------

(ix) Neither the Company nor any other entity in the Company Group has waived
any statute of limitations in respect of Taxes, or agreed to any extension of
time with respect to a Tax assessment or deficiency, which period (after giving
effect to such extension or waiver) has not yet expired.

(x) Neither the Company nor any other entity in the Company Group will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any of the following actions or events:
(i) change in method of accounting for any taxable period ending on or prior to
the Closing Date pursuant to Section 481(c) of the Code (or any similar
provision of state, local or foreign law); (ii) “closing agreement” as described
in Section 7121 of the Code (or any similar provision of state, local or foreign
law) executed prior to the Closing Date; (iii) installment sale or open
transaction disposition made prior to the Closing Date; (iv) prepaid income
received prior to the Closing Date or (v) method of accounting that defers the
recognition of income to any period ending after the Closing Date.

(xi) Neither the Company nor any other entity in the Company Group (i) is a
party to, is bound by, or has any obligation under, any tax sharing agreement or
(ii) have any potential liability or obligation (for Taxes or otherwise) to any
Person as a result of, or pursuant to, any such tax sharing agreement.

(xii) Neither the Company nor any entity in the Company Group (i) is a party to,
is bound by, or has any obligation under, any closing or similar agreement, Tax
abatement or similar agreement or any other agreements with any taxing authority
with respect to any period for which the statute of limitations has not expired
or (ii) has any potential liability or obligation (for Taxes or otherwise) to
any Person as a result of, or pursuant to, any such agreement.

(xiii) No power of attorney that currently is in effect has been granted by any
of the Company or any entity in the Company Group.

(xiv) Neither the Company nor any entity in the Company Group has any liability
for the Taxes of any Person under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee, successor or
as a result of similar liability, operation of law, by contract (including any
tax sharing agreement) or otherwise.

(xv) Neither the Company nor any entity in the Company Group has (i) taken a
reporting position on a Tax return that, if not sustained, could be reasonably
likely to give rise to a penalty for substantial understatement of federal Tax
under Section 6662 of the Code (or any similar provision of state, local or
foreign law), (ii) entered into any transaction identified as a (x) “listed
transaction,” within the meaning of Treasury Regulations
Sections 1.6011-4(b)(2), (y) a “transaction of interest,” within the meaning of
Treasury Regulations Section 1.6011-3(b)(6), or (z) any transaction that is
“substantially similar” (within the meaning of Treasury Regulations
Section 1.6011-4(c)(4)) to a “listed transaction” or “transaction of interest,”
or (iii) entered into any other transaction that required or will require the
filing of an IRS Form 8886.

 

15



--------------------------------------------------------------------------------

(xvi) The Company has delivered or made available, or in the case of GMS, GMSA,
Electrasem, Gassonic and GMP will deliver or make available, to Buyer or its
Representatives: (i) correct and complete copies of all income Tax returns filed
by each of the Company and each other entity in the Company Group prior to the
date of this Agreement for the three taxable years ending immediately preceding
the date of this Agreement; (ii) all ruling requests, technical advice
memoranda, closing or similar agreements, “gain recognition agreements” (within
the meaning of Treasury Regulations Section 1.367(a)-8 or 8T (as applicable)),
or similar agreements or documents relating or attributable to each of the
Company and each entity in the Company Group that could reasonably be expected
to affect any period ending after the Closing Date or for which the statute of
limitations has not expired or for which the Company or any entity in the
Company Group has any Tax or other liability thereunder; (iii) all tax sharing
agreements for which any of the Company or any entity in the Company Group is a
party; (iv) all Tax abatement or similar agreements (or any other agreements)
with any taxing authority for which any of the Company or any entity in the
Company Group is a party; and (v) all revenue agent’s reports, notices or
proposed notices of deficiency or assessment, audit reports, information
document requests, material correspondence and other similar documentation
relating to Taxes or Tax returns of each of the Company and each entity in the
Company Group relating to any period for which the statute of limitations has
not expired.

(xvii) Neither the Company nor any other entity in the Company Group has
distributed stock of another Person, or had its stock distributed by another
Person in a transaction that was intended or purported to be governed, in whole
or in part, by Section 355 of the Code or Section 361 of the Code.

(xviii) Other than Messrs. Connolly, Woods and Lenihan, no GMT Member is a
foreign person within the meaning set forth in Treasury Regulations
Section 1.1445-2(b)(2).

(xix) Except for the Interests described in the recitals to this Agreement as
well as the interests owned by the Company in Wuxi and GMHK, neither the Company
nor any entity in the Company Group is a party to any joint venture,
partnership, other arrangement or contract which may reasonably be expected to
be treated as a partnership for U.S. federal income Tax purposes.

(xx) Neither the Company nor any entity in the Company Group owns any interest
in any Person except as described in the Recitals to this Agreement.

(xxi) No cancellation or elimination of intercompany debt will result in any
income, gain, deduction or loss to the Company.

(xxii) The Company has been at all times since its formation, a Nevada limited
liability company that has been treated for United States federal income tax
purposes as a partnership.

 

16



--------------------------------------------------------------------------------

(xxiii) No property owned by the Company or any other entity in the Company
Group (i) constitutes “tax-exempt use property” within the meaning of
Section 168(h)(1) of the Code or (ii) is “tax-exempt financed property” within
the meaning of Section 168(g) of the Code.

(j) Assets, Property and Related Matters.

(i) The Company and each other entity in the Company Group have marketable title
to, or a valid leasehold interest in, or a formal or informal arrangement or
understanding with another entity in the GM Group (as defined below) to use, as
applicable, all of the properties and assets (whether real, personal or mixed,
and whether tangible or intangible) (A) that it purports to own and (B) that are
necessary for the conduct of the business presently being conducted by the
Company Group in each case including all of the properties and assets reflected
on the Most Recent Balance Sheet (as defined in Section 2.1(q) hereof) free and
clear of all Liens, except for (I) Permitted Encumbrances and (II) properties
and assets disposed of in the ordinary course of business since the date of the
Most Recent Balance Sheet. Neither the GMT Members nor any Related Persons (as
defined below) of the GMT Members, own any properties or assets necessary for
the conduct of the business currently conducted by the Company or any other
entity in the Company Group. “Related Persons” shall mean (i) any immediate
family member of an individual, (ii) any entity in which such individual or an
immediate family member of such individual has a material financial interest,
other than any entity in the GM Group, and (iii) any entity with respect to
which such individual serves as a director, officer, partner, member, trustee or
in a similar capacity, other than any entity in the GM Group. “Permitted
Encumbrances” shall mean: with respect to each parcel of real property (a) real
estate taxes, assessments and other governmental levies, fees or charges imposed
with respect to such real property which are not due and payable as of the
Closing Date, or which are being contested in good faith, and for which
appropriate reserves have been established in the Company’s Financial Statements
in accordance and consistent with their respective past practices; (b) mechanics
liens and similar liens for labor, materials or supplies provided with respect
to such real property incurred in the ordinary course of business for amounts
which are not due and payable or which are being contested in good faith and
which have been reserved against in the Company’s Financial Statements in
accordance and consistent with their respective past practices, and which in any
case would not, individually or in the aggregate, have a Material Adverse
Effect; (c) zoning and other land use laws regulating the use or occupancy of
such real property or the activities conducted thereon which are imposed by any
governmental authority having jurisdiction over such real property;
(d) easements, covenants, conditions, restrictions and other similar matters of
record affecting title to such real property which, to the Knowledge of the GMT
Parties, do not materially impair the use or occupancy of such real property in
the operation of the business of the Company as currently conducted thereon;
(e) any Liens in existence on the Closing Date (i) securing the Indebtedness of
the Company disclosed on the Most Recent Balance Sheet or (ii) as disclosed in
the Disclosure Schedules; and (f) minor imperfections which do not materially
interfere with the present use, of the property subject thereto or affected
thereby. The “GM Group” means the Company Group, GMI, and GMIL.

(ii) Section 2.1(j)(ii) of the Disclosure Schedule sets forth a list of all real
property owned or leased by the Company or any other entity in the Company
Group. With respect to property leased by the Company or any other entity in the
Company Group in

 

17



--------------------------------------------------------------------------------

connection with its business as indicated on Section 2.1(j)(ii) of the
Disclosure Schedule, to the Knowledge of the GMT Parties: (A) all such leases
are in full force and effect and constitute valid and binding obligations of the
Company or any other entity in the Company Group, and of the other parties
thereto, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws relating to or affecting the rights and remedies of
creditors generally and to general principles of equity, regardless of whether
enforcement is sought in a proceeding at law or in equity; and (B) the Company
or any other entity in the Company Group has not received any written notice
from any landlord under any such lease that it is in default or breach thereof.
To the Knowledge of the GMT Parties, no such real property is subject to any
pending or threatened condemnation proceeding by any public or quasi-public
agency or other authority. The use, occupancy and ownership or leasing by the
Company or any other entity in the Company Group of any buildings, structures or
other improvements located at any real property owned or leased by the Company
or any other entity in the Company group does not violate any zoning ordinances
or any other codes or regulations. All of the buildings, structures,
improvements and assets reflected on the Most Recent Balance Sheet are in good
operating condition and repair (except for ordinary wear and tear and routine
maintenance requirements).

(k) Patents, Trademarks and Similar Rights.

(i) Section 2.1(k) of the Disclosure Schedule sets forth a list of all
Intellectual Property (as defined below) necessary for the current operation of
the business of the Company or any other entity in the Company Group and that is
owned by the Company or any other entity in the Company Group, or licensed by a
third Person to the Company or any other entity in the Company Group, or
licensed by the Company or any other entity in the Company Group to a third
Person (other than another member of the GM Group), together with a list of any
agreements between the Company and a third Person and between any other entity
in the Company Group and a third Person (other than another member of the GM
Group) pursuant to which such licensed Intellectual Property is licensed.

(ii) Except as set forth in Section 2.1(k) of the Disclosure Schedule, no third
Person Software (other than commercial off-the-shelf software) is utilized by
the Company or any other entity in the Company Group.

(iii) No open source or similar Software is, to the Knowledge of the GMT
Parties, utilized by the Company or any other entity in the Company Group.

(iv) In the six (6)-year period prior to the date of this Agreement, none of the
GMT Members or the managers or officers of the Company has received any written
claim relating to an improper use or disclosure of, or a breach in the security
of, any proprietary information of a third Person.

(v) To the Knowledge of the GMT Parties, (A) no Person has infringed upon,
misappropriated or otherwise engaged in the unauthorized use of the Intellectual
Property of the Company or any other entity in the Company Group; and (B) no
Person is currently infringing the Intellectual Property rights of the Company
or any other entity in the Company Group.

 

18



--------------------------------------------------------------------------------

(vi) To the Knowledge of the GMT Parties, none of the activities of the
employees of the Company or any other entity in the Company Group in connection
with their employment by the Company or any other entity in the Company Group is
in material violation of any agreement or arrangement that any such employees
have with former employers. Each employee of the Company and each employee of
any other entity in the Company Group that is responsible for the creation or
development of material Intellectual Property of the Company or any other entity
in the Company Group has executed an agreement with the Company or any other
entity in the Company Group that assigns to the Company or any other entity in
the Company Group all Intellectual Property developed by the employee while an
employee of the Company or any other entity in the Company Group, within the
scope of his or her employment with the Company or any other entity in the
Company Group, and using the resources of the Company or any other entity in the
Company Group.

(vii) No agreement pursuant to which the Company or any other entity in the
Company Group holds, uses or licenses Intellectual Property contains change of
control or other provisions that would, as a result of the Acquisition:
(a) cause the termination of such agreement or allow any other party to such
agreement to terminate the agreement or (b) effect any change in such agreement
which is materially adverse to the Company or any other entity in the Company
Group.

(viii) Neither the Company nor any other entity in the Company Group have agreed
to indemnify any Person for or against any infringement or misappropriation of
any Intellectual Property.

(ix) To the Knowledge of the GMT Parties, neither the Company nor any other
entity in the Company Group has infringed upon or misappropriated any
Intellectual Property of a third Person. Neither the Company nor any other
entity in the Company Group has received any written charge, written complaint,
written claim, written demand or written notice alleging any such infringement,
misappropriation or violation regarding any third Person Intellectual Property.
To the Knowledge of the GMT Parties, no product or service sold by the Company
or by any other entity in the Company Group violates or infringes any
Intellectual Property right owned or held by any third Person.

(x) The Company and each other entity in the Company Group has complied in all
material respects with all applicable legal requirements pertaining to
information privacy and security, except for any such non-compliance with would
not cause a Material Adverse Effect on the Company Group taken as a whole. To
the Knowledge of the GMT Parties: (A) except for disclosures to third Persons
who are bound by confidentiality agreements, neither the Company nor any other
entity in the Company Group have caused any unauthorized disclosure of any third
Person material proprietary information or material confidential information in
the possession, custody or control of the Company or any other entity in the
Company Group, and (B) no material breach of the Company’s or any other entity
in the Company Group’s security procedures has occurred wherein material
proprietary information or material confidential information has been disclosed
to a third Person.

(xi) Except as identified in Section 2.1(k) of the Disclosure Schedule, to the
Knowledge of the GMT Parties: (a) each license, sublicense or agreement,
pursuant to

 

19



--------------------------------------------------------------------------------

which the Company or any other entity in the Company Group have granted rights
to a third Person pertaining to the Company’s or any other entity in the Company
Group’s Intellectual Property, or pursuant to which the Company or any other
entity in the Company Group have been granted rights to third Person
Intellectual Property, is legal, valid, binding, enforceable, and in full force
and effect in all material respects, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other laws
relating to or affecting the rights and remedies of creditors generally and to
general principles of equity, regardless of whether enforcement is sought in a
proceeding at law or in equity; (b) no party to such license, sublicense or
agreement is in material breach or default, and no event has occurred which with
notice or lapse of time would constitute a material breach or default or permit
termination, modification, or acceleration thereunder; and (c) no party to such
license, sublicense or agreement has repudiated any material provision thereof.

(xii) To the Knowledge of the GMT Parties, the products sold by or for the
Company or any other entity in the Company Group under any patents include
patent markings and notices in compliance, in all material respects, with all
applicable United States patent marking laws and regulations.

(xiii) Neither the GMT Members nor any Related Persons of the GMT Members, own
any Intellectual Property necessary for the conduct of the business currently
conducted by the Company or any other entity in the Company Group.

(xiv) All Intellectual Property owned by the Company or any other entity in the
Company Group is free and clear of all Liens (other than Permitted Encumbrances)
and restrictions.

“Intellectual Property” means any trademark, service mark, service name, trade
name, trade dress, Internet domain names, and their associated good will, design
right, patent, copyright, writings and other copyrightable works and works in
progress and mask works, in each case whether applied for, pending, registered
or unregistered, and any trade secret, confidential or proprietary information,
invention, process, formula, technology, know-how, design, utility model,
Software, drawing, research and development data and other intangible property,
or any other similar type of proprietary intellectual property right in any
jurisdiction throughout the world (including any registrations or applications
for registration of any of the foregoing and whether or not capable of
protection by patent or by registration).

“Software” means computer software, including, without limitation, source code,
object code, disks, documentation, operating manuals, data bases, web site
content, related systems data, source programs, record layouts, program
libraries, and any other documentation in those application areas that may
pertain to any data processing system or operation.

(l) Material Contracts. Section 2.1(l) of the Disclosure Schedule sets forth a
list of all contracts, agreements and other instruments (the “Material Contract
List”), as of the particular date or dates set forth within the Material
Contract List, to which the Company or any other entity in the Company Group is
a party or which is binding on the Company or any other entity in the Company
Group relating to or involving: (i) outstanding commitments to pay in excess of
$150,000 in any one calendar year or $250,000 in the aggregate, including
contracts for

 

20



--------------------------------------------------------------------------------

the purchase or sale of assets and contracts with vendors or suppliers of goods
or services meeting the foregoing dollar threshold, (ii) any restriction on the
ability of the Company or any other entity in the Company Group to engage in any
business or to do business in any geographic area, (iii) any joint venture or
partnership agreement or similar arrangement, (iv) any arrangement with any GMT
Member, GMI, GMIL or any affiliate thereof or any officer or director of the
Company or any other entity in the Company Group or a member of any such
Person’s immediate family, (v) any contract or arrangement pursuant to which the
Company or any other entity in the Company Group will or expects to receive in
excess of $150,000 in any one calendar year or $250,000 in the aggregate,
including contracts with customers involving the provision of goods or services
meeting the foregoing dollar threshold, (vi) any license referred to in
Section 2.1(k) other than commercial off-the-shelf licenses, (vii) any lease
referred to in Section 2.1(j), (viii) any guaranty or similar undertaking with
respect to payment or performance by a third party, (ix) any power of attorney,
(x) any contract, agreement or other instrument between a third party and either
GMT Members or any Related Persons of the GMT Members that relates to the
business of the Company or any other entity in the Company Group, (xi) any
warranty made by the Company or any other entity in the Company Group outside
the ordinary course of its business with respect to their respective products
and services, (xii) the incurrence of Indebtedness by the Company or any other
entity in the Company Group in excess of $150,000 in any one calendar year or
$250,000 in the aggregate, (xiii) a termination fee or otherwise requiring
payment in exchange for the right to terminate such agreement in excess of
$150,000 (for any one contract, agreement or other instrument) or in excess of
$250,000 for all such termination or similar fees in the aggregate,
(xiv) contracts which grant exclusivity, which contain most-favored-pricing
clauses or which otherwise restrict or limit the operation of the business of
the Company Group, or (xv) any other contract, agreement or instrument that is
material to the Company or any other entity in the Company Group or necessary to
the conduct of the business of the Company or any other entity in the Company
Group as currently conducted. Neither the Company nor any other entity in the
Company Group is in default, and to the Knowledge of GMT Members, no other party
is in default under any such contract, agreement or instrument and all such
contracts, agreements and instruments are in full force and effect and
constitute legal, valid and binding obligations of the parties thereto in
accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws relating to or
affecting the rights and remedies of creditors generally and to general
principles of equity, regardless of whether enforcement is sought in a
proceeding at law or in equity.

(m) Litigation, etc. Except as listed on Section 2.1(m) of the Disclosure
Schedule, (i) there are no lawsuits, actions, claims, investigations or legal or
administrative or arbitration proceedings (each, an “Action”) in respect of the
Company or any other entity in the Company Group pending or, to the Knowledge of
the GMT Parties, threatened, or (ii) to the Knowledge of the GMT Parties, there
is no outstanding administrative or court order or directive, consent decree,
award, decision, injunction, judgment, ruling, subpoena or verdict entered, made
or rendered (an “Order”) of, in or before any federal, state, county, local,
foreign or other government or governmental authority or public agency, court,
tribunal, instrumentality, commission, political subdivision, official,
department, board, bureau or body (which shall not include any product
certification or safety body) (each, a “Governmental Authority”) which imposes
current or future obligations on the Company or any other entity in the Company
Group. To the Knowledge of the GMT Parties, none of the products or services
manufactured or

 

21



--------------------------------------------------------------------------------

distributed by the Company or any other entity in the Company Group or
previously owned by any entity in the Company Group (A) contains asbestos,
(B) involves the provision of engineered services, (C) was used in the Massey
Upper Big Branch Coal Mine, or (D) was used on the British Petroleum Deep Water
Horizon rig in the Gulf of Mexico. From August 1, 2005 through and including the
date of the Agreement there have been no product recalls, safety advisories,
field safety notifications or the like (but specifically excluding non-field
safety technical bulletins) on any products manufactured or distributed by the
Company or any other entity in the Company Group.

(n) Compliance; Governmental Authorizations. From August 1, 2005 through and
including the date of this Agreement:

(i) The Company and each other entity in the Company Group have complied and are
in compliance with all federal, state, local and foreign laws, ordinances,
regulations, interpretations and orders applicable to the Company or any other
entity in the Company Group, including any of the same applicable to the export
of products and the U.S. Foreign Corrupt Practices Act, the violation of which
would or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect on the Company Group, taken as a whole. The Company
and each other entity in the Company Group have all federal, state, local and
foreign governmental licenses and permits necessary to conduct the business as
currently conducted, except where the failure to obtain such licenses or permits
would not or could not reasonably be expected to have a Material Adverse Effect,
and all such licenses and permits are in full force and effect.

(ii) The Company and each other entity in the Company Group has obtained and is
in material compliance with all necessary permits, licenses, certificates,
registrations and authorizations, including Integrated Pollution Prevention and
Control permits, (“Environmental Permits”) required under all applicable
Environmental Laws (as defined below), and all such Environmental Permits are in
full force and effect. Such Environmental Permits can be transferred or assigned
as contemplated herein without a material change in the terms or conditions of
such Environmental Permits. Neither the Company nor any other entity in the
Company Group has violated or is in violation of any requirements of any
Environmental Laws in connection with the conduct of its business or in
connection with the use, maintenance or operation of any real property now or
previously owned, used, leased or operated by it or any appurtenances thereto or
improvements thereon. To the Knowledge of the GMT Parties, there are no present
or past environmental conditions relating to the Company or any other entity in
the Company Group or relating to any real property now or previously owned,
used, leased or operated by it or improvements thereon or real property
previously owned, used, leased or operated by the Company or any other entity in
the Company Group or any of their present or past affiliates that could lead to
any liability of the Company or any other entity in the Company Group under the
Environmental Laws (“Environmental Conditions”). Neither the Company nor any
other entity in the Company Group has received any written notice from any
authority charged with the enforcement of Environmental Laws of a violation of,
or any liability under, any requirements of any Environmental Laws, and no
proceeding is pending to revoke or limit any Environmental Permit held by the
Company or any other entity in the Company Group.

 

22



--------------------------------------------------------------------------------

(iii) Except in material compliance with all Environmental Laws, there has been
no Release (defined below) of any Hazardous Substances (defined below) in, on or
affecting any properties now or previously owned or leased by the Company or any
other entity in the Company Group, which has resulted in contamination in excess
of applicable federal, state or local limits or could require remediation under
any Environmental Law. No underground storage tanks are located at any property
now owned or leased by the Company or any other entity in the Company Group. All
above-ground storage tanks located on any property now owned or leased by the
Company or any other entity in the Company Group have been used and maintained
in material compliance with all applicable legal requirements, and no leakage or
spillage has occurred with respect to any such above-ground storage tank.

(iv) Neither Company nor any other entity in the Company Group has received any
written notice that any property now or previously owned, operated or leased by
the Company or any other entity in the Company Group is listed or is proposed
for listing on the National Priorities List pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §9601 et seq.
(“CERCLA”), the Comprehensive Environmental Response, Compensation and Liability
Information System List (“CERCLIS”), any registry of contaminated land sites or
on any similar state or foreign list of sites requiring investigation or
cleanup; and no Lien (other than Permitted Encumbrances) has been filed against
either the personal or real property of the Company or any other entity in the
Company Group under any Environmental Law, regulation promulgated thereunder or
order issued with respect thereto.

(v) No asbestos or asbestos-containing materials, manufactured mineral fiber
materials or polychlorinated biphenyl building materials have been installed in
any buildings currently owned or leased by the Company or any other entity in
the Company Group.

(vi) The Company and each other entity in the Company Group have identified all
chemical substances that must be registered under the European Union’s
Registration, Evaluation and Authorization of Chemicals (REACH) Directive and
all such chemical substances have been registered.

(vii) Neither the Company nor any other entity in the Company Group has received
written notice of any events, conditions, circumstances, activities, practices,
incidents or actions which may interfere with or prevent continued compliance by
the Company or any other entity in the Company Group with Environmental Laws, or
which may give rise to any legal liability, or otherwise form the basis of any
claim, action, suit, proceeding, hearing or investigation under applicable
Environmental Laws.

(viii) Neither the Company, any other entity in the Company Group, nor the GMT
Members has received from any Person any written notice, demand, claim or other
communication with respect to the operations or any real property owned or
leased by the Company or any other entity in the Company Group claiming,
asserting or notifying of any violation or alleged violation of any
Environmental Laws or demanding payment, contribution, indemnification, remedial
action, removal action, financial assurance or any other action or inaction with
respect to any actual or alleged environmental damage, condition or event or
injury to persons, property or natural resources.

 

23



--------------------------------------------------------------------------------

(ix) The Company and each other entity in the Company Group have truthfully and
fully provided to Buyer, in writing, any and all material information relating
to compliance with Environmental Laws or to environmental conditions in, on,
under or from any real property owned or leased by the Company and each other
entity in the Company Group as of the date hereof that is known to the Company
and each other entity in the Company Group and that is contained in files and
records of the Company and each other entity in the Company Group, including but
not limited to any reports related to Hazardous Substances in, on, under or from
any real property and/or to the environmental condition of any real property
owned or leased by the Company and each other entity in the Company Group as of
the date hereof.

(x) The Company and each other entity in the Company Group have assessed and
disclosed their respective environmental liabilities in compliance with FAS 5,
143 and FASB Interpretation No. 47.

(xi) As used in this Agreement, the following terms shall have the following
meanings:

The term “Environmental Law” means any present US federal, state or local,
European Union, applicable country and all other governmental unit or
subdivision, laws, statutes, ordinances, directives, rules, regulations,
decrees, binding policies or guidance, as well as common law, relating to
protection of human health or the environment, relating to Hazardous Substances
or relating to liability for or cost of other actual or threatened danger to
human health or the environment. Environmental Law includes but is not limited
to the following statutes, as amended, any successor thereto, and any regulation
promulgated pursuant thereto: In the United States, CERCLA; the Emergency
Planning and Community Right-To-Know Act, 42 U.S.C. §1109 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §5103 et seq.; the Resource Conservation
and Recovery Act (including but not limited to sub-title I relating to
underground storage tanks), 42 U.S.C. §6901 et seq.; the Clean Air Act, 42
U.S.C. §7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. §2601 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §300f, et seq.; the Occupational Safety
and Health Act; the Federal Water Pollution Control Act, 33 U.S.C. §1251 et
seq.; and similar state, and local laws and regulations. In China, the
Environmental Protection Law, the Law on the Prevention and Control of Air
Pollution, the Agricultural GMO Safety Administration Law, the Solid Waste
Pollution Prevention and Control Law, the Water Pollution Prevention and Control
Law, the Marine Environmental Protection Law, and similar regional, provincial,
and municipal laws and regulations. In Ireland, the Waste Management
(Miscellaneous Provisions) Regulations 1998, the Local Government (Water
Pollution) Act 1977, the Air Pollution Act 1987, the Environmental Liability
Bill 2009, any policy, legislation and programme formulation by the Department
of Environment, Heritage and Local Government or the Department of
Communications, Energy and Natural Resources, all applicable European Union
Directives and all decision making and administrative rules by Local
Authorities. The term Environmental Law also includes any international
conventions or treaties where the facility is located in a country which is a
signing party.

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, contaminants, hazardous wastes, hazardous substances,
chemical substances, substances of very high concern, hazardous materials,
extremely hazardous wastes or words of similar meaning or regulatory effect
under any Environmental Laws.

 

24



--------------------------------------------------------------------------------

The term “Release” includes but is not limited to any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances in the environment.

(o) Labor Relations; Employees. The representations and warranties set forth in
this Section 2.1(o), with respect to employee benefits, agreements, plans and
arrangements shall not include any representations or warranties with respect or
relating to benefits, agreements, plans and arrangements which are required to
be provided to or entered into with employees pursuant to the applicable laws of
a facility of any entity in the Company Group which is outside the United States
(“Statutory Plans”):

(i) Neither the Company nor any other entity in the Company Group has entered
into a contract, arrangement or other agreement with any labor union, trade
union or other association representing any employees of the Company or any
other entity in the Company Group. There is no labor dispute or work stoppage
pending or, to the Knowledge of the GMT Parties, threatened against the Company
or any other entity in the Company Group. There is no unfair labor practice
charge or complaint or other action against the Company or any other entity in
the Company Group pending or, or to the Knowledge of the GMT Parties, threatened
before the National Labor Relations Board or any other U.S. or similar foreign
governmental authority or agency. During the past three years there has been no
labor strike or work stoppage actually pending or, to the Knowledge of the GMT
Parties, threatened against or affecting the Company or any other entity in the
Company Group, no question concerning representation is pending or, to the
Knowledge of the GMT Parties, threatened respecting employees of the Company or
any other entity in the Company Group, and no written grievance is pending. The
Company and each other entity in the Company Group has complied with all
material legal requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health, and plant closing. To the Knowledge of the GMT Parties, as of
the date of execution of this Agreement, no executive or key employee of any
entity in the Company Group has provided written notice of his or her intention
to terminate employment with the Company or any other entity in the Company
Group or to terminate his or her employment upon or in connection with the
transactions contemplated by this Agreement. To the Knowledge of the GMT
Parties, as of the date of execution of this Agreement, no management employee
of any entity in the Company Group and no group of employees of any entity in
the Company Group has any plans to terminate his, her or their employment, and
no entity within the Company Group has a present intention to terminate the
employment of any employee. Except as set forth on Schedule 2.1(o)(i), there are
no legal actions, proceedings, audits, investigations, charges, claims,
complaints, or grievances that are pending or, to the Knowledge of the GMT
Parties as of the date of this Agreement, threatened respecting, involving, by
or on behalf of, any applicant for employment, any current employee or any
former employee, or other person performing services, or any class of the
foregoing, whether in the form of claims for employment discrimination,
harassment, retaliation, wrongful discharge, breach of contract, unfair business
practice, unfair labor practices, wage and hour, tort, unfair competition or
otherwise.

 

25



--------------------------------------------------------------------------------

(ii) The Company has delivered or made available, or in the case of GMS, GMSA,
Electrasem, Gassonic and GMP will deliver or make available, to Buyer or its
Representatives: (A) true and complete copies (including all amendments thereto)
of each pension, retirement, savings, deferred compensation, and profit-sharing
plan (including any trust, custodial, recordkeeping, service or insurance
agreements thereunder) and each stock option, stock appreciation, stock
purchase, performance share, bonus or other incentive plan, severance plan,
health, group insurance or other welfare plan, vacation policies, holiday pay
policies, severance pay policies, sick or personal pay policies, incentive bonus
programs, company car policies and service award policies, or other similar
plans or arrangements and any “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), under which the Company or any other entity in the Company Group has
any current or future obligation or liability (“Plan”, which shall include any
contract, agreement, policy or understanding); (B) with respect to each Plan, if
applicable, Forms 5500 Annual Report for the three most recent plan years;
(C) any material written correspondence from any Governmental Authority during
the last three years relating to such Plan; (D) a list of all such Plan(s) and
arrangements (excluding any Statutory Plans) has been delivered to Buyer;
(E) true and complete copies of each employment agreement with respect to
individuals to which any entity in the Company Group is a party and amendments
thereto (other than employment or similar agreements entered into with
non-United States residents in the ordinary course of business in compliance
with statutory requirements of the applicable laws of the country of such
person’s residence or employment); and (F) a list of any private administrative
exemptions from any transactions prohibited by ERISA Section 406 that has been
granted to the Company or any entity in the Company Group by Department of Labor
(“DOL”) during the last three (3) years with respect to such Plans.

(iii) Each Plan intended to qualify for favorable tax treatment under
Section 401(a) of the Code has received a determination or opinion letter from
the Internal Revenue Service (the “IRS”) stating that it so qualifies and that
its trust is exempt from taxation under Section 501(a) of the Code, and the GMT
Members do not have any Knowledge of any facts or circumstances that could
adversely affect the qualified status of any such Plan or trust. Each Plan has
been administered and operated in all material respects in accordance with its
terms and with respect to each Plan: (A) no transaction prohibited by ERISA
section 406 and for which a class exemption has not been granted has occurred;
(B) neither the Company nor any other entity in the Company Group has liability
to the IRS with respect to any such Plan, including any excise tax liability
imposed by Chapter 43 of the Code; (C) neither the Company nor any other entity
in the Company Group has any liability to pay any civil penalty under ERISA
sections 502 or 4071; and (D) the Company and each other entity in the Company
Group has timely filed all required reports (including, but not limited to, Form
5500 Annual Reports), and all material notices and disclosures have been timely
provided to affected Plan participants, as required by ERISA and the Code.

(iv) Each such Plan which is an “employee welfare benefit plan” within the
meaning of ERISA Section 3(1) has been operated in material accordance with
ERISA, the Code, and all other applicable laws, including, but not limited to,
the requirements of ERISA Section 601 and Code Section 4980B.

 

26



--------------------------------------------------------------------------------

(v) Neither the Company nor any other entity in the Company Group nor any entity
treated or previously treated as a single employer with any member of the
Company Group under Code Section 414 maintains or has an obligation to
contribute to, and within the six-year period ending on the Closing Date, has
not previously maintained or had an obligation to contribute to or had any other
liability under or with respect to, a “multiemployer plan” as defined in ERISA
Section 3(37) or any Plan subject to the funding requirements of ERISA
Section 303 or Code Section 412 (other than a money purchase pension plan) or to
the requirements or coverage of Title IV of ERISA. Neither the Company nor any
other entity in the Company Group: (A) maintains, and has not previously
maintained a “multiple employer welfare arrangement” as those terms are defined
in ERISA Section 3(40), or a “voluntary employees’ beneficiary association” as
that term is defined in Code Section 501(c)(9); (B) has any contract, plan or
commitment to create any additional Plans or to materially modify any existing
Plan; (C) except to the extent required by ERISA Section 601 and Code
Section 4980B, has agreed to provide health or welfare benefits to any retired
or former employees and is not obligated to provide health or welfare benefits
to any active employee following such employee’s retirement or termination of
employment; (D) has agreed to “gross up” or otherwise compensate any such
individual because of the imposition of any excise tax on a payment to such
individual, or (E) has any material liability, nor has taken any action that
would give rise to such liability, including under any Plan, arising out of the
treatment of any service provider as a consultant or independent contractor and
not as an employee.

(vi) There are no lawsuits, actions, claims, investigations or legal or
administrative or arbitration proceedings (other than routine claims for
benefits) pending or, to the Knowledge of the GMT Parties, threatened, with
respect to any Plan. With respect to each Plan, all contributions (including
employee salary reduction contributions) and all material insurance premiums
that have become due have been or will be paid in accordance with past practice
and applicable law.

(vii) There are no outstanding options for or awards related to Interests and no
such options or awards, payments with respect to such options or awards, or
rights to be granted such options or awards shall be outstanding upon the
Closing.

(viii) With respect to any Person who is a current or former employee or
independent contractor of any entity in the Company Group, the purchase and sale
contemplated hereunder will not by itself or in combination with the voluntary
or involuntary termination of the employment or other relationship between such
Person and such entity in the Company Group (without regard to whether such
termination has occurred or may occur) (i) cause any Plan to increase benefits
payable to such Person or his/her beneficiary, (ii) entitle such Person or
his/her beneficiary to severance pay, unemployment compensation or any other
payment, benefit or award from any entity in the Company Group, or
(iii) accelerate or modify the time of payment or vesting, or increase the
amount of any benefit, award or compensation due such Person or his/her
beneficiary.

(p) Brokers. No agent, broker, investment banker or other Person acting on
behalf of the GMT Members or the Company Group or under the authority of the GMT
Members or the Company Group is or will be entitled to any broker’s or finder’s
fee or any other commission or similar fee directly or indirectly from any of
the parties hereto in connection with any of the transactions contemplated
hereby.

 

27



--------------------------------------------------------------------------------

(q) Financial Statements.

(i) GMT Members or their Representatives have delivered or made available to
Buyer or its Representatives (x) unaudited, consolidating management report
balance sheets of the Company Group at December 31, 2007, 2008 and 2009, and the
related unaudited, consolidating management report statements of income of the
Company Group for the fiscal years then ended (collectively the “Unaudited
Financial Statements”) contained in the unaudited, consolidating management
reports for GMI, GMIL and the Company Group, and (y) an unaudited, consolidating
management report balance sheet of the Company Group at June 30, 2010 and the
related unaudited, consolidating management report statement of income of the
Company Group for the six months then ended (collectively the “Current Financial
Statements”) contained in the unaudited consolidating management reports for
GMI, GMIL and the Company Group.

(ii) The term “Financial Statements” shall refer collectively to the Unaudited
Financial Statements and the Current Financial Statements. The term “Most Recent
Balance Sheet” shall refer to the June 30, 2010 unaudited, consolidating
management report balance sheet of the Company Group contained in the unaudited,
consolidating management reports for GMI, GMIL and the Company Group.

(iii) The Financial Statements and any notes thereto present fairly, in all
material respects, the financial condition of the Company Group at the dates
therein indicated and the results of operations of the Company Group for the
periods therein specified, all in accordance with their respective past
practices consistently applied during the periods covered thereby, except as
otherwise disclosed in any notes to the Financial Statements and except for
normal year-end adjustments.

(r) Accounts Receivable. Attached to Section 2.1(r) of the Disclosure Schedule
is a list (the “Accounts Receivable List”) of all accounts receivable of the
Company Group that are reflected on the Most Recent Balance Sheet (collectively,
the “Accounts Receivable”), and any reserves shown on the accounting records of
the Company relating to such Accounts Receivable. As soon as reasonably
practicable following the date hereof, the GMT Members shall provide Buyer with
such a list for all other entities in the Company Group. The Accounts Receivable
represent valid receivables arising from sales actually made or services
actually performed. Unless paid prior to the Closing Date, the Accounts
Receivable are, and will be as of the Closing Date, current and collectible in
full at their recorded amounts net of the respective reserves shown on the
accounting records of the Company and each other entity in the Company Group as
of the Closing Date, as adjusted for operations and transactions through the
Closing Date in the ordinary course of business.

(s) No Undisclosed Liabilities. To the Knowledge of the GMT Parties, neither the
Company nor any other entity in the Company Group has any liabilities or
obligations except for (i) liabilities or obligations reflected or reserved
against in the Most Recent Balance Sheet or disclosed in any notes thereto,
(ii) current liabilities and obligations incurred in the

 

28



--------------------------------------------------------------------------------

ordinary course of business consistent with past practice since the date of the
Most Recent Balance Sheet, and (iii) liabilities or obligations which do not
exceed $100,000 individually or $200,000 in the aggregate.

(t) No Indebtedness. Section 2.1(t) of the Disclosure Schedule sets forth a list
of all Indebtedness of the Company which, as of no earlier than July 31, 2010,
exceeds $100,000 individually or $250,000 in the aggregate. As soon as
reasonably practicable following the date hereof, the GMT Members shall provide
Buyer with such a list for all other entities in the Company Group.
“Indebtedness” shall mean, with respect to the Company or any other entity in
the Company Group, at any time, without duplication (i) all indebtedness of the
Company or any other entity in the Company Group for borrowed money or for the
deferred purchase price of property, (ii) all reimbursement and other
obligations of the Company or any other entity in the Company Group with respect
to letters of credit, bankers’ acceptances and surety bonds, (iii) all
obligations of the Company or any other entity in the Company Group evidenced by
notes, bonds, debentures or similar instruments, (iv) monetary obligations of
the Company or any other entity in the Company Group under any interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks arising from fluctuations in interest rates, whether
contingent or matured, (v) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets owned
by the Company or any other entity in the Company Group, and (vi) all guarantees
of any of the foregoing.

(u) Insurance. The GMT Members or other entities in the GM Group have provided
or made available, or in the case of GMS, GMSA, Electrasem, Gassonic and GMP
will deliver or make available, to Buyer or its Representatives all insurance
contracts to which the Company or any other entity in the Company Group is a
party or receives coverage (or is otherwise a third-party beneficiary) under an
insurance contract obtained by another entity within the GM Group or an
affiliate thereof. Said insurance contracts are: to the Knowledge of the GMT
Parties, valid, outstanding and enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws relating to or affecting the rights and
remedies of creditors generally and to general principles of equity, regardless
of whether enforcement is sought in a proceeding at law or in equity; and have
not been terminated and all premiums owed thereunder have been paid by the
Company or any other entity in the Company Group when due. No notice of
cancellation or termination has been received by the Company or any other entity
in the Company Group with respect to any such insurance contract, other than
ordinary course notices of nonrenewal of policies for policies which are
expiring by their terms. All such insurance contracts are sufficient for
compliance with all legal requirements and all contracts by which the Company or
any other entity in the Company Group is bound.

(v) Suppliers; Raw Materials. Attached to Section 2.1(v) of the Disclosure
Schedule is a list which sets forth (i) the names and addresses of all suppliers
(including without limitation the GMT Members and any Related Persons of the GMT
Members) from which the Company Group ordered raw materials, supplies,
merchandise and other goods and services with an aggregate purchase price for
each such supplier of $150,000 or more during calendar year 2009 and (ii) the
amount for which each such supplier invoiced the Company during such period. As
soon as reasonably practicable following the date hereof, the GMT Members shall
provide

 

29



--------------------------------------------------------------------------------

Buyer with such a list for all other entities in the Company Group. To the
Knowledge of the GMT Parties, as of the date of this Agreement, (A) neither the
Company nor any other entity in the Company Group has received any written
notice that there has been any material adverse change in the price of such raw
materials, supplies, merchandise or other goods or services, or that any such
supplier will not sell raw materials, supplies, merchandise and other goods to
the Company or any other entity in the Company Group at any time after the
Closing Date on terms and conditions similar to those used in its current sales
to the Company or any other entity in the Company Group, subject to general and
customary price increases; and (B) no supplier of the Company or any other
entity in the Company Group has otherwise threatened to take any action
described in the preceding sentence as a result of the consummation of the
transactions contemplated by this Agreement.

(w) Related Party Transactions. Except as set forth on Section 2.1(w) of the
Disclosure Schedule, to the Knowledge of the GMT Parties, neither the Company
nor any other entity in the Company Group has purchased, acquired or leased any
property or services from, or sold, transferred or leased any property or
services to, or loaned or advanced money to, or is owed money from, or borrowed
any money from or entered into or been subject to any management, consulting or
similar agreement with, any affiliate, officer, director, or shareholder of the
Company or any other entity in the Company Group, GMI and GMIL or any Related
Persons of the GMT Members, and no such Person has any claim or right
(including, but not limited to any Lien) against the Company or any other entity
in the Company Group or any of their respective assets.

(x) Certain Payments. To the Knowledge of the GMT Parties, neither the Company
and any other entity in the Company Group, nor any director, officer, agent, or
other employee of the Company Group, nor any other Person associated with or
acting for or on behalf of the Company or any other entity in the Company Group,
has directly or indirectly (i) made any contribution, gift, bribe, rebate,
payoff, influence payment, kick-back, or other payment to any Person, private or
public, regardless of form, whether in money, property, or services (A) to
obtain favorable treatment in securing business, (B) to pay for favorable
treatment for business secured, (C) to obtain special concessions or for special
concessions already obtained, for or in respect of the Company or any other
entity in the Company Group, (D) in violation of any legal requirement,
including without limitation the U.S. Foreign Corrupt Practice Act, or
(ii) established or maintained any fund or asset that has not been recorded in
the books and records of the Company or any other entity in the Company Group.
Notwithstanding the foregoing, the parties agree that with respect to any
representation and warranty made with respect to Wuxi and GMHK in this
Section 2.1(x), the representation and warranty as it pertains to Wuxi and GMHK
shall be true and correct to the actual knowledge of the GMT Members together
with such level of inquiry as is required by applicable law.

(y) Products; Warranties. Except as set forth in Section 2.1(y) of the
Disclosure Schedule, neither the Company nor any other entity in the Company
Group has made or makes any express warranties or guaranties outside of the
ordinary course of business as conducted consistently with past practice on its
own behalf as to goods sold or services provided. To the Knowledge of the GMT
Parties, neither the Company nor any other entity in the Company Group has any
liability under any warranty which (i) is in excess of reserves accrued therefor
on the Financial Statements or (ii) would have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

2.2. Representations and Warranties by Buyer. Buyer represents and warrants to
the GMT Members as follows:

(a) Organization, Standing and Power. Buyer is a corporation duly organized and
validly existing and is in good standing under the laws of the Commonwealth of
Pennsylvania and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business in all material respects
as now being conducted.

(b) Authority; Binding Agreement. Buyer has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by Buyer pursuant to all
necessary authorization and, assuming due authorization, execution and delivery
by the other parties hereto, is the valid and legally binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws relating to or affecting the rights and remedies of
creditors generally and to general principles of equity, regardless of whether
enforcement is sought in a proceeding at law or in equity.

(c) Conflicts; Consents. Except as set forth on Schedule 2.2(c), neither the
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby nor compliance by Buyer with any of the provisions hereof
will (i) conflict with or result in a breach of the charter or other
constitutive documents of Buyer, (ii) conflict with or result in a default (or
give rise to any right of termination, cancellation or acceleration) under any
of the provisions of any material agreement binding upon Buyer, or (iii) violate
any law, statute, rule or regulation or order, writ, injunction or decree
applicable to Buyer or its properties or assets. Except as set forth on Schedule
2.2(c), no consent or approval by, or any notification of or filing with, any
public body or authority or any third party is required to be obtained at or
prior to the Closing by Buyer in connection with the execution, delivery and
performance by Buyer of this Agreement or the consummation of the transactions
contemplated hereby.

(d) Investment Intent. With respect to Buyer and any designee of Buyer pursuant
to Section 1.1(b) hereof, (i) each is acquiring its respective portion of the
GMT Interests for investment only and not with a view to or for sale in
connection with any distribution thereof within the meaning of the Securities
Act; and (ii) at the time such Person was offered said GMT Interests, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

(e) Brokers. Except for Lazard, Freres & Co, no agent, broker, investment banker
or other Person acting on behalf of Buyer or under the authority of Buyer is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee directly or indirectly from any of the parties hereto in connection
with any of the transactions contemplated hereby.

(f) Actions and Proceedings. There are no (a) outstanding judgments, orders,
writs, injunctions or decrees of any court, governmental agency or arbitration
tribunal against Buyer, which have or could have a material adverse effect on
the ability of Buyer to consummate the transactions contemplated hereby or
(b) actions, suits, claims or legal, administrative or

 

31



--------------------------------------------------------------------------------

arbitration proceedings or investigations pending or, to the knowledge of Buyer,
threatened against Buyer, which have or could have a material adverse effect on
the ability of Buyer to consummate the transactions contemplated hereby.

ARTICLE III

COVENANTS OF THE PARTIES PRIOR TO CLOSING DATE

3.1. Expenses. The GMT Members, on the one hand, and Buyer, on the other hand,
shall each bear their own costs and expenses (including the expenses of their
respective financial, legal, accounting, tax and other relevant representatives)
incurred in connection with the transactions contemplated hereby, including any
fees or commissions of any broker, agent, investment banker, or other Person
engaged by such party. The GMT Members will pay all of the fees and expenses of
the Company Group, including any fees or commissions of any broker engaged by
the Company Group, and any other representatives of the Company Group.

3.2. Conduct of Business.

(a) Until the Closing Date, except as otherwise consented to by Buyer in writing
(which consent shall not be unreasonably withheld, delayed, conditioned or
denied), the GMT Members shall cause the Company Group to, and the Company Group
shall, (i) use commercially reasonable efforts to operate only in the ordinary
course of business consistent with past practice and (ii) use all commercially
reasonable efforts to (A) preserve the current business and properties of the
Company and each other entity in the Company Group substantially in tact,
(B) keep available the services of the current officers, employees, and agents
of the Company and each other entity in the Company Group, and (C) maintain the
relations and good will with suppliers, customers, landlords, creditors,
employees, agents, and others having business relationships with the Company and
each other entity in the Company Group. GMT Members shall confer with Buyer
concerning operational matters of a material nature, and otherwise report
periodically to Buyer concerning the status of the business, operations, and
finances of the Company and each other entity in the Company Group.

(b) Except as otherwise expressly permitted by this Agreement, and without
limiting Section 3.2(a) above, between the date of this Agreement and the
Closing Date, the GMT Members shall not, and the GMT Members shall cause the
Company and each other entity in the Company Group to not, take any affirmative
action, or fail to take any commercially reasonable action within their control,
the result of which would cause or be reasonably expected to cause a breach of
the representations and warranties, or any one of them, set forth in Section 2.1
hereof (including but not limited to Section 2.1(h)) if such representations or
warranties were made as of the Closing Date.

3.3. Further Assurances. Each of the parties hereto agrees to use all
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations, to consummate and make effective the
transactions contemplated by this Agreement as expeditiously as practicable and
to ensure that the conditions set forth in Article IV hereof are satisfied,
insofar as such matters are within the control of any of them. In case at any
time after the Closing Date any further action is necessary or desirable to
carry out the purposes of this Agreement, each of the

 

32



--------------------------------------------------------------------------------

parties to this Agreement shall take or cause to be taken all such necessary
action, including the execution and delivery of such further instruments and
documents, as may be reasonably requested by any other party for such purposes
or otherwise to complete or perfect the transactions contemplated hereby.

3.4. Access and Information; Contact with Customers and Suppliers. GMT Members
shall cause the Company Group to, and the Company and each other entity in the
Company Group shall, permit Buyer and its representatives and agents to have
access to the Company and each other entity in the Company Group and their
respective officers, counsel, auditors, books and records (except for materials
subject to the attorney-client privilege), and the opportunity to investigate
the Company Group’s title to property and the condition and nature of its
assets, business and liabilities, in each case upon reasonable notice, during
normal business hours, and in a manner so as not to interfere with the normal
business operations of the Company and each other entity in the Company Group.
All information furnished by GMT Members or the Company Group pursuant to this
Section 3.4 or otherwise, shall be subject to the terms of Section 3.6. Prior to
the Closing, Buyer and its representatives shall contact and communicate with
the employees, customers, and suppliers of the Company Group in connection with
the transactions contemplated hereby only with the prior consent of the Company.

3.5. Public Announcements. All general notices, releases, statements and
communications to employees, suppliers, customers, the public and the press
relating to the transactions contemplated by this Agreement shall be made only
at such times and in such manner as may be mutually agreed upon by the Members’
Representative and Buyer; provided, however, that any party may make a public
announcement of the Acquisition, if such announcement is required to comply with
any law or any rule or regulation of any securities exchange or securities
quotation system (provided that Buyer and Members’ Representative shall have the
right to review and comment upon any such public announcement, notice, release,
statement and communication prior to its issuance, distribution or publication).

3.6. Confidentiality. The terms of that certain Confidential Disclosure
Agreement dated as of May 24, 2010 (the “Confidentiality Agreement”) are hereby
incorporated herein by reference and shall continue in full force and effect
until the Closing, at which time such Confidentiality Agreement shall terminate.
If this Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall continue in full force and effect to the extent
provided therein, and all of the information provided or made available by a
party to another party in connection with the transactions contemplated herein
shall be deemed marked confidential and, therefore, protected under the
Confidentiality Agreement. From and after the Closing Date, except to the extent
disclosure is required by law, or in response to any governmental authority, or
in connection with any claim relating to an alleged breach of this Agreement,
each party shall maintain the confidentiality of all information obtained from
the other party, its Representatives, members, owners, directors, executives and
employees with respect to the other party or its owners that is not publicly
available and shall use such information only for purposes reasonably related to
this Agreement and the transactions contemplated hereby.

3.7. Employees. Except to the extent such satisfaction would subject any
individual to income taxation and penalties under Section 409A of the Code, GMT
Members shall be

 

33



--------------------------------------------------------------------------------

responsible for and shall fully satisfy prior to Closing any payments of any
cash, stock or other compensation or consideration payable on or prior to the
Closing Date, which payments are triggered solely by the transactions
contemplated by this Agreement, together with any associated liabilities,
obligations or expenses with respect thereto, arising under any agreements or
arrangements between the Company, any other entity in the Company Group or any
GMT Member, on the one hand, and any employee, agent or consultant of the
Company or any other entity in the Company Group, on the other hand, including
any stay bonuses, employment agreements, equity agreements and change in control
or similar agreements. To the extent the obligation to make any of the foregoing
payments has not been fully satisfied by the GMT Members prior to Closing, the
GMT Members covenant to promptly make such payment in accordance with the terms
of the underlying agreements or arrangements.

3.8. Due Diligence. Buyer is, with the assistance of its attorneys and
accountants, conducting an independent review of the Company Group, and the
business, operations, assets, liabilities and financial condition of the Company
Group, based, in part, on the information provided or made available to Buyer
and/or its Representatives by the GMT Members and the Company Group.
Notwithstanding such review, the GMT Members agree that Buyer shall not be
prevented from claiming or recovering against the GMT Members for their breach
of a representation, warranty or covenant contained herein as provided herein or
under applicable law; provided that, except as otherwise set forth in
Section 5.1(f), nothing in this Section 3.8 shall in any way effect the
limitations to indemnification set forth in Section 5.1 and elsewhere in this
Agreement.

3.9. Notification. As soon as reasonably practicable following the date of this
Agreement, the GMT Members will deliver to Buyer an updated Disclosure Schedule
which shall include information with respect to the Company or any other entity
in the Company Group which is provided by the Electrasem Equityholders, the GMS
Equityholders and the Gassonic Equityholders and not otherwise Known to the GMT
Parties prior to the date of this Agreement. Between the date of this Agreement
and the Closing Date, the GMT Members will promptly notify Buyer in writing
(where appropriate, through updates to the Disclosure Schedule) of, and, if
reasonably capable of being cured, shall use all commercially reasonable efforts
to cure before the Closing, any fact, event, transaction, circumstance or
condition, as soon as practicable after it becomes Known to the GMT Parties
after the date of this Agreement, that causes or constitutes (or would cause or
constitute) (except as expressly contemplated by this Agreement) a
misrepresentation in or breach of any of the representations and warranties of
the GMT Members contained in this Agreement. During the same period, each GMT
Party will promptly notify Buyer of the occurrence of any breach of any covenant
of the GMT Members or the Company Group in this Agreement or of the occurrence
of any event that may make the satisfaction of the conditions in Article IV
impossible or unlikely. Subject to Section 4.1(a), each such notice given
pursuant to the first sentence of this Section 3.9 (but not the other provisions
of this Section 3.9) shall have the same effect on the representations,
warranties, covenants, and agreements of the GMT Parties contained in this
Agreement as if such notice had been incorporated into the Disclosure Schedule
and had constituted an exception to, and had qualified, the representations,
warranties, covenants, and agreements of the GMT Parties from and after the date
of this Agreement and shall preclude Buyer’s right to seek indemnity under
Article V for a breach of a representation and warranty made as of the date of
this Agreement solely with respect to the facts disclosed in such notice.

 

34



--------------------------------------------------------------------------------

3.10. No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Article VII:

(a) the GMT Members will not, and will cause the Company and each other entity
in the Company Group not to, directly or indirectly, through any representative
or otherwise, solicit, initiate, or encourage any inquiries or proposals from,
discuss or negotiate with, provide any non-public information to, or consider
the merits of any unsolicited inquiries or proposals from, any Person (other
than Buyer) relating to any transaction involving the sale of the Company or any
other entity in the Company Group, its or their ownership interests, its or
their assets or business, in whole or in part, whether directly or indirectly,
through purchase, merger, consolidation, business combination or similar
transaction involving the Company or any other entity in the Company Group
(other than assets sold in the ordinary course of business consistent with past
practices); and

(b) the GMT Members will immediately notify Buyer regarding any contact between
any GMT Member or their representatives of which the GMT Members become aware
and any other Person regarding any such offer or proposal or any related
inquiry.

3.11. Members’ Representative.

(a) Each GMT Member hereby irrevocably makes, constitutes and appoints Joseph A.
Sperske as his, her or its exclusive agent and true and lawful attorney-in-fact
with full power of substitution to do any and all things and execute any and all
documents which may be necessary, convenient or appropriate to facilitate the
consummation of the transactions contemplated by this Agreement, including but
not limited to: (i) make all decisions relating to the determination of the
Actual Closing Date Working Capital Amount; (ii) make all decisions relating to
the distribution of any amounts payable or distributable to the GMT Members
hereunder; (iii) execution and delivery, on behalf of GMT Members, of the Escrow
Agreement and any other document required by this Agreement; (iv) receipt of
payments hereunder and under the Escrow Agreement and the disbursement thereof
to the GMT Members and others; (v) receipt and forwarding of notices and
communications pursuant to this Agreement and the Escrow Agreement;
(vi) administration of this Agreement and the Escrow Agreement, including the
resolution of any dispute or claim; (vii) the resolution, settlement, or
compromise of any claim for indemnification asserted against the GMT Members
pursuant to Section 5.1(a); (viii) asserting, on behalf of the GMT Members,
claims for indemnification under Section 5.1(b) and resolving, settling or
compromising all such claims; (ix) consent or agree to any amendment to this
Agreement, or waiver of any of its terms and conditions; and (x) take all
actions necessary or appropriate in the judgment of the Members’ Representative
for the accomplishment of the foregoing, in each case without having to seek or
obtain the consent of any GMT Member or other Person under any circumstance.

(b) Buyer and the Escrow Agent shall be fully protected in dealing with the
Members’ Representative under this Agreement and may rely upon the authority of
the Members’ Representative to act as agent of the GMT Members. Any payment by
Buyer to the Members’ Representative under this Agreement shall be considered a
payment by Buyer to the GMT Members. The appointment of the Members’
Representative is coupled with an interest and shall be irrevocable by any GMT
Member in any manner and for any reason. This power of attorney shall not be
affected by the disability or incapacity of the principal pursuant to any
applicable law.

 

35



--------------------------------------------------------------------------------

(c) The Members’ Representative acknowledges that the Members’ Representative
has carefully read and understands this Agreement, hereby accepts such
appointment and designation, and represents that he will act in his capacity as
Members’ Representative in strict compliance with and conformance to the
provisions of this Agreement.

(d) The GMT Members agree that in the event Mr. Sperske or his successor refuses
to serve, or is no longer capable of serving, as the Members’ Representative,
the GMT Members shall appoint another person to serve as the Members’
Representative by a vote of the GMT Members who held a majority of the
outstanding ownership interests of the Company prior to the Closing. Each of the
GMT Members agrees that Mr. Sperske or his successor may be removed from serving
as the Members’ Representative by a vote of the GMT Members who held a majority
of the outstanding ownership interests of the Company prior to the Closing.

(e) Under no circumstances shall the Members’ Representative have any liability,
under any fiduciary theory or otherwise, to the GMT Members for any act or
omission to act of the Members’ Representative in such capacity, unless the GMT
Member asserting such liability is able to prove that the Members’
Representative was guilty of gross negligence or willful malfeasance. Each GMT
Member shall, severally but not jointly and on a pro rata basis, indemnify, save
and hold harmless the Members’ Representative from and against any and all
costs, losses, liabilities, obligations, Damages, law suits, deficiencies,
claims, demands and expenses, including, without limitation, attorneys’ fees
incurred in connection with, arising out of, resulting from, or incident to any
act or omission to act of the Members’ Representative in his capacity as such,
except to the extent caused by the willful misconduct, gross negligence or bad
faith of the Members’ Representative.

3.12. Consents. GMT Members shall cause the Company Group to, and the Company
Group shall, and Buyer shall, use commercially reasonable efforts to obtain,
prior to the Closing, all waivers, consents, terminations and approvals listed
on Section 2.1(d) of the Disclosure Schedule or otherwise required to consummate
the transactions contemplated hereby. All such waivers, consents, terminations
and approvals shall be in writing and in form and substance reasonably
satisfactory to Buyer, and executed counterparts shall be delivered to Buyer
promptly after receipt, but in no event later than Closing. In any case where a
waiver, consent, termination or approval has not been obtained prior to Closing,
the Members’ Representative shall assist Buyer after Closing in every reasonable
effort to obtain such waiver, consent, termination or approval.

3.13. Tax Matters.

(a) During the period from the date hereof to the Closing Date:

(i) The GMT Members shall not, and shall cause the Company and each other entity
in the Company Group to not, make any Tax election; change any annual accounting
period; adopt or change any method of accounting or reverse any accruals (except
as required by a change in law or Company Accounting Practices); file any
amended Tax returns;

 

36



--------------------------------------------------------------------------------

sign or enter into any closing agreement or settlement agreement with respect to
any, or compromise any, claim or assessment of Tax liability; surrender any
right to claim a refund, offset or other reduction in liability; consent to any
extension or waiver of the limitations period applicable to any claim or
assessment, in each case, with respect to Taxes; or act or omit to act where
such action or omission to act could reasonably be expected to have the effect
of increasing any present or future Tax liability or decreasing any present or
future Tax benefit for the Company or any entity in the Company Group, Buyer or
its affiliates; and

(ii) The GMT Members shall cause each of the Company and each entity in the
Company Group to: (i) timely file all Tax returns required to be filed by it
(taking into account any timely filed extensions of time to file same) and all
such Tax returns shall be prepared in a manner consistent with past practice,
(ii) timely pay all Taxes due and payable; and (iii) promptly notify Buyer of
any income, franchise or similar (or other material) Tax claim, investigation or
audit pending against or with respect to each of the Company and each other
entity in the Company Group in respect of any Tax matters (or any significant
developments with respect to ongoing Tax matters), including material Tax
liabilities and material Tax refund claims.

(b) The GMT Members and Buyer shall reasonably cooperate, and shall cause their
respective affiliates, officers, employees, agents, auditors and representatives
reasonably to cooperate, in preparing and filing all Tax returns of the Company
and each entity in the Company Group relating to any Pre-Closing Period (as
defined below) or Straddle Period (as defined below), including maintaining and
making available to each other all records necessary in connection with Taxes of
the Company or any entity in the Company Group relating to any Pre-Closing
Period or Straddle Period, and in resolving all disputes and audits with respect
to all such Pre-Closing Periods and Straddle Periods. Buyer recognizes that the
GMT Members may need access, from time to time, after the Closing Date, to
certain accounting and Tax records and information held by the Company or any
entity in the Company Group to the extent such records and information pertain
to events occurring on or prior to the Closing Date; therefore, Buyer agrees
that from and after the Closing Date, Buyer shall, and shall cause the Company
and each entity in the Company Group to, retain and maintain such records and
information until the later of (i) seven (7) years following the Closing Date or
(ii) the applicable statute of limitations with respect to the Tax for which
such records or information relate, and allow the GMT Members (and their agents
and representatives) to inspect, review and make copies of such records and
information as the GMT Members or their agents and representatives reasonably
request from time to time during normal business hours and after appropriate
prior notification. For purposes of this Agreement, (i) “Pre-Closing Period”
means any taxable period ending on or before the Closing Date; and
(ii) “Straddle Period” means any taxable period beginning before and ending
after the Closing Date.

(c) The GMT Members shall, at the GMT Members’ cost and expense, prepare, or
cause to be prepared all Pre-Closing Period Tax Returns (as defined below)
required to be filed by or on behalf of each of the Company and each other
entity in the Company Group. All such Pre-Closing Period Tax Returns shall be
prepared and filed in a manner that is consistent with the prior practice of the
Company or any other entity in the Company Group (as the case may be), except as
required by applicable law. The GMT Members shall deliver or cause to be
delivered drafts of all such Pre-Closing Period Tax Returns to Buyer for its
review at

 

37



--------------------------------------------------------------------------------

least thirty (30) days prior to the due date of any such Pre-Closing Period Tax
Return; provided, however, that such drafts of any such Pre-Closing Period Tax
Return shall be subject to Buyer’s review and approval, which shall not be
unreasonably withheld, conditioned or delayed. If Buyer disputes any item on
such Pre-Closing Period Tax Return, it shall notify the GMT Members (by written
notice within fifteen (15) days of receipt of such draft of such Pre-Closing
Period Tax Return) of such disputed item (or items) and the basis for its
objection. If Buyer does not object by written notice within such period, the
amount of Taxes shown to be due and payable on such Pre-Closing Period Tax
Return shall be deemed to be accepted and agreed upon, and final and conclusive,
for purposes of this Section 3.13. Buyer and the GMT Members shall act in good
faith to resolve any dispute prior to the due date of any such Pre-Closing
Period Tax Return. If Buyer and the GMT Members cannot resolve any disputed
item, the item in question shall be resolved by the Working Capital Firm in
accordance with the provisions of this Section 3.13, whose determination shall
be final and conclusive for purposes of this Section 3.13, absent manifest
error. Without limitation, each Party may submit data and information to the
Working Capital Firm as such Party deems appropriate. The Working Capital Firm
shall be instructed to use every reasonable effort to complete its services
within fifteen (15) calendar days after submission of the dispute to it and in
any case, as soon as practicable after such submission. The fees and expenses of
the Working Capital Firm shall be paid fifty percent (50%) by Buyer and fifty
percent (50%) by the GMT Members. The GMT Members shall timely file all such
Pre-Closing Period Tax Returns; provided, however, if any such Pre-Closing
Period Tax Return (as defined below) is filed after the Closing and the GMT
Members are not authorized to execute and file such Pre-Closing Period Tax
Return by applicable law, Buyer shall execute and file (or cause to be filed)
such Pre-Closing Period Tax Return (as finally determined pursuant to this
Section 3.13) with the appropriate taxing authority. The GMT Members shall pay
all Pre-Closing Taxes ( as defined below) due and payable in respect of all
Pre-Closing Period Tax Returns of each of the Company and each entity in the
Company Group only to the extent that such Pre-Closing Taxes due exceed the
reserves for such Taxes reflected in the Financial Statements; provided,
however, that if (i) any Pre-Closing Period Tax Return is due after the Closing
and is to be filed (or caused to be filed) by Buyer, the GMT Members shall pay
(in immediately available funds) to Buyer the amount of all Pre-Closing Taxes in
excess of said reserves on the Financial Statements with respect of such
Pre-Closing Period Tax Return (determined pursuant to this Section 3.13) no
later than three (3) Business Days prior to the earlier of the date such
Pre-Closing Period Tax Return is filed or the due date of such Pre-Closing
Period Tax Return. Amounts required to be paid by the GMT Members pursuant to
this Section 3.13 that are not paid on or prior to the date specified herein
shall accrue interest at the simple rate of eight percent (8%) per annum until
paid in full. In the event that such Pre-Closing Period Tax Return reflects any
refund, the provisions of Section 3.13(h) (dealing with refunds) shall control.
For purposes of this Agreement, (i) “Pre-Closing Period Tax Return” means any
Tax return relating to a Pre-Closing Period and (ii) “Pre-Closing Taxes” mean
(A) any and all Taxes of or imposed on the Company or any other entity in the
Company Group for any and all Pre-Closing Periods, (B) any and all Taxes of or
imposed on the Company or any other entity in the Company Group for any and all
portions of Straddle Periods ending on the day immediately preceding the Closing
Date, (C) any and all Taxes of or imposed on the Company or any entity in the
Company Group as a result of transferee, successor or similar liability or
pursuant to any law or otherwise, which Taxes relate to an event or transaction
(including transactions contemplated by this Agreement) occurring before the
Closing Date, and (D) any and all Transfer Taxes required to be paid by the GMT
Members pursuant to this Agreement.

 

38



--------------------------------------------------------------------------------

(d) Buyer shall, at its expense, prepare and timely file, or cause to be
prepared and timely filed, all Straddle Period Tax Returns (as defined below)
required to be filed by each of the Company and each other entity in the Company
Group. All Straddle Period Tax Returns shall be prepared and filed in a manner
that is consistent with the prior practice of the Company and each entity in the
Company Group, as the case may be, except as required by applicable law. Buyer
shall deliver or cause to be delivered drafts of all Straddle Period Tax Returns
to the GMT Members for their review at least forty-five (45) days prior to the
due date of any such Straddle Period Tax Return and shall notify the GMT Members
of Buyer’s calculation of the GMT Members’ share of the Taxes of the Company or
any other entity in the Company Group (as the case may be) for such Straddle
Period (determined in accordance with Section 3.13(f)); provided, however, that
such drafts of any such Straddle Period Tax Returns and such calculations of the
GMT Members’ share of the Tax liability for such Straddle Period shall be
subject to the GMT Members’ review and approval, which approval shall not be
unreasonably withheld, conditioned or delayed. If the GMT Members dispute any
item on such Straddle Period Tax Return, they shall notify Buyer (by written
notice within thirty (30) days of receipt of such Straddle Period Tax Return and
calculation) of such disputed item (or items) and the basis for their objection.
If the GMT Members do not object by written notice within such period, such
draft of such Straddle Period Tax Return and calculation of the GMT Members’
share of the Taxes for such Straddle Period shall be deemed to have been
accepted and agreed upon, and final and conclusive, for purposes of this
Section 3.13. Buyer and the GMT Members shall negotiate in good faith to resolve
any such dispute prior to the due date of such Straddle Period Tax Return. If
Buyer and the GMT Members cannot resolve any disputed item, the item in question
shall be resolved by the Working Capital Firm, whose determination shall be
final and conclusive for purposes of this Section 3.13, absent manifest error.
Without limitation, each Party may submit data and information to the Working
Capital Firm as such Party deems appropriate. The Working Capital Firm shall be
instructed to use every reasonable effort to complete its services within
fifteen (15) calendar days after submission of the dispute to it and in any
case, as soon as practicable after such submission. The fees and expenses of the
Working Capital Firm shall be paid fifty percent (50%) by Buyer and fifty
percent (50%) by the GMT Members. No later than three (3) Business Days prior to
the earlier of the date a Straddle Period Tax Return of any of the Company or
any entity in the Company Group is filed or the due date of such Straddle Period
Tax Return, the GMT Members shall pay (in immediately available funds) to Buyer
the amount of all Pre-Closing Taxes required to be paid with respect to such
Straddle Period Tax Return (determined pursuant to this Section 3.13(d)) only to
the extent that such Pre-Closing Taxes exceed the reserves for such Taxes on the
Financial Statements. Amounts required to be paid by the GMT Members to Buyer
pursuant to this Section 3.13(d) that are not paid on or prior to the date
specified herein shall accrue interest at the simple rate of eight percent
(8%) per annum until paid in full. In the event that such Straddle Period Tax
Return reflects any refund, the provisions of Section 3.13(h) (relating to
refunds) shall control. For purposes of this Agreement, “Straddle Period Tax
Return” means any Tax return relating to the Straddle Period.

(e) Buyer shall pay fifty percent (50%) and the GMT Members shall pay fifty
percent (50%) of all transfer, real property transfer, documentary, sales, use,
stamp, duty, stock duty, recording and similar Taxes (including any penalties,
interest and additions to Tax)

 

39



--------------------------------------------------------------------------------

incurred in connection with this Agreement and the transactions contemplated
hereby (together, “Transfer Taxes”); provided that in no event shall the GMT
Members be liable for any real property reassessment Taxes; provided further
that in no event shall the GMT Members’ share of the aggregate Transfer Taxes
paid hereunder (together with all Transfer Taxes paid pursuant to the GMI
Transaction) exceed Three Hundred Thousand Dollars (US$300,000.00). Buyer shall
be responsible for preparing and filing all Tax returns or other applicable
documents in connection with all Transfer Taxes, to the extent permitted by
applicable law, provided, however, that the GMT Members shall cooperate with
Buyer in the preparation and filing of all Tax returns or other applicable
documents for or with respect to Transfer Taxes, including timely signing and
delivering such Tax returns, documents, and certificates as may be necessary or
appropriate to file such Tax returns or establish an exemption from (or
otherwise reduce) Transfer Taxes.

(f) To the extent permitted or required, the taxable year of each of the Company
and each entity in the Company Group that includes the Closing Date shall close
as of the beginning of the Closing Date. The parties agree that for purposes of
this Section 3.13 and Section 2.1(i), all tax items, including without
limitation, all items of income, deductions, gains, losses, or credits
reportable on the Closing Date shall be allocated 100% to Buyer (including any
tax elections made by Buyer that affect Closing Date tax items) and reported by
Buyer on its post-Closing Tax Returns (including any Straddle Period Tax
Returns) in a manner consistent with the principals set forth in the “next day”
rule set forth in Treas. Reg. section 1.1502-76(b)(1)(ii)(B). For any taxable
period of the Company or each entity in the Company Group that does not close on
the Closing Date, the portion of any Taxes for a Straddle Period allocable to
the portion of such Straddle Period ending at the end of the day on the day
immediately preceding the Closing Date shall be deemed equal to: (A) in the case
of Taxes that (i) are based upon or related to income or receipts or
(ii) imposed in connection with any sale or other transfer or assignment of
property, the amount which would be payable if the taxable year ended on (and
included) the day immediately preceding the Closing Date; and (B) in the case of
Taxes not described in 3.13(f)(A) (including Taxes imposed on a periodic basis
(such as real property Taxes)), the amount of such Taxes for the entire period
(or, in the case such Taxes are determined on an arrears basis, the amount of
such Taxes for the immediately preceding period) multiplied by a fraction, the
numerator of which is the number of calendar days in the period ending on (and
including) the day immediately preceding the Closing Date and the denominator of
which is the number of calendar days in the entire period.

(g) Tax Contests.

(i) Buyer shall deliver a written notice to the GMT Members in writing promptly
following any demand, claim, or notice of commencement of a claim, proposed
adjustment, assessment, audit, examination or other administrative or court
proceeding with respect to Taxes of any of the Company or any entity in the
Company Group for which the GMT Members may be liable (“Tax Contest”) and shall
describe in reasonable detail (to the extent known by Buyer) the facts
constituting the basis for such Tax Contest, the nature of the relief sought,
and the amount of the claimed losses (including Taxes), if any (the “Tax Claim
Notice”), provided, however, that the failure or delay to so notify the GMT
Members shall not relieve the GMT Members of any obligation or liability that
the GMT Members may have to Buyer, except to the extent that the GMT Members
demonstrates that the GMT Members are adversely prejudiced thereby.

 

40



--------------------------------------------------------------------------------

(ii) With respect to Tax Contests for Taxes of each of the Company and each
entity in the Company Group for a Pre-Closing Period, the GMT Members may elect
to assume and control the defense of such Tax Contest by written notice to Buyer
within thirty (30) days after delivery by Buyer to the GMT Members of the Tax
Claim Notice. If the GMT Members elect to assume and control the defense of such
Tax Contest, the GMT Members (i) shall bear their own costs and expenses,
(ii) shall be entitled to engage their own counsel and (iii) may (A) pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with any taxing authority, (B) either pay the Tax claimed or sue for refund
where applicable law permits such refund suit or (C) contest, settle or
compromise the Tax Contest in any permissible manner, provided, however, that
the GMT Members shall not settle or compromise (or take other actions described
herein with respect to) any Tax Contest without the prior written consent of
Buyer (such consent not to be unreasonably withheld, delayed or conditioned),
provided, further, that the GMT Members shall not settle or compromise (or take
other actions described herein with respect to) any Tax Contest without the
prior written consent of Buyer (which consent may be withheld in the sole
discretion of Buyer) if such settlement or compromise would reasonably be
expected to adversely affect the Tax liability of Buyer or any of its affiliates
(including any of the Company or any entity in the Company Group) for any Tax
period ending on or after the Closing Date. If the GMT Members elect to assume
the defense of any Tax Contest, the GMT Members shall (x) keep Buyer reasonably
informed of all material developments and events relating to such Tax Contest
(including promptly forwarding copies to Buyer of any related correspondence,
and shall provide Buyer with an opportunity to review and comment on any
material correspondence before the GMT Members send such correspondence to any
taxing authority), (y) consult with Buyer in connection with the defense or
prosecution of any such Tax Contest and (z) provide such cooperation and
information as Buyer shall reasonably request, and Buyer shall have the right to
participate in (but not control) the defense of such Tax Contest (including
participating in any discussions with the applicable tax authorities regarding
such Tax Contests).

(iii) In connection with any Tax Contest that relates to Taxes of each of the
Company and any entity in the Company Group for a Pre-Closing Period that
(i) the GMT Members do not timely elect to control pursuant to
Section 3.13(g)(ii) or (ii) the GMT Members fail to diligently defend, such Tax
Contest shall be controlled by Buyer (and the GMT Members shall reimburse Buyer
for all reasonable costs and expenses incurred by Buyer relating to a Tax
Contest described in this Section 3.13(g)(iii) and the GMT Members agree to
cooperate with Buyer in pursuing such Tax Contest). In connection with any Tax
Contest that is described in this Section 3.13(g)(iii) and controlled by Buyer,
Buyer shall (x) keep the GMT Members informed of all material developments and
events relating to such Tax Contest (including promptly forwarding copies to the
GMT Members of any related correspondence and shall provide the GMT Members with
an opportunity to review and comment on any material correspondence before Buyer
sends such correspondence to any taxing authority), (y) consult with the GMT
Members in connection with the defense or prosecution of any such Tax Contest
and (z) provide such cooperation and information as the GMT Members shall
reasonably request, and, at their own cost and expense, the GMT Members shall
have the right to participate in (but not control) the defense of such Tax
Contest (including participating in any discussions with the applicable tax
authorities regarding such Tax Contests).

 

41



--------------------------------------------------------------------------------

(iv) In connection with any Tax Contest for Taxes of each of the Company or any
other entity in the Company Group for any Straddle Period, such Tax Contest
shall be controlled by Buyer; provided, that Buyer shall not settle or
compromise (or take such other actions described herein with respect to) any Tax
Contest without the prior written consent of the GMT Members, such consent not
to be unreasonably withheld, conditioned or delayed. Buyer shall (x) keep the
GMT Members informed of all material developments and events relating to such
Tax Contest (including promptly forwarding copies to the GMT Members of any
related correspondence and shall provide the GMT Members with an opportunity to
review and comment on any material correspondence before Buyer sends such
correspondence to any taxing authority), (y) consult with the GMT Members in
connection with the defense or prosecution of any such Tax Contest and
(z) provide such cooperation and information as the GMT Members shall reasonably
request, and, at its own costs and expenses, the GMT Members shall have the
right to participate in (but not control) the defense of such Tax Contest
(including participating in any discussions with the applicable tax authorities
regarding such Tax Contests).

(v) Notwithstanding anything to the contrary contained in this Agreement, the
procedures for all Tax Contests shall be governed exclusively by this
Section 3.13(g).

(h) Buyer shall cause the Company or any other entity in the Company Group to
carry back any Tax attribute eligible for a carry back attributable to the
Straddle Period. Buyer shall promptly notify the GMT Members of and pay (or
cause to be paid) to the GMT Members any refund of Taxes paid to any of the
Company or any other entity in the Company Group for any Pre-Closing Period
actually received by the Company or any entity in the Company Group as a result
of such carryback to the extent such refund is attributable to the pre-Closing
portion of the Straddle Period; provided, however, that the GMT Members shall
not be entitled to any refund that was taken into account for the purposes of
calculating the Working Capital Amount. Buyer shall pay (or cause to be paid)
the amounts described in the second sentence of this Section 3.13(h) within
thirty (30) days after the actual receipt of the Tax refund giving rise to
Buyer’s obligation to make payment hereunder with respect thereto. At the GMT
Members’ request, Buyer shall reasonably cooperate with the GMT Members in
obtaining any such refunds for which the GMT Members are entitled pursuant to
this Section 3.13(h), including through the filing of amended Tax Returns or
refund claims as prepared by the GMT Members, at the GMT Members’ expense;
provided, however, that any such amended Tax Return shall be prepared by the GMT
Members, the GMT Members shall deliver or cause to be delivered drafts of any
such amended Tax Return to Buyer for its review prior to the time such amended
Tax Return may be filed and any such amended Tax Return shall be subject to the
consent of Buyer, which consent shall not be unreasonably withheld, conditioned
or delayed; and provided, further, that Buyer shall not be required to cooperate
with the GMT Members in obtaining such refunds (or, notwithstanding anything to
the contrary contained herein, consent to the filing of such amended Tax Return)
if such refund could reasonably be expected to adversely effect Buyer, the
Company or any entity in the Company Group (or any of their respective
affiliates) in any Straddle Period or Post-Closing Period.

 

42



--------------------------------------------------------------------------------

(i) With respect to Post-Closing periods, notwithstanding anything to the
contrary contained in this Agreement, Buyer in its sole discretion may make any
Tax election provided for under the Code with respect to the Company and any
entity in the Company Group.

(j) Buyer and the GMT Members agree to treat any amounts payable after the
Closing by the GMT Members to Buyer (or by Buyer to the GMT Members) pursuant to
this Agreement as an adjustment to the Purchase Price, unless a final
determination by the appropriate taxing authority or court causes any such
payment not to be treated as an adjustment to the Purchase Price for Tax
purposes.

3.14. Governmental Filings. Each party hereto agrees to, or in the case of the
GMT Members, agrees to cause the Company Group (to the extent required) to,
(A) make an appropriate and complete filing of a Notification and Report Form
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as the
same may be amended from time to time (the “HSR Act”), if required, with respect
to the transactions contemplated hereby promptly, but in no event more than five
(5) business days, after the date of this Agreement, (B) make other required
filings pursuant to other applicable law with respect to the transactions
contemplated hereby as promptly as reasonably practicable, and (C) not extend
any waiting period under the HSR Act or enter into any agreement with the United
States Federal Trade Commission or the United States Department of Justice or
any other Governmental Authority not to consummate the transactions contemplated
by this Agreement, except with the prior written consent of the other party(ies)
hereto (which shall not be unreasonably withheld, conditioned or delayed). Each
party shall supply as promptly as practicable any additional information or
documentation that may be requested pursuant to the HSR Act or any other
applicable law and use its commercially reasonable efforts to take all other
actions necessary, proper or advisable to cause the expiration or termination of
the applicable waiting periods under the HSR Act and any other applicable law as
soon as possible. Buyer shall pay all required filing fees under the HSR Act and
any other comparable foreign law or regulation.

3.15. Acknowledgment by Buyer. BUYER ACKNOWLEDGES THAT THE REPRESENTATIONS AND
WARRANTIES OF THE GMT MEMBERS IN THIS AGREEMENT, INCLUDING THE DISCLOSURE
SCHEDULE (AND UPDATES THERETO) CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS
AND WARRANTIES OF THE GMT MEMBERS TO BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL
OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED
(INCLUDING WITHOUT LIMITATION ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL
CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY GROUP)
ARE SPECIFICALLY DISCLAIMED BY THE GMT MEMBERS.

3.16. Union Bank Debt. Buyer shall repay in full all indebtedness owed to Union
Bank by the Company Group (other than the standby letters of credit which shall
remain in full force and effect on and after the Closing).

 

43



--------------------------------------------------------------------------------

ARTICLE IV

CLOSING CONDITIONS

4.1. Conditions to Obligations of Buyer. The obligations of Buyer to perform
this Agreement are subject to the satisfaction, at or prior to the Closing, of
the following conditions, unless waived by Buyer:

(a) Representations and Warranties. The representations and warranties of GMT
Members contained herein shall be true and correct as of the date hereof, and as
of the Closing Date as if made on and as of the Closing Date (except to the
extent that such representations and warranties by their terms speak as of an
earlier date, in which case they shall be true and correct as of such earlier
date, and except with respect to Section 2.1(h) as to changes that are permitted
under Section 3.2), and GMT Members and the Company Group shall have performed
and complied with all covenants and agreements required to be performed or
complied with by it on or prior to the Closing Date, except to the extent that
the failure to comply with such covenant or agreement, individually or in the
aggregate with other such failures, would not have a Material Adverse Effect on
the Company Group. For the avoidance of doubt, Buyer shall be permitted to deem
this closing condition to not be met upon the disclosure of any adverse matter
pursuant to the Disclosure Schedule update provided for in the first sentence of
Section 3.9; provided that if the Closing occurs then this closing condition
shall be deemed waived by Buyer automatically and ab initio.

(b) No Material Adverse Changes. No event, occurrence, fact, condition, change,
development or effect shall have occurred, exist or come to exist that,
individually or in the aggregate, has constituted or resulted in, or could
reasonably be expected to constitute or result in, a Material Adverse Effect.

(c) GMT Members’ and Officer’s Certificate. Buyer shall have received a
certificate of the Members’ Representative and an authorized officer of the
Company, confirming the matters set forth in Section 4.1(a) and 4.1(b), in form
and substance reasonably satisfactory to Buyer.

(d) Share Certificates and Corporate Records. Buyer shall have received: (i) all
certificates representing the GMT Interests (or declarations of lost
certificates in form and substance reasonably acceptable to Buyer), (ii) the
seal of the Company and each other entity in the Company Group, (iii) the minute
books, register and transfer records of the Company and each other entity in the
Company Group, and (iv) evidence satisfactory to Buyer of the release or
satisfaction of any Liens with respect to the GMT Interests.

(e) Consents, Approvals, Etc. Buyer shall have received copies of all duly
executed and delivered waivers, consents, amendments, terminations and approvals
contemplated by Section 2.1(d) of the Disclosure Schedule, including any
approval required to be obtained from any Governmental Authority, including but
not limited to waiver, expiration or termination of the applicable waiting
period under the HSR Act, all in form and substance reasonably satisfactory to
Buyer.

 

44



--------------------------------------------------------------------------------

(f) Secretary’s Certificates.

(i) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary of the Company, dated the Closing Date, setting forth (i) the
resolutions of the Board of Managers of the Company authorizing the execution,
delivery and performance of this Agreement by the Company and certifying that
such resolutions were duly adopted and have not been rescinded or amended as of
the Closing Date, and (ii) a copy of the Operating Agreement of the Company
certified as being accurate, complete and in full force and effect on the
Closing Date.

(ii) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary of each other entity in the Company Group, dated the Closing Date,
setting forth a copy of the Bylaws or Operating Agreement of each such entity in
the Company Group certified as being accurate, complete and in full force and
effect on the Closing Date.

(g) Organizational Documents. Buyer shall have received (A) a copy, certified by
the Secretary of State (or similar Governmental Authority) of the jurisdiction
of incorporation or organization of each entity in the Company Group, and (B) a
good standing certificate (or a substantially similar certificate for any
foreign jurisdiction) of each entity in the Company Group in the jurisdiction of
incorporation/ organization of each such entity in the Company Group, and in
each jurisdiction in which each such entity in the Company Group is registered
as a foreign corporation.

(h) No Orders or Proceedings. There shall be in effect no order, decree or
injunction of a court of competent jurisdiction which either enjoins or
prohibits the consummation of any of the transactions contemplated by this
Agreement, and no proceeding with respect thereto shall be pending or, to the
Knowledge of the GMT Parties, threatened.

(i) Absence of Litigation. No litigation shall have been commenced, pending or,
to the Knowledge of the GMT Parties, threatened which seeks to enjoin, restrain
or prohibit any of the parties hereto, or any of the affiliates, officers or
directors of any of them, from consummating the transactions contemplated
herein.

(j) Escrow Agreement. Buyer shall have received a copy of an Escrow Agreement,
substantially in the form of Exhibit A duly executed by all of the parties
thereto other than Buyer.

(k) Payments Under Equity or Employment Agreements. Buyer shall have received
confirmation, satisfactory to Buyer, that any provisions contained in equity or
employment agreements to which any entity in the Company Group is a party which
are triggered by the transactions contemplated in this Agreement have been
satisfied and that the Company Group and Buyer have no further obligation with
respect such provisions. All outstanding options for Interests and other equity
awards based upon or related to Interests shall be canceled, terminated and
extinguished prior to the Closing, and no such options or awards shall be
outstanding upon the Closing. Prior to the Closing, the GMT Members shall take
all actions, including without limitation, obtaining consents from the holders
of any options for Interests and other equity awards based upon or related to
Interests necessary to give effect to the

 

45



--------------------------------------------------------------------------------

cancellation, termination and extinguishment of such options and awards. There
shall be no outstanding rights to be granted, and no payments shall be due with
respect to, any option for Interests and/or equity awards based upon or related
to the Interests on or following the Closing.

(l) Forms W-9/W-8BEN. Each of the GMT Members shall have duly executed,
completed in accordance with the instructions thereto, and delivered to the
Members’ Representative a Form W-9/W-8BEN (each, a “Form W-9”) or such other
similar form which is applicable to such GMT Member, and Buyer shall have
received a copy of each such duly executed and completed form.

(m) [Reserved]

(n) Payment of Taxes. Each entity in the Company Group shall have paid all Taxes
(and associated costs and expenses) payable by the Company or any other entity
in the Company Group with respect to all time periods ending on or prior to
December 31, 2009 and Buyer shall have received a signed statement to that
effect from Members’ Representative.

(o) Related Party Transactions. With respect to each of the transactions listed
on Section 2.1(w) of the Disclosure Schedule one or more of the following shall
occur: (i) such transaction and each agreement relating thereto with respect to
amounts owed to the Company or any other entity in the Company Group (whether or
not due on or before the Closing Date) shall have been paid in full, (ii) such
transaction shall have been terminated on terms satisfactory to Buyer, or
(iii) such transaction and each agreement relating thereto shall have been
approved by Buyer in writing, including after any amendment requested by Buyer.

(p) Employment Agreements. Phil Robbibaro shall have duly executed and delivered
to Buyer an employment agreement with MSA or a wholly-owned subsidiary of MSA in
the form attached hereto as Exhibit B, each employee set forth in Schedule
4.1(p) attached hereto with an asterisk (*) next to his or her name shall have
executed and delivered to Buyer an employment agreement with the entity opposite
each such person’s name in form and substance which is reasonably acceptable to
Buyer and Members’ Representative, and two of the employees set forth in
Schedule 4.1(p) attached hereto without an asterisk (*) next to his or her name
shall have executed and delivered to Buyer an employment agreement with the
entity opposite each such person’s name in form and substance which is
reasonably acceptable to Buyer and Members’ Representative.

(q) FIRPTA Certificate. Buyer shall have received a certificate of each of the
GMT Members, other than Messrs. Connolly, Woods, and Lenihan (the “Foreign GMT
Members”), certifying pursuant to Treasury Regulation Section 1.1445-2(b)(2),
that such GMT Member is not a foreign person within the meaning of Section 1445
and 897 of the Code (each such certificate a “FIRPTA Certificate”). With respect
to the Foreign GMT Members, Buyer shall withhold such amounts as required
pursuant to Section 1445 of the Code from that portion of the Purchase Price
(and any adjustment thereto) allocated to each Foreign GMT Member that
represents the portion of the Purchase Price so allocated that the parties have
agreed (as provided in Section 1.5 hereof) shall be allocated to any United
States real property interests as defined in section 897(c) of the Code and the
underlying Treasury Regulations.

 

46



--------------------------------------------------------------------------------

(r) Joinder Agreements; Individual Purchase Agreements. (i) Each of the GMT
Joinder Members shall have duly executed and delivered to Buyer a joinder
agreement (the “Joinder Agreement”) in the form of Exhibit C; and (ii) each of
the Electrasem Equityholders, GMS Equityholders, and Gassonic Equityholders
other than the Company shall have duly executed and delivered to Buyer an
individual stock purchase agreement (the “Individual Purchase Agreement”) in the
form of Exhibit D.

(s) Debt Amount. On the Closing Date, the long term indebtedness (excluding
current portions) and any other amounts owed to financial institutions shall not
exceed $630,046.

(t) Closing of Transactions. Contemporaneously with the Closing of the
Acquisition, the Buyer, or its affiliates, shall close the GMI Transaction and
the GMIL Transaction, and the purchases referenced in Section 4.1(r)(ii) shall
have been completed.

(u) Resignation of Managers. The GMT Members must procure that all of the
members of the board of managers of the Company resign from their position and
that all officers tender their resignation to Buyer for consideration. Any
manager or director of any other entity in the Company Group, Wuxi or GMHK who
is appointed by the Company or its members, officers or mangers shall tender
their resignation to Buyer for consideration.

(v) Electrasem Lease Amendments. Buyer shall have entered into new leases or
lease amendments with the Landlord under (i) the Real Estate Lease dated
September 1, 2009, between Dourades Investments and Electrasem LLC related to
the property at 392 Elizabeth Lane, Corona, CA 92880 and (ii) the Real Estate
Lease dated January 1, 2006 between Douradas Investments and Electrasem LLC
related to the property at 372 Elizabeth Lane, Corona, CA 92880, which are
satisfactory to Buyer.

(w) Benefit Plan Resolution. The Benefit Plan Resolution must be acceptable to
Buyer in its good faith judgment.

(x) Insurance Policy. The Buyer shall have been named an additional insured on
such insurance policies of the Company Group as Buyer shall request.

(y) Other Documents. Buyer shall have received such other certificates,
documents or other information in connection with the transactions contemplated
hereby as Buyer may reasonably request.

4.2. Conditions to Obligations of GMT Members. The obligations of GMT Members to
perform this Agreement are subject to the satisfaction, at or prior to the
Closing, of the following conditions, unless waived by the Members’
Representative:

(a) Representations and Warranties. The representations and warranties of Buyer
contained herein shall be true and correct as of the date hereof and as of the
Closing Date as if made on and as of the Closing Date, and Buyer shall have
performed and complied with all covenants and agreements required to be
performed or complied with by it on or prior to the Closing Date.

 

47



--------------------------------------------------------------------------------

(b) Certificates. Members’ Representative shall have received a certificate of
an authorized officer of Buyer a confirming the matters set forth in
Section 4.2(a), in form and substance reasonably satisfactory to Members’
Representative.

(c) Secretary’s Certificates. Members’ Representative shall have received a
certificate of the Secretary or an Assistant Secretary of Buyer, dated the
Closing Date, setting forth (i) the resolutions of the Board of Directors of
Buyer authorizing the execution, delivery and performance of this Agreement by
Buyer and certifying that such resolutions were duly adopted and have not been
rescinded or amended as of the Closing Date, (ii) a copy of the Certificate of
Incorporation and Bylaws of the Buyer certified as being accurate, complete and
in full force and effect on the Closing Date, and (iii) a copy, certified by the
Secretary of State (or similar Governmental Authority) of the jurisdiction of
incorporation or organization of Buyer.

(d) No Orders or Proceedings. There shall be in effect no order, decree or
injunction of a court of competent jurisdiction which either enjoins or
prohibits the consummation of any of the transactions contemplated by this
Agreement, and no proceeding with respect thereto shall be pending or threatened
in writing.

(e) Absence of Litigation. No litigation shall have been commenced, pending or
threatened which seeks to enjoin, restrain or prohibit any of the parties
hereto, or any of the affiliates, officers, mangers or directors of any of them,
from consummating the transactions contemplated herein.

(f) Consents, Approvals, Etc. Members’ Representative shall have received copies
of all duly executed and delivered waivers, consents, terminations and approvals
contemplated by Schedule 2.2(c), including any approval required to be obtained
from any Governmental Authority, including but not limited to waiver, expiration
or termination of the applicable waiting period under the HSR Act, all in form
and substance reasonably satisfactory to Members’ Representative. Members’
Representative shall have received copies of all duly executed and delivered
waivers, consents, terminations and approvals as contemplated by Section 2.1(d)
of the Disclosure Schedule, other than those items specifically indicated as not
being subject to this condition of closing as to Buyer as designated with an
asterisk (*) on Schedule 2.1(d) of the Disclosure Schedule; provided that Seller
shall only be permitted to deem this condition to closing to not be satisfied as
to the requirements of this sentence to the extent that the failure to obtain
any such waiver, consent, termination and approval could reasonably be expected
to cause Damages to Seller equal to or greater than $250,000.

(g) Escrow Agreement. Members’ Representative shall have received a copy of an
Escrow Agreement, duly executed by Buyer.

(h) Employment Agreements. Buyer, or its affiliate, shall have executed and
delivered to the Members’ Representative the employment agreement for Phil
Robbibaro substantially in the form of Exhibit B attached hereto. Authorization.
Each of the Electrasem Equityholders, GMS Equityholders, and Gassonic
Equityholders (in each case other than the Company) shall have duly executed and
delivered to the GMT Members an Individual Purchase Agreement substantially in
the form of Exhibit D. The GMT Members shall have received all stockholder,
member, director, manager and similar consents and waivers (including without

 

48



--------------------------------------------------------------------------------

limitation waivers of rights of first refusal, restrictions on transfer and
similar rights or restrictions) with respect to each entity in the Company Group
as necessary or reasonably advisable in connection with the transactions
contemplated hereunder.

(j) Closing of Transactions. Contemporaneously with the Closing of the
Acquisition, the Buyer, or its affiliates, shall close the GMI Transaction and
the GMIL Transaction, and the purchases referenced in Section 4.1(r)(ii) shall
have been completed, and Buyer, or its affiliates, shall have repaid in full all
indebtedness owed to Union Bank (other than the standby letters of credit which
shall remain in full force and effect on and after the Closing).

(k) Benefit Plan Resolution. The Benefit Plan Resolution must be acceptable to
Members’ Representative in his good faith judgment.

(l) Other Documents. Members’ Representative shall have received such other
certificates, documents or other information in connection with the transactions
contemplated hereby as Members’ Representative may reasonably request.

ARTICLE V

INDEMNITY

5.1. General.

(a) GMT Members (x) jointly and severally up to the Escrow Amount, (y) jointly
and severally as to the Shelley Trust, the Stasia Trust, the Shannon Trust, the
Sperske Trust, the Robbibaro Trust, and Denis Connolly for amounts which are
more than the Escrow Amount, and (z) severally in proportion to their relative
share of the Purchase Price for amounts which are more than the Escrow Amount as
to the other GMT Members, shall indemnify and hold harmless Buyer and its
affiliates and its and their respective former, present and future directors,
officers, employees, shareholders and other agents and representatives
(collectively, the “Buyer Indemnitees”) from and against any and all
liabilities, judgments, claims, settlements, losses, damages (excluding, except
as otherwise provided in this Article V, incidental, consequential, special,
indirect, enhanced, and punitive damages), fees, Liens, Taxes, penalties,
obligations and expenses (including reasonable attorney’s fees and
disbursements) (collectively, “Damages”) incurred or suffered by any such Buyer
Indemnitee, directly or indirectly, as a result of, based upon, arising from or
by reason of:

(i) any misrepresentation or breach of any representation or warranty of the GMT
Members contained in this Agreement, provided, that no Buyer Indemnitee shall be
permitted to make a claim for Damages for misrepresentation or breach of a
representation or warranty made by the GMT Members as of the date of this
Agreement, which such misrepresentation or breach (or facts or other information
relating thereto) is disclosed pursuant to the first sentence of Section 3.9
(but such proviso shall not affect the rights of Buyer Indemnitees to make such
claims as to representations and warranties made as of the Closing Date);

(ii) any breach of any covenant of the GMT Members contained in this Agreement
and/or any breach of any covenant of the Company Group contained in this
Agreement prior to the Closing;

 

49



--------------------------------------------------------------------------------

(iii) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with either the GMT Members or any entity in the Company
Group (or any Person acting on their behalf) in connection with the purchase and
sale of the GMT Interests;

(iv) any Taxes payable by, assessed against or relating to (x) the Company or
any other entity in the Company Group for periods (or any portion thereof for a
Straddle Period) prior to the Closing Date or (y) the GMT Members, in either
case which are in excess of the reserves for Taxes on the Financial Statements;

(v) any liability or obligation of any entity in the Company Group (including
arising from the Company’s minority interest in Wuxi or GMHK solely from Foreign
Corrupt Practices Act of 1977, as amended or similar law) based upon the
operations of any entity in the Company Group prior to the Closing, which
liability or obligation is not otherwise included, reflected or reserved against
in the unaudited balance sheet of the Company Group as of June 30, 2010 or
disclosed in any notes thereto or disclosed on the Disclosure Schedules, except
for (A) current liabilities, accruals and expenses incurred in the ordinary
course of business since June 30, 2010, (B) product and service warranty claims
arising under warranties issued by the Company Group in the ordinary course of
business (but not including product recalls), and (C) as disclosed in this
Agreement or the Disclosure Schedules; provided, however, this Section 5.1(a)(v)
shall terminate and be of no further force or effect upon the one year
anniversary of the Closing Date and the GMT Members shall have no further
obligation or liabilities under this Section 5.1(a)(v); provided, that for the
avoidance of doubt, the foregoing proviso shall not preclude Buyer from
proceeding with any claims made by Buyer under the Escrow Agreement with respect
to this Section 5.1(a)(v) prior to such one year anniversary;

(vi) any liability or obligation of any entity in the Company Group, GMI or
GMIL, based upon products manufactured or distributed or services provided by
any of any entity in the Company Group, GMI or GMIL, that were used in or relate
to the Massey Upper Big Branch Coal Mine, including any liability related to the
explosion at the Upper Big Branch Coal Mine on April 5, 2010, whether or not any
issues related thereto are or have been disclosed to Buyer; provided, however,
this Section 5.1(a)(vi) shall terminate and be of no further force or effect
upon the two year anniversary of the Closing Date and the GMT Members shall have
no further obligation or liabilities under this Section 5.1(a)(vi); provided,
that for the avoidance of doubt, the foregoing proviso shall not preclude Buyer
from proceeding with any claims made by Buyer under the Escrow Agreement with
respect to this Section 5.1(a)(vi) prior to such two year anniversary;

(vii) any claim by any Person that such Person is an owner of any interest in
any entity that is part of the Company Group to the extent that such interest
was not specifically identified and disclosed to Buyer in Section 2.1(e) of the
Disclosure Schedule hereof, or any claim by any Person that such Person is
entitled to additional consideration with respect to a prior sale or redemption
of any interest held by such Person in any entity that is part of the Company
Group;

 

50



--------------------------------------------------------------------------------

(viii) any Environmental Condition or violation of Environmental Law prior to
the Closing Date in connection with any property now or previously owned, used,
leased or operated by the Company or any other entity in the Company Group
unless solely attributable to operations by Buyer at such property;

(ix) any environmental investigation, monitoring, cleanup or remediation at any
property at which wastes generated by the Company or any other entity in the
Company Group prior to the Closing Date were transported, stored, disposed of,
recycled, reclaimed or otherwise managed; and

(x) any payments of any cash, stock or other compensation or consideration
payable on or prior to the Closing Date, which payments are triggered in whole
or in part by the transactions contemplated by this Agreement, arising under any
agreements or arrangements between the Company, any other entity in the Company
Group or any GMT Member, on the one hand, and any employee, agent or consultant
of the Company or any other entity in the Company Group, on the other hand, to
the extent such agreement or arrangement existed as of the Closing Date.

(b) Buyer shall indemnify and hold harmless the GMT Members and their former,
present and future directors, officers, employees, trustees, beneficiaries,
shareholders and other agents and representatives (“GMT Indemnitees”) from and
against any and all Damages incurred or suffered by any such GMT Indemnitee,
directly or indirectly, as a result of, based upon, arising from or by reason
of:

(i) any misrepresentation or breach of any representation or warranty of Buyer
contained in this Agreement,

(ii) any breach of any covenant of Buyer (and, on and after the Closing Date,
the Company Group) contained in this Agreement,

(iii) any liability or obligation of any entity in the Company Group, Wuxi or
GMHK which accrues or arises based upon the operations of any entity in the
Company Group, Wuxi or GMHK, after the Closing Date, and

(iv) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Buyer (or any Person working on its behalf) in
connection with the purchase of the GMT Interests.

(c) A party seeking indemnification under Article V of this Agreement shall be
referred to as an “Indemnified Party” and a party from whom the indemnification
is sought under Article V of this Agreement shall be referred to as an
“Indemnifying Party”. No Indemnified Party will seek indemnification under
Section 5.1(a)(i) or (v) or Section 5.1(b)(i), as the case may be, until the
date on which all unreimbursed claims by parties entitled to indemnification
under Section 5.1(a)(i) and (v), on the one hand, or Section 5.1(b)(i), on the
other hand, exceed $580,000 in the aggregate (such amount, the “Deductible
Amount”), in which case the Indemnified Party shall be entitled to indemnity
only for the amount of its Damages exceeding the Deductible Amount.
Notwithstanding the foregoing, an Indemnified Party may

 

51



--------------------------------------------------------------------------------

immediately seek reimbursement for the full amount of any Damages (i.e., without
having to satisfy the Deductible Amount) for (i) claims under Section 5.1(a)(i)
arising out of a breach of the representations and warranties contained in
Sections 2.1(a), 2.1(e), 2.1(i), 2.1(n)(ii)-(xi), and 2.1(o)(ii)-(viii) (the
“Core Representations”) and (ii) claims arising out of or relating to fraud or
willful misconduct. The aggregate liability of either Buyer, on the one hand, or
the GMT Members, on the other hand, for indemnification under Section 5.1(a)(i),
(v) and (vi) or Section 5.1(b)(i), as the case may be, shall not exceed the
aggregate of the Escrow Amount, except that claims arising out of a breach of
the Core Representations shall not be subject to the Escrow Amount cap. For any
breach of the representations and warranties contained in Sections 2.1(i),
2.1(n)(ii)-(xi), and 2.1(o)(ii)-(viii) (collectively, the “Special
Representations”), the Buyer Indemnitees shall be entitled to receive
indemnification for all Damages for any and all breaches up to a maximum
aggregate liability of the GMT Members equal to fifty percent (50%) of the
Purchase Price. For any breach of the representations and warranties contained
in Sections 2.1(a) and 2.1(e) (collectively, the “Fundamental Representations”),
the Buyer Indemnitees shall be entitled to receive indemnification for all
Damages for any and all breaches up to a maximum aggregate liability of the GMT
Members equal to one hundred (100%) of the Purchase Price. The maximum aggregate
liability of the GMT Members under Section 5.1(a) shall be one hundred percent
(100%) of the Purchase Price.

(d) To the extent an indemnification claim arises under this Article V as a
result of a third-party claim against an Indemnified Party, the Damages shall be
deemed to include incidental, consequential, special, indirect, enhanced and
punitive damages to the extent claimed by a third party against an Indemnified
Party.

(e) For the avoidance of doubt, any claim for indemnity pursuant to
Sections 5.1(a)(ii), (iii), (iv) and (vi) through (x) shall not be subject to
the Deductible Amount limitation set forth in Section 5.1(c).

(f) Notwithstanding any provision contained herein to the contrary (including
without limitation the GMT Members’ failure to disclose any matter required to
be disclosed on any Disclosure Schedule required hereunder), the parties agree
that (1) no representation or warranty of the GMT Members contained in this
Agreement shall be deemed to be untrue or incorrect, and the GMT Members shall
not be deemed to be in breach thereof, and no Buyer Indemnitee shall be entitled
to indemnification hereunder with respect to any such breach, and (2) no
indemnification obligation shall be triggered under Section 5.1(a)(v), if in
either case Buyer, its affiliates or any of their respective employees had
actual knowledge with respect to any such undisclosed matter or that any
representation or warranty was untrue or incorrect, but only if such knowledge
was obtained by such Person pursuant to information or data contained in any
report, written analysis or other documentation prepared for or at the request
of Buyer (or its affiliates) by Deloitte or any other third-party consultant or
advisor (excluding Buyer’s outside legal counsel, Reed Smith) in connection with
Buyer’s due diligence investigation relating to the transactions contemplated
hereby.

5.2. Procedures for Indemnification.

(a) If an Indemnified Party shall claim to have suffered Damages for which
indemnification is available under Section 5.1(a) or 5.1(b), as the case may be
(for purposes of

 

52



--------------------------------------------------------------------------------

this Section 5.2, regardless of whether such Indemnified Party is entitled to
receive a payment in respect of such claim by virtue of Section 5.1(c)), the
Indemnified Party shall notify the Indemnifying Party in writing of such claim
as promptly as practicable, which written notice shall describe the nature of
such claim in reasonable detail, the facts and circumstances that give rise to
such claim and the amount of such claim if reasonably ascertainable at the time
such claim is made (or if not then reasonably ascertainable, the maximum amount
of such claim reasonably estimated by the Indemnified Party); provided, that the
failure by the Indemnified Party to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of any liability to the Indemnified Party
hereunder except to the extent that the Indemnifying Party demonstrates that the
Indemnifying Party is prejudiced by the Indemnified Party’s failure to give such
notice. In the case of a claim by a Buyer Indemnitee, such written notice shall
be provided by the Indemnified Party to the Members’ Representative, with a copy
provided to the Escrow Agent. In the event that within thirty (30) days after
the receipt by the Indemnifying Party of such a written notice from the
Indemnified Party, the Indemnified Party shall not have received from the
Indemnifying Party a written objection to such claim, such claim shall be
conclusively presumed and considered to have been assented to and approved by
the Indemnifying Party following receipt by the Indemnifying Party (and, in the
case of a claim by a Buyer Indemnitee, the Escrow Agent) of a written notice
from the Indemnified Party to such effect.

(b) If within the thirty (30) day period described in paragraph (a) above the
Indemnified Party (and, in the case of claim by a Buyer Indemnitee, the Escrow
Agent) shall have received from the Indemnifying Party a written notice setting
forth the Indemnifying Party’s objections to such claim and the Indemnifying
Party’s reasons for such objection, then Buyer and the Members’ Representative
shall negotiate in good faith for a period of ten (10) Business Days from the
date the Indemnified Party receives such objection (such period is hereinafter
referred to as the “Negotiation Period”). After the Negotiation Period, if Buyer
and the Members’ Representative still cannot agree on the claim, Buyer and the
Members’ Representative shall follow the procedures set forth in Section 8.9
below with respect to the resolution of such matter.

(c) Upon determination of the amount of a claim that is binding on both the
Indemnifying Party and the Indemnified Party, the amount of such claim shall be
paid within ten (10) business days of the date such amount is determined. If the
Indemnifying Party responsible for payment of such claim is Buyer, such payment
shall be made by wire transfer to the Members’ Representative, who shall be
responsible for distributing any such payment by Buyer to accounts of the GMT
Members in accordance with their respective percentages opposite the GMT
Members’ names on Section 2.1(e) of the Disclosure Schedule. If the Indemnifying
Party responsible for payment of such claim is a GMT Member, such payment shall
be made in accordance with this Article V including Section 5.5 below.

5.3. Procedures for Third Party Claims.

(a) Any Indemnified Party seeking indemnification pursuant to this Article V in
respect of any legal proceeding, action, claim or demand instituted by a third
Person (a “Third Party Claim”) shall give the Indemnifying Party from whom
indemnification with respect to such claim is sought (i) prompt written notice
(but in no event more than fifteen (15) days after the Indemnified Party
acquires knowledge thereof) of such Third Party Claim and (ii) copies of all
documents and information relating to any such Third Party Claim within fifteen
(15) days of

 

53



--------------------------------------------------------------------------------

their being obtained by the Indemnified Party; provided, that the failure by the
Indemnified Party to so notify or provide copies to the Indemnifying Party shall
not relieve the Indemnifying Party of any liability to the Indemnified Party
hereunder except to the extent that the Indemnifying Party demonstrates that the
defense of such Third Party Claim is prejudiced by the Indemnified Party’s
failure to give such notice or provide such copies.

(b) The Indemnifying Party shall have thirty (30) days (or such lesser time as
may be necessary to comply with statutory response requirements for litigation
claims that are included in any Third Party Claim) from receipt of the notice
contemplated in Section 5.3(a) to notify the Indemnified Party whether or not
the Indemnifying Party will, at its sole cost and expense, defend the
Indemnified Party against such claim. If the Indemnifying Party timely gives
notice that it intends to defend the Third Party Claim, it shall have the right,
except as hereafter provided, to defend against, negotiate, settle or otherwise
deal with the Third Party Claim and to be represented by counsel of its own
choice, and the Indemnified Party will not admit any liability with respect
thereto or settle, compromise, pay or discharge the same without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed, so long as the Indemnifying Party is contesting or defending the same
with reasonable diligence and in good faith; provided, that the Indemnified
Party may participate in any proceeding with counsel of its choice and at its
expense; provided further, that the Indemnifying Party may not enter into a
settlement of any such Third Party Claim without the consent of the Indemnified
Party, which consent shall be not unreasonably withheld, unless such settlement
requires no more than a monetary payment for which the Indemnified Party is
fully indemnified by the Indemnifying Party or involves other matters not
binding upon the Indemnified Party; and provided further that, in the event the
Indemnifying Party does not agree in writing to accept the defense of, and
assume all responsibility for, such Third Party Claim as provided above in this
Section 5.3(b), then the Indemnified Party shall have the right to defend
against, negotiate, settle or otherwise deal with the Third Party Claim in such
manner as the Indemnified Party deems appropriate, in its sole discretion, and
the Indemnified Party shall be entitled to indemnification therefor from the
Indemnifying Party to the extent provided under this Article V.

5.4. Insurance; Other Indemnity. The amount of any claim by an Indemnified Party
for indemnification pursuant to this Article V shall be computed net of
(a) insurance proceeds received by such Indemnified Party on account of such
claim and (b) aggregate amounts covered or reasonably recoverable under any
indemnity agreement, contribution agreement, or other contract between the
Indemnified Party on the one hand, and any third party, on the other hand.

5.5. Escrow; Release of Escrow Amounts. For a period of two (2) years beginning
on the Closing Date (the “Escrow Period”), the Escrow Amount shall be held by
the Escrow Agent pursuant to the Escrow Agreement. To the extent that
indemnification claims, if any, become payable by the GMT Members under the
provisions of Section 5.1 of this Agreement, the parties will satisfy those
claims using the Escrow Amount. Upon expiration of the Escrow Period, any Escrow
Amount which remains in said escrow and is not subject to an outstanding claim
made prior to such expiration by Buyer shall be released by the Escrow Agent to
the GMT Members pursuant to the Escrow Agreement.

5.6. Adjustments. Any indemnification payments made under this Article V shall
be considered an adjustment to the Purchase Price.

 

54



--------------------------------------------------------------------------------

5.7. Remedies. The foregoing indemnification provisions shall be the sole and
exclusive remedy for the matters set forth in Article V, and no party shall have
any cause of action or remedy at law or in equity for breach of contract,
rescission, tort or otherwise against any other party arising under or in
connection with this Agreement, except in the case of fraud, and except with
respect to claims under Section 3.6 and Section 6.1 through Section 6.4, in
which case each of the parties shall each have and retain all other rights and
remedies existing in their favor at law or equity, including without limitation,
any rights for specific performance and/or injunctive or other equitable relief.

5.8. Mitigation. Buyer agrees that in the event of any breach giving rise to an
indemnification obligation of the GMT Members hereunder, Buyer shall take, or
cooperate with the GMT Members, if so requested by the Members’ Representative,
in order to take, all reasonable measures to mitigate the consequences of the
related breach (including taking steps to prevent any contingent liability from
becoming an actual liability).

ARTICLE VI

POST CLOSING COVENANTS

6.1. Restrictions on Competition. Each GMT Member identified on Schedule 6.1
hereto covenants and agrees that during the period commencing on the Closing
Date and for a period of five (5) years following the Closing Date (except as
otherwise set forth in such Schedule), such GMT Member shall not, and shall
cause its affiliates not to, either directly or indirectly undertake or carry on
or be engaged or have any financial or other interest in, or in any other manner
advise or assist any Person engaged in, any business involving the provision of
products or services which are the same as, similar to or in competition with
the business of Buyer and its affiliates (including the Company and each other
entity in the Company Group) in the United States of America or in any other
country in which Buyer or its affiliates (including the Company and each other
entity in the Company Group) presently conduct or have conducted business at any
time during the last two (2) years immediately prior to the Closing Date. For
the avoidance of doubt, the applicable period under this Section 6.1 for Don
Edwards, Phillip Robbibaro, Stasia Edwards Mate and Shannon Edwards Honarvar
shall be a five (5) year period.

6.2. Non-Solicitation of Customers. Each GMT Member identified on Schedule 6.2
hereto agrees that for five (5) years following the Closing Date (except as
otherwise set forth in such Schedule), such GMT Member shall not, and shall
cause its affiliates not to, directly or indirectly, solicit the trade of, or
trade with, any customers or prospective customers of Buyer or its affiliates
(including the Company and each other entity in the Company Group). For the
avoidance of doubt, the applicable period under this Section 6.2 for Don
Edwards, Phillip Robbibaro, Stasia Edwards Mate and Shannon Edwards Honarvar
shall be a five (5) year period.

6.3. Non-Solicitation of Employees. Each GMT Member identified on Schedule 6.3
hereto agrees that for five (5) years following the Closing Date (except as
otherwise set forth in such Schedule), such GMT Member shall not, and shall
cause its affiliates not to, directly or indirectly, solicit or induce, or
attempt to solicit or induce, any employee of Buyer or its affiliates (including
the Company and each other entity in the Company Group) to leave for any reason
whatsoever; provided that general advertisements for employment not specifically
targeted employees of Buyer or its affiliates shall not be deemed to violate
this Section 6.3. For the avoidance of doubt, the applicable period under this
Section 6.3 for Don Edwards, Phillip Robbibaro, Stasia Edwards Mate and Shannon
Edwards Honarvar shall be a five (5) year period.

 

55



--------------------------------------------------------------------------------

6.4. Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Sections 6.1, 6.2 and 6.3 shall be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remaining provisions of this
Agreement. If any provision or provisions of such sections shall be deemed
illegal, invalid or otherwise unenforceable, either in whole or in part, this
Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions and to alter the bounds thereof to render it
valid and enforceable.

6.5. 50th Anniversary Celebration. Buyer agrees to honor the General Monitors
brand and its 50th Anniversary by holding a proper celebration commensurate with
such milestone on or before February 1, 2012 and to maintain the intrinsic value
of the General Monitors brand at least through such date.

6.6. Employees. During the period commencing on the Closing Date and ending on
the sixty-first (61st) day following the Closing Date, Buyer shall cause, or
shall cause the Company and each other entity in the Company Group to, employ
each of the current employees of the Company and the other entities in the
Company Group and provide each current employee who remains employed with Buyer
with benefits for at least one year following the Closing Date that are the same
as, or as to each employee substantially comparable to, the position,
compensation, employee benefits, plans and programs (including, but not limited
to, life insurance, welfare, profit sharing, 401(k), severance, salary
continuation and fringe benefits) currently provided by the Company and each
other entity in the Company Group. Following the Closing, Buyer shall, or shall
cause the Company and each other entity in the Company Group to, take all
commercially reasonable steps necessary to, (a) waive limitations as to
preexisting conditions, exclusions and waiting periods to the extent such
conditions, exclusions, and waiting periods have been satisfied under the
employee benefit plans with respect to participation and coverage requirements
applicable to the employees of the Company and the other entities in the Company
Group under any welfare plan that such employees may be eligible to participate
in after the Closing Date, (b) provide each employee of the Company and the
other entities in the Company Group with credit for any co-payments and
deductibles paid prior to the Closing Date in satisfying any applicable
deductible or out-of-pocket requirements under any welfare plans that such
employees are eligible to participate in after the Closing Date, and (c) provide
each employee of the Company and other entities in the Company Group with
service credit for purposes of eligibility and vesting under any medical,
dental, life insurance, disability, supplemental employment and other welfare
plan of Buyer in which such employee is entitled to participate, and for
purposes of vacations and other leave programs; provided, that in no event will
service credit for periods prior to Closing be used for purposes of calculating
401(k) or retirement benefits or for determining eligibility for retirement
benefits, unless otherwise specified in any such plan. As of the Closing Date,
all medical, dental, life insurance, disability, supplemental unemployment, and
other welfare plan expenses and benefits with respect to claims incurred by
any employee of the Company and each other entity in the Company Group or his or
her covered dependents prior to, on, or after the Closing Date shall be the sole
responsibility of Buyer or such employing entity within the Company Group.
Between the date

 

56



--------------------------------------------------------------------------------

hereof and the Closing Date, the parties agree to use commercially reasonable
efforts, and cooperate in good faith, to reach a mutually and reasonably
acceptable resolution (the “Benefit Plan Resolution”) with respect to the
401(k), medical and other welfare benefit plans covering employees of the
Company or any other entity in the Company Group (including without limitation
potentially having any and all rights, obligations, and responsibilities under
such plans and the related funding arrangements and service agreements assumed
by Buyer, or such other resolution which is mutually and reasonably acceptable
to the parties).

6.7. COBRA. Buyer shall be, or shall cause the Company or any entity in the
Company Group to be, responsible for the continuation of health plan coverage,
in accordance with the requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and Sections 601 through 608 of
ERISA, for any employee of the Company or any entity in the Company Group, or
qualified beneficiary under a group health plan covering employees of the
Company any entity in the Company Group and/or their dependents, who, prior to
the Closing Date, is receiving or is entitled to receive COBRA benefits or who
loses health plan coverage in connection with the transactions contemplated in
this Agreement.

6.8. Accrued Compensation and Accrued Vacation. The parties have agreed that the
Company Group shall make full and timely payment on or before Closing of all
accrued but unpaid compensation and all accrued but unused vacation for
employees of the Company Group employed in California.

6.9. Real Estate. The parties shall cooperate in good faith with respect to any
real estate filings which must be made pursuant to the transactions contemplated
in this Agreement.

6.10. Products Liability Coverage. For a period of six (6) years following the
Closing Date, Buyer hereby agrees to maintain products liability insurance
coverage with respect to the products and services of the Company Group
(regardless of whether sold before or after the Closing) upon such terms,
conditions, and levels as are at least equal to the coverage historically
maintained by the Company and each entity within the Company Group under the
policies listed on Schedule 6.10 hereof.

6.11. Access to Records. After the Closing Date, Buyer shall retain for a period
consistent with Buyer’s record-retention policies and practices all data and
records relating to the operations of the Company, and Buyer shall provide each
GMT Member and their respective Representatives reasonable access to said data
and records, during normal business hours and on at least three days’ prior
written notice, for any reasonable business purpose specified by any GMT Member
in such notice.

ARTICLE VII

TERMINATION

7.1. Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:

(a) by either Buyer or Members’ Representative if a material breach of any
provision of this Agreement has been committed by the other party and such
breach has not been waived;

 

57



--------------------------------------------------------------------------------

(b) by Buyer if satisfaction of any of the conditions in Section 4.1 is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement); or (ii) by Members’ Representative if
satisfaction of any of the conditions in Section 4.2 is or becomes impossible
(other than through the failure of any GMT Member to comply with their
obligations under this Agreement);

(c) by mutual consent of Buyer and the GMT Members;

(d) Buyer may terminate this Agreement by giving written notice to the Members’
Representative at any time prior to the Closing in the event (A) the GMT Members
have within the then previous ten (10) business days given Buyer any notice
pursuant to Section 3.9 above so long as the notice is other than pursuant to
the first sentence of Section 3.9, and (B) the event, disclosure, condition,
and/or development that is the subject of the notice has had a Material Adverse
Effect on the Company Group taken as a whole; or

(e) by either Buyer or Members’ Representative if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before
November 30, 2010, or such later date as Buyer and Members’ Representative may
mutually agree upon.

7.2. Effect of Termination. Each party’s right of termination under Section 7.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 7.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Sections 3.1 and 3.6 will survive; and there shall be no
liability on the part of any party hereto to any other party except for
(a) willful breaches of this Agreement prior to the time of such termination and
(b) in the case of Buyer, its failure to obtain sufficient financing for the
consummation of the transactions contemplated hereby.

ARTICLE VIII

MISCELLANEOUS

8.1. Entire Agreement. This Agreement, together with the Annexes, Schedules and
Exhibits hereto and the other agreements contemplated herein, contains the
entire agreement among the parties with respect to the transactions contemplated
by this Agreement and supersedes all prior agreements or understandings among
the parties.

8.2. Descriptive Headings; Certain Interpretations.

(a) Descriptive headings are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.

(b) Except as otherwise expressly provided in this Agreement, the following
rules of interpretation apply to this Agreement: (i) the singular includes the
plural and the plural includes the singular; (ii) “or” and “either” are not
exclusive and “include” and “including” are not limiting; (iii) a reference to
any agreement or other contract includes schedules and exhibits thereto and
permitted supplements and amendments thereof; (iv) a reference to a law includes
any amendment or modification to such law and any rules or regulations issued
thereunder; (v) a

 

58



--------------------------------------------------------------------------------

reference to a Person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.

(c) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

8.3. Notices. All notices, requests and other communications to any party
hereunder shall be in writing and sufficient if delivered personally or sent by
telecopy (with confirmation of receipt), by reputable overnight courier (charges
prepaid), or by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

If to Buyer, to:

Mine Safety Appliances Company

P.O. Box 426

Pittsburgh, PA 15230

Facsimile: (412) 967-3309

Attention: General Counsel

with a copy to:

Reed Smith LLP

Reed Smith Centre

225 Fifth Avenue

Pittsburgh, PA 15222

Facsimile: 412-288-3063

Attention: Debra H. Dermody, Esq.

If to Members’ Representative or any GMT Member:

Joseph A. Sperske

215 Hidden Creek Drive

Auburn, CA 95603

Facsimile: (530) 885-8684

Attention: Joseph A. Sperske

and with a copy to (which copy shall not constitute proper or effective notice):

Bryan Cave LLP

3161 Michelson Drive, Suite 1500

Irvine, CA 92612

Facsimile: 949-437-8719

Attention: Brett J. Souza, Esq.

 

59



--------------------------------------------------------------------------------

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other parties in writing in accordance herewith.
Each such notice, request or communication shall be effective when received; if
given by reputable overnight courier, the next business day after deposit with
the courier; or, if given by mail, when delivered at the address specified in
this Section 8.3 or on the fifth business day following the date on which such
communication is posted, whichever occurs first.

8.4. Counterparts. This Agreement may be executed in any number of counterparts
(including executed counterparts delivered and exchanged by facsimile
transmission or portable document format (.pdf)), and each such counterpart
hereof shall be deemed to be an original instrument, but all such counterparts
together shall constitute but one agreement.

8.5. Survival. All covenants, representations, warranties, agreements and
obligations of the parties in this Agreement shall survive the Closing. Except
as provided below, the representations and warranties contained in this
Agreement shall survive the Closing until the date which is twelve (12) months
after the Closing Date. The Special Representations made by GMT Members shall
survive for a period equal to the statute of limitations applicable with respect
to the claims underlying any breach of such representations or warranties plus
sixty (60) days thereafter and the Fundamental Representations made by GMT
Members and the Company Group shall survive indefinitely without expiration. All
covenants and other agreements shall survive the Closing without limitation by
time.

8.6. Benefits of Agreement. No party may assign any of its rights under this
Agreement without the prior consent of the other parties hereto, except that
Buyer may assign any of its rights under this Agreement to any subsidiary of
Buyer. Subject to the preceding sentence, all of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement is for the
sole benefit of the parties hereto and not for the benefit of any third party.

8.7. Amendments and Waivers. No modification, amendment or waiver, of any
provision of, or consent required by, this Agreement, or any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
Buyer, the GMT Members and the Members’ Representative. Such modification,
amendment, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

8.8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.

8.9. Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Any Action or proceeding seeking to enforce any provision of, or based on
any right arising out of, this Agreement may be brought against any of the
Parties in the courts of the State of California, County of Orange or the
Commonwealth of Pennsylvania, County of Allegheny, or in the United States
District Court for the Central District of California or Western District of
Pennsylvania and each of the Parties consents to the non-exclusive jurisdiction
of such

 

60



--------------------------------------------------------------------------------

courts (and the appropriate appellate courts) in any such action or proceeding
and waives any objection to venue laid therein. Process in any action or
proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

(b) THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

8.10. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part will remain in full force
and effect to the extent not held invalid or unenforceable.

8.11. Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

8.12. Further Assurances. From time to time, at a party’s request and without
further consideration, the other parties will execute and deliver to the
requesting party such documents and take such other action as the requesting
party may reasonably request in order to consummate more effectively the
transactions contemplated hereby.

8.13. Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and Damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

[Remainder of page intentionally left blank]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

MINE SAFETY APPLIANCES COMPANY By:  

/s/ William M. Lambert

Name:   William M. Lambert Title:   President and Chief Executive Officer

[Signatures continued on next page]

Signature page to GMT EPA



--------------------------------------------------------------------------------

SHELLEY TRUST     SHANNON TRUST By:  

/s/ Joseph A. Sperske

    By:  

/s/ Joseph A. Sperske

Name:   Joseph A. Sperske     Name:   Joseph A. Sperske Title:   Trustee    
Title:   Trustee STASIA TRUST     ROBBIBARO FAMILY TRUST By:  

/s/ Joseph A. Sperske

    By:  

/s/ Phillip A. Robbibaro

Name:   Joseph A. Sperske     Name:   Phillip A. Robbibaro Title:   Trustee    
Title:   Co-Trustee JOSEPH A. SPERSKE REVOCABLE TRUST       By:  

/s/ Joseph A. Sperske

    By:  

/s/ Michelle Robbibaro

Name:   Joseph A. Sperske     Name:   Michelle Robbibaro Title:   Trustee    
Title:   Co-Trustee MEMBERS’ REPRESENTATIVE      

/s/ Joseph A. Sperske

      Joseph A. Sperske      

TO BE SIGNED PURSUANT TO JOINDER AGREEMENT:

CECIL LENIHAN

DARIN BRAME

GEORGE PURVIS

DENIS CONNOLLY

DAVID WOODS

Signature page to GMT EPA



--------------------------------------------------------------------------------

The following persons, intending to be legally bound hereby, join this Agreement
for the purpose of agreeing to be individually bound by Sections 6.1, 6.2, 6.3
and 6.4 of this Agreement, and Sections 5.7 and Article VIII of this Agreement
as they relate to such Sections 6.1, 6.2, 6.3 and 6.4 of this Agreement.

 

/s/ Don Edwards

Don Edwards

/s/ Phillip Robbibaro

Phillip Robbibaro

Signature page to GMT EPA



--------------------------------------------------------------------------------

The following persons, intending to be legally bound hereby, join this Agreement
for the purpose of agreeing to be individually bound by Sections 6.1, 6.2, 6.3
and 6.4 of this Agreement, and Sections 5.7 and Article VIII of this Agreement
as they relate to such Sections 6.1, 6.2, 6.3 and 6.4 of this Agreement.

 

/s/ Shannon Edwards Honarvar

Shannon Edwards Honarvar

Signature page to GMT EPA



--------------------------------------------------------------------------------

The following persons, intending to be legally bound hereby, join this Agreement
for the purpose of agreeing to be individually bound by Sections 6.1, 6.2, 6.3
and 6.4 of this Agreement, and Sections 5.7 and Article VIII of this Agreement
as they relate to such Sections 6.1, 6.2, 6.3 and 6.4 of this Agreement.

 

/s/ Stasia Edwards Mate

Stasia Edwards Mate

Signature page to GMT EPA



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ESCROW AGREEMENT



--------------------------------------------------------------------------------

ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”) is dated as of
                        , 2010 and is by and among Mine Safety Appliances
Company, a Pennsylvania corporation (“Buyer”), Joseph A. Sperske (the “Sellers’
Representative”), as agent for the persons and entities set forth on Schedule I
hereto (collectively, the “Sellers”), and PNC Bank, National Association, as
escrow agent (the “Escrow Agent”).

WHEREAS, (i) the holders of all of the membership interests (the “GMT Members”)
in General Monitors Transnational, LLC, a Nevada limited liability company,
(“GMT”), (ii) Joseph A. Sperske, as agent for the GMT Members, and (iii) Buyer,
have entered into an Equity Purchase Agreement dated as of September 7, 2010
(the “GMT Purchase Agreement”);

WHEREAS, (i) General Monitors, Inc., a Nevada corporation (“GMI”), (ii) Joseph
A. Sperske, as agent for GMI, (iii) the shareholders of GMI, (iv) Fifty
Acquisition Corp., a Nevada corporation and (v) Buyer, have entered into an
Asset Purchase Agreement dated as of September 7, 2010 (“GMI Purchase
Agreement”);

WHEREAS, (i) all of the shareholders (the “GMIL Shareholders”) of General
Monitors Ireland Limited, an Irish corporation (“GMIL”), (ii) Joseph A. Sperske,
as agent for the GMIL Shareholders, (iii) Mine Safety Fifty Ireland Limited and
(iv) Buyer, have entered into a Stock Purchase Agreement dated as of
September 7, 2010 (the “GMIL Purchase Agreement”);

WHEREAS, Buyer or its affiliates are purchasing certain minority equity
interests as follows: (i) the minority equity interests of Electrasem, LLC, a
California limited liability company (“Electrasem”), pursuant to equity purchase
agreements (the “Electrasem Purchase Agreements”) with the holders of such
minority interests (the “Electrasem Minority Holders”); (ii) the minority equity
interests of General Monitors Systems, LLC, a Nevada limited liability company
(“GMS”), pursuant to equity purchase agreements (the “GMS Purchase Agreements”)
with the holders of such minority interest (the “GMS Minority Holders”); and
(iii) the minority shareholder interests of Gassonic A/S, a company organized
under the laws of Denmark (“Gassonic”), pursuant to stock purchase agreements
(the “Gassonic Purchase Agreements”) with the holders of such minority shares
(the “Gassonic Minority Holders”)(the Electrasem Purchase Agreements, the GMS
Purchase Agreements and the Gassonic Purchase Agreements are referred to herein
collectively as the “Minority Purchase Agreements”);

WHEREAS, each of Mine Safety Fifty Ireland Limited and Fifty Acquisition Corp.
are direct or indirect subsidiaries of the Buyer and each has authorized Buyer
to act on their behalf under this Agreement;

WHEREAS, the GMT Purchase Agreement, the GMI Purchase Agreement, the GMIL
Purchase Agreement, the Electrasem Purchase Agreements, the GMS Purchase
Agreements and the Gassonic Purchase Agreements shall be referred to herein
collectively as the “Purchase Agreements”;



--------------------------------------------------------------------------------

WHEREAS, the GMT Members, GMI, the GMIL Shareholders, the Electrasem Minority
Holders, the GMS Minority Holders and the Gassonic Minority Holders have agreed
in their applicable Purchase Agreements to (i) indemnify and hold the purchasers
under their respective agreements harmless from and against specified Damages
and (ii) a working capital adjustment, and the Escrow Account (as defined below)
shall be a source of payment for any and all such indemnity obligations or
working capital adjustment payments under such Purchase Agreements, all as set
forth in Section 3 of this Agreement;

WHEREAS, pursuant to the respective Purchase Agreements, Buyer or its
subsidiaries shall deposit at Closing a portion of the Purchase Price with the
Escrow Agent to secure the indemnification and working capital adjustment
payment obligations of the Sellers under the Purchase Agreements, said amount to
be held by the Escrow Agent subject to the terms and conditions set forth
herein; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Purchase Agreements.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained herein and other good and valuable consideration, intending
to be legally bound, the parties agree as follows:

Section 1. Appointment of Escrow Agent; Establishment of Escrow Account

(a) The Escrow Agent is hereby appointed as escrow agent hereunder and agrees to
act on the terms and subject to the conditions hereinafter set forth.

(b) Simultaneously with the execution and delivery of this Agreement, Buyer and
its subsidiaries shall deposit with the Escrow Agent the aggregate sum of
$38,000,000 to be held in escrow by the Escrow Agent. The Escrow Agent accepts
said funds and agrees to establish and maintain a separate account (the “Escrow
Account”) therefor in its capacity as Escrow Agent pursuant to the terms of this
Agreement. The purpose of the Escrow Account is to provide a source of funds for
any post-closing indemnification and working capital adjustment payment
obligations of the Sellers pursuant to the Purchase Agreements. The Escrow
Account shall be divided into the following sub-accounts:

(i) $19,630,400 for the benefit of GMI (the “GMI Account”);

(ii) $6,584,300 for the benefit of the GMIL Shareholders (the “GMIL Account”);

(iii) $10,882,700 for the benefit of the GMT Members (the “GMT Account”);

(iv) $108,000 for the benefit of the Electrasem Minority Holders (the
“Electrasem Account”);

 

- 2 -



--------------------------------------------------------------------------------

(v) $326,400 for the benefit of the GMS Minority Shareholders (the “GMS
Account”); and

(vi) $468,200 for the benefit of the Gassonic Minority Holders (the “Gassonic
Account”).

The GMI Account, GMIL Account, GMT Account, Electrasem Account, GMS Account and
Gassonic Account shall each be a “sub-Escrow Account” and collectively the
“sub-Escrow Accounts.”

(c) In the event funds transfer instructions (“Funds Transfer Instructions”) are
given (other than in writing at the time of execution of this Agreement),
whether in writing or by telecopier, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call-back to the person or
persons designated on Exhibit A hereto, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so designated.
Each Funds Transfer Instruction shall be executed by an authorized signatory; a
list of such authorized signatories is set forth on Exhibit A. The undersigned
is authorized to certify that the signatories on Exhibit A are authorized
signatories. The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by the Escrow Agent. If the
Escrow Agent is unable to contact any of the authorized representatives for
either Buyer or Sellers’ Representative identified in Exhibit A, the Escrow
Agent is hereby authorized to seek confirmation of such instructions by
telephone call-back to any one or more of the executive officers of Buyer
(“Executive Officers”) which shall include the titles of Chief Financial Officer
and Chief Legal Officer, or Sellers’ Representative, as the case may be, as the
Escrow Agent may select. The Escrow Agent may rely upon the confirmation of
anyone purporting to be any such Executive Officer. The Escrow Agent and the
beneficiary’s bank in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided by Buyer or the Sellers’
Representative to identify (i) the beneficiary, (ii) the beneficiary’s bank, or
(iii) an intermediary bank. Notwithstanding the foregoing, the Escrow Agent
shall not be obligated to confirm any Funds Transfer Instructions or other
instructions or directions given in accordance with this Agreement and may rely
on any Funds Transfer Instructions given in writing or by telecopier which the
Escrow Agent believes in good faith to be signed by an authorized signatory set
forth on Exhibit A.

Section 2. Investment; Income Reporting

(a) The Escrow Agent shall invest (and reinvest as appropriate), all funds held
in the Escrow Account as specifically directed in this Section 2. The Escrow
Agent shall have no investment discretion over the Escrow Account. The Escrow
Agent shall invest all funds held into the Fidelity Institutional Money Market
Funds (Money Market/Prime Money Market (AAA)). Buyer and the Sellers’
Representative instruct Escrow Agent to vote all proxies in accordance with the
proxy policy in effect from time to time for the Escrow Agent unless otherwise
specifically instructed by the Buyer and the Sellers’ Representative. Buyer and
the Sellers’ Representative specifically acknowledge that Buyer and the Sellers’
Representative understand that this provision may involve the Escrow Agent’s
voting shares of mutual funds that pay fees to the Escrow Agent or its
affiliates and that, in voting such shares, the Escrow Agent may be in a
position to vote to change fees paid at the mutual fund level to itself or to an
affiliate.

 

- 3 -



--------------------------------------------------------------------------------

(b) The Escrow Account will be invested in investments, including without
limitation, shares of mutual funds, which are not insured by the FDIC, are not
deposits of or guaranteed by the Escrow Agent or any of its affiliates and are
subject to investment risks, including the loss of principal. In addition,
shares of money market mutual funds are neither insured nor guaranteed by any
Governmental Authority and there can be no assurance that a money market mutual
fund will be able to maintain a stable net asset value of $1.00 per share.

(c) The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any investment described herein. The Escrow Agent in its capacity
as escrow agent hereunder shall have no liability for any loss sustained as a
result of (i) any investment made pursuant to the instructions of the parties
hereto; (ii) the liquidation of any investment; (iii) the failure of the parties
to give the Escrow Agent instructions to invest or reinvest the Escrow Account
or any earnings thereon; or (iv) any investment held by the Escrow Agent in the
event the parties fail to give investment instructions.

(d) No investment shall mature after the conclusion of the Escrow Release Date
(as defined below). Interest and other income, dividends and earnings (“Escrow
Earnings”) on investments described herein shall be added to the sub-Escrow
Account. Any loss or expense incurred as a result of an investment will be borne
by the sub-Escrow Account and the Escrow Agent shall in no event be liable for
any loss or expense incurred as a result of an investment made in accordance
with this Agreement.

(e) The Escrow Agent is hereby authorized to execute purchases and sales of
investments through the facilities of its own trading or capital markets
operations or those of any affiliated entity. The Escrow Agent shall send
statements to each of the parties hereto on a monthly basis reflecting activity
in the Escrow Account for the preceding month, which statement shall include
without limitation information regarding any deposits and disbursements in each
sub-Escrow Account and a separate statement reflecting the investment detail,
including the balance, purchases, sales, and interest postings of each
sub-Escrow Account. Although Buyer and Sellers’ Representative each recognizes
that it may obtain a broker confirmation or written statement containing
comparable information at no additional cost, both parties hereby agree that
confirmations of investments are not required to be issued by the Escrow Agent
for each month in which a monthly statement is rendered. However, no statement
need be rendered for the Escrow Account if no activity occurred for such month.

(f) Buyer and the Sellers’ Representative acknowledge and agree that the
delivery of the escrowed property is subject to the sale and final settlement of
investments described herein. Proceeds of a sale of investments will be
delivered on the business day on which the appropriate instructions are
delivered to the Escrow Agent if received prior to the deadline for same day
sale of such investments. If such instructions are received after the applicable
deadline, proceeds will be delivered on the next succeeding business day.

 

- 4 -



--------------------------------------------------------------------------------

(g) For purposes of (i) allocating pro rata among the Sellers, in accordance
with their percentage interests as set forth on Exhibit B, Escrow Earnings with
respect to such Seller’s applicable sub-Escrow Account, if any, and (ii) IRS
information reporting, if required, the Escrow Agent is authorized and directed
to report all Escrow Earnings, if any, earned in respect of the Escrow Account
in accordance with the IRS Forms W-9 provided to the Escrow Agent by the
Sellers’ Representative on behalf of the Sellers, with such reporting to be made
by the Escrow Agent pro rata based on the respective percentage interests of the
Sellers as set forth on Exhibit B (as such Exhibit B shall be updated or amended
from time to time) with respect to such Seller’s applicable sub-Escrow Account.

Section 3. Disbursement of Escrow Account

(a) Subject to paragraphs (b), (c) and (d) below, the Escrow Agent is hereby
authorized and directed to disburse to the Sellers all of the funds in the
sub-Escrow Accounts, plus the income or interest earned thereon, if any, less an
amount equal to the aggregate amount of Outstanding Claim Amounts, on [two years
from closing date], 2012 (the “Escrow Release Date”) pursuant to written
instructions from Sellers’ Representative which may be in the form of an excel
spreadsheet (in a format acceptable to the Escrow Agent) that shall include each
Seller’s name, address, taxpayer identification number, payment instruction and
payment amount that indicates the disbursement amount for each Seller from each
sub-Escrow Account. Disbursements pursuant to this Section 3 shall be made
promptly (and in any event within five (5) business days) following the Escrow
Release Date. For purposes of this Agreement, an “Outstanding Claim Amount”
means the aggregate amount of Damages (as defined in the applicable Purchase
Agreement under which such Claim is being sought) which is set forth in a Claim
(as defined below) delivered to the Escrow Agent and the Sellers’ Representative
prior to the Escrow Release Date and with respect to which and to the extent
that it remains unresolved and no distribution has been made prior to the Escrow
Release Date pursuant to this Section 3. Outstanding Claim Amounts shall be
distributed to the Sellers and/or to Buyer, as is appropriate, upon the final
resolution of such Outstanding Claim Amounts (notwithstanding that such final
resolution shall not have occurred until after the Escrow Release Date) as
evidenced by (A) joint written instructions from the Sellers’ Representative and
Buyer as to the disposition of the Outstanding Claim Amount or (B) an order of a
court having jurisdiction over the matter which is final and not subject to
further court proceedings or appeal (which shall also be sent to Buyer and
Sellers’ Representative, as applicable, by the party providing such final,
nonappealable order to the Escrow Agent); provided, however, that any
Outstanding Claim Amounts which may be finally resolved in favor of the Sellers
prior to the Escrow Release Date shall not give rise to any distribution to the
Sellers or the Sellers’ Representative prior to the Escrow Release Date. Upon
receipt of any such instructions or order, the Escrow Agent shall disburse an
amount of funds equal to the Outstanding Claim Amount in accordance therewith,
provided that the Escrow Agent shall at all times hold funds in the applicable
sub-Escrow Account which are sufficient to cover the aggregate amount of all
then Outstanding Claim Amounts held against such sub-Escrow Account, or if the
amount of funds is not then sufficient to cover the aggregate amount of all then
Outstanding Claim Amounts held against the applicable sub-Escrow Account, the
entire balance of such sub-Escrow Account.

 

- 5 -



--------------------------------------------------------------------------------

(b) From time to time prior to the Escrow Release Date, subject to the terms,
conditions and limitations set forth in the applicable Purchase Agreement, Buyer
may deliver to the Escrow Agent a written notice (a “Claim”) requesting
disbursement to Buyer of a specified amount of funds in full or partial payment
of (i) (x) a Claim under Section 1.4(c)(ii) or (iii) of the GMT Purchase
Agreement (working capital adjustment provisions), (y) a Claim under
Section 1.6(c)(ii) or (iii) of the GMI Purchase Agreement (working capital
adjustment provisions), or (z) a Claim under Section 1.4(c)(ii) or (iii) of the
GMIL Purchase Agreement (working capital adjustment provisions); or (ii) an
indemnification obligation of the Sellers to a Buyer Indemnitee (as defined in
the applicable Purchase Agreement under which such a Claim is being sought) for
Damages (as defined in the applicable Purchase Agreement under which such a
Claim is being sought) in respect of which such Buyer Indemnitee is entitled to
indemnification pursuant to Section 5.1(a) of such Purchase Agreement (other
than any Minority Purchase Agreement), and Section 3.1(a) of the applicable
Minority Purchase Agreement (any of which shall be referred to herein as a
“Claim Amount”), along with a delivery receipt or other appropriate proof of
delivery to the Sellers’ Representative of any Claim. In order to be validly
asserted, each such Claim shall specify in reasonable detail the facts upon
which the Claim is based, the section(s) of the applicable Purchase Agreement
with respect to which indemnification is claimed, the appropriate sub-Escrow
Account from which the Buyer alleges a right to have the Claim paid, and the
Claim Amount, or if a Claim Amount is not finally quantified, a reasonable, good
faith estimate of such Claim Amount (a copy of which shall be provided to
Sellers’ Representative at the same time it is provided to the Escrow Agent).
For the avoidance of doubt, each Claim and Claim Amount shall apply only to the
sub-Escrow Account specified in the written notice provided by Buyer and such
Claim or Claim Amount shall not affect any other sub-Escrow Account established
herein; provided that Claims under the indemnities for [insert Big Branch Mine
indemnity sections] may be made without regard to sub-Accounts. If a Claim
Amount is finally quantified, and if the Escrow Agent is not in receipt of a
written objection from the Sellers’ Representative to such Claim within thirty
(30) days following the date of the Escrow Agent’s receipt of such Claim (a copy
of which shall be provided to Buyer by the Sellers’ Representative at the same
time it is provided to the Escrow Agent), then on the 31st day following such
receipt (or if the 31st day is not a business day for the Escrow Agent, then on
the first business day after the 31st day), the Escrow Agent shall disburse to
Buyer an amount of funds equal to the Claim Amount identified in the Claim from
the appropriate sub-Escrow Account referenced in the Claim.

(c) If the Escrow Agent is in receipt of a written objection, received within
thirty (30) days following the date of the Escrow Agent’s receipt of a Claim,
from the Sellers’ Representative (a copy of which shall be provided to Buyer) to
a Claim requesting a distribution of a Claim Amount, the Escrow Agent shall not
make the payment to Buyer of the Outstanding Claim Amount until such time as it
receives (A) joint written instructions from the Sellers’ Representative and
Buyer as to the disposition of the Outstanding Claim Amount or (B) an order of a
court having jurisdiction over the matter which is final and not subject to
further court proceedings or appeal. Upon receipt of any such instructions or
order, the Escrow Agent shall disburse the Outstanding Claim Amount in
accordance therewith.

 

- 6 -



--------------------------------------------------------------------------------

(d) The following amounts shall be available for Claims (as defined below) under
this Agreement, plus any related Escrow Earnings:

 

  (i) up to $19,630,400 for Claims under the GMI Purchase Agreement;

 

  (ii) up to $6,584,300 for Claims under the GMIL Purchase Agreement;

 

  (iii) up to $10,882,700 for Claims under the GMT Purchase Agreement;

 

  (iv) up to $108,000 for Claims under the Electrasem Purchase Agreements;

 

  (v) up to $326,400 for Claims under the GMS Purchase Agreements; and

 

  (vi) up to $468,200 for Claims under the Gassonic Purchase Agreements;

provided, that to the extent that any Claims made relate to (x) Electrasem, then
85% of any such Claim first shall be allocated to the maximum Claim amount under
subsection (iii) above and 15% of any such Claims first shall be allocated to
the maximum Claim amount under subsection (iv) above; (y) GMS, then 70% of any
such Claim first shall be allocated to the maximum Claim amount under subsection
(iii) above and 30% of such Claim first shall be allocated to the maximum Claim
amount under subsection (v) above, and (z) Gassonic, then 69.832% of any such
Claim first shall be allocated to the maximum Claim amount under subsection
(iii) above and 30.168% of any such Claim first shall be allocated to the
maximum Claim amount under subsection (vi) above. To the extent any allocation
to subsections (iv), (v) or (vi) above exhaust the amounts available thereunder,
then any excess Claim amount shall be allocated to and paid from the amounts set
forth in subsection (iii).

(e) In connection with any court order with respect to this Agreement, the
Escrow Agent shall be entitled to receive an opinion of counsel to the
presenting party to the effect that such order is final and nonappealable and
from a court of competent jurisdiction. The Escrow Agent shall act upon such
order and opinion without further question.

(f) Any disputes among Buyer and Sellers’ Representative with respect to the
release of funds in the Escrow Account shall be settled by the applicable
dispute mechanisms contained in the applicable Purchase Agreement.

(g) All distributions of cash shall be made by federal funds wire transfer.

Section 4. Rights and Responsibilities of Escrow Agent. The acceptance by the
Escrow Agent of its duties hereunder is subject to the following terms and
conditions, which the parties to this Agreement hereby agree shall govern and
control with respect to the Escrow Agent’s rights, duties, liabilities and
immunities:

(a) The Escrow Agent shall act hereunder as an escrow agent only, and it shall
not be responsible or liable in any manner whatever for the sufficiency,
correctness,

 

- 7 -



--------------------------------------------------------------------------------

genuineness or validity of any document furnished to the Escrow Agent or any
asset deposited with it. The Escrow Agent shall not make, be required to make,
or be liable in any manner for its failure to make, any determination under the
Purchase Agreements, including any determination whether any party thereto has
complied with its terms or is entitled to payment or to any other right or
remedy thereunder.

(b) The Escrow Agent may rely and shall be protected in acting or refraining
from acting upon (and shall incur no liability for following the instructions
contained therein) any written notice, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall be under no duty to
inquire into or investigate the validity, accuracy or content of any such
document. The Escrow Agent shall have no duty to solicit any payments which may
be due to be paid into the Escrow Account by any party.

(c) The Escrow Agent shall not be liable for any action taken or omitted by it
unless a court of competent jurisdiction determines that the Escrow Agent’s
gross negligence or willful misconduct was the primary cause of any loss. In the
administration of the Escrow Account hereunder, the Escrow Agent may execute any
of its powers and perform its duties hereunder directly or through agents or
attorneys and may consult with counsel, including in-house counsel, accountants
and other skilled persons to be selected and retained by it and the fees of such
persons shall be paid from the Escrow Account, such payment applied to the
sub-Escrow Accounts pro rata per dollar value of such sub-Escrow Accounts
measured at Closing. The Escrow Agent shall not be liable for anything done,
suffered or omitted in good faith by it in accordance with the advice or opinion
of any such counsel, accountants or other skilled persons, including in-house
counsel.

(d) Buyer and the Sellers’ Representative (on behalf of the Sellers) agree to
jointly and severally indemnify, defend and hold the Escrow Agent and its
affiliates and each of their respective directors, officers, agents and
employees (collectively, the “Indemnitees”) harmless from and against any and
all claims, liabilities, losses, damages, fines, penalties, and expenses,
including out-of-pocket and incidental expenses and legal fees and expenses
(“Losses”) that may be imposed on, incurred by, or asserted against, the
Indemnititees or any of them (i) for following any instructions or other
directions upon which the Escrow Agent is authorized to rely pursuant to the
terms of this Agreement; or (ii) in connection with or arising out of the Escrow
Agent’s performance under this Agreement provided, with respect to this clause
(ii) only, the Indemnitees have not acted with gross negligence or engaged in
willful misconduct. Anything in this Agreement to the contrary notwithstanding,
in no event shall the Escrow Agent be liable for special, indirect, incidental,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), and regardless of the form of action. The
provisions of this Section 4(d) shall survive the termination of this Agreement
and the resignation or removal of the Escrow Agent for any reason.

(e) The Escrow Agent shall have no duties except those specifically set forth in
this Agreement and shall not be subject to, nor have any liability or
responsibility under, any other agreement or document the other parties hereto
may be parties to or responsible for, even if same is referenced herein or
copies have been given to the Escrow Agent.

 

- 8 -



--------------------------------------------------------------------------------

(f) The Escrow Agent shall have the right at any time it deems appropriate to
seek adjudication in a court of competent jurisdiction as to the respective
rights of the parties hereto and shall not be held liable by any party hereto
for any delay or the consequences of any delay occasioned by such resort to
court.

Section 5. Compensation. The Escrow Agent shall be compensated for its services
(the “Escrow Fee”) hereunder as detailed in a fee schedule attached to this
Agreement as Exhibit C. In addition, the Escrow Agent shall be entitled to
reimbursement for all reasonable expenses, disbursements or advances made by it
in the performance of its duties hereunder. The Escrow Fee and any
reimbursements due to the Escrow Agent hereunder shall be deducted from the
Escrow Account, such payments applied to the sub-Escrow Accounts pro rata per
dollar value of such sub-Escrow Accounts measured at Closing.

Section 6. Attachment of Escrow Account; Compliance with Legal Orders. In the
event that any escrow property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the property deposited under this Agreement, the Escrow
Agent is hereby expressly authorized, in its sole discretion, to obey and comply
with all writs, orders or decrees so entered or issued, which it is advised by
legal counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that the Escrow Agent obeys or complies with any
such writ, order or decree it shall not be liable to any of the parties hereto
or to any other person, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

Section 7. Tax Matters

(a) Buyer and each Seller shall each furnish the Escrow Agent with a completed
Form W-8 or Form W-9, as applicable.

(b) Reporting of Income. The Escrow Agent shall report to the Sellers and the
Internal Revenue Service, as of each calendar year-end, all income earned from
the investment of any sum held in the Escrow Account as income of the Sellers,
whether or not said income has been distributed during such year, as and to the
extent required by law. Escrow Agent shall withhold any taxes it deems
appropriate in its reasonable discretion and shall remit such taxes to the
appropriate authorities.

(c) Preparation and Filing of Tax Returns. Any tax returns required to be
prepared and filed will be prepared and filed by the Sellers with the Internal
Revenue Service in all years income is earned, whether or not income is received
or distributed in any particular tax year, and Escrow Agent shall have no
responsibility for the preparation and/or filing or any tax return with respect
to any income earned by the Escrow Account.

(d) Payment of Taxes. Any taxes payable on income earned from the investment of
any sums held in the Escrow Account shall be paid by the applicable Sellers,
whether or not the income was distributed by the Escrow Agent during any
particular year.

 

- 9 -



--------------------------------------------------------------------------------

Section 8. Resignation or Removal of Escrow Agent

(a) The Escrow Agent may resign as such following the giving of thirty (30) days
prior written notice to the other parties hereto. Similarly, the Escrow Agent
may be removed and replaced following the giving of thirty (30) days prior
written notice to the Escrow Agent by the other parties hereto. In either event,
the duties of the Escrow Agent shall terminate thirty (30) days after receipt of
such notice (or as of such earlier date as may be mutually agreeable); and the
Escrow Agent shall then deliver the balance of the moneys or assets then in its
possession to a successor escrow agent as shall be appointed by the other
parties hereto as evidenced by a written notice filed with the Escrow Agent.

(b) If the other parties hereto have failed to appoint a successor prior to the
expiration of thirty (30) days following receipt of the notice of resignation or
removal, the Escrow Agent may appoint a successor or petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon all of the parties hereto.

Section 9. Termination. Upon the final disbursement by the Escrow Agent pursuant
to Section 3 of all funds held in each of the sub-Escrow Accounts, this
Agreement shall terminate.

Section 10. Notices. Any notice, consent or request to be given in connection
with any of the terms or provisions of this Agreement shall be in writing and be
given in person, courier delivery service, by mail, or by telecopy (with
confirmation of receipt) and shall become effective (a) on delivery if given in
person, (b) on the date of delivery if sent by courier delivery service,
(c) four business days after being deposited in the mails, with proper postage
for first-class registered or certified mail, prepaid or (d) upon receipt if
delivery is by telecopy. Notwithstanding the above, in the case of
communications delivered to the Escrow Agent whereby the Escrow Agent must act
based on a specified number of days upon its receipt of such communication, if
applicable, such communications shall be deemed to have been given on the date
received by the Escrow Agent.

Notices shall be addressed as follows:

 

  (i) if to Buyer :

Mine Safety Appliances Company

P.O. Box 426

Pittsburgh, PA 15230

Facsimile: (412) 967-3309

Attention: General Counsel

 

- 10 -



--------------------------------------------------------------------------------

with a copy to:

Reed Smith, LLP

Reed Smith Centre

225 Fifth Avenue

Suite 1200

Pittsburgh, PA 15222

Facsimile: (412) 288-3063

Attention: Debra Dermody, Esq.

 

  (ii) if to the Sellers’ Representative :

Joseph A. Sperske

215 Hidden Creek Drive

Auburn, CA 95603

Facsimile: (530) 855-8684

Attention: Joseph A. Sperske

with a copy to:

Bryan Cave LLP

3161 Michelson Dr.,

Suite 1500

Irvine, CA 92612

Brett J. Souza, Esq.

Facsimile: (949) 223-7100

 

  (iii) if to the Escrow Agent:

PNC Bank, N.A.

 

 

   

 

 

Facsimile:                                 

with a copy to:

PNC Bank Legal Department

One PNC Plaza

249 Fifth Avenue

Pittsburgh, PA 15222

Facsimile:                                 

Section 11. Governing Law, Counterparts. This Agreement shall be construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law principles. It may be executed in several counterparts, each
one of which shall constitute an original and all collectively shall constitute
but one instrument.

 

- 11 -



--------------------------------------------------------------------------------

Section 12. Amendment, Modification or Waiver. This Agreement may be amended or
modified and any term of this Agreement may be waived if such amendment,
modification or waiver is in writing and signed by all parties.

Section 13. Assignments of Interests. No assignment of the interest of any of
the parties hereto shall be binding upon the Escrow Agent unless and until
written notice of such assignment shall be delivered to and acknowledged by the
Escrow Agent.

Section 14. Force Majeure. Notwithstanding any other provision of this
Agreement, the Escrow Agent shall not be obligated to perform any obligation
hereunder and shall not incur any liability for the nonperformance or breach of
any obligation hereunder to the extent that the Escrow Agent is delayed in
performing, unable to perform or breaches such obligation because of acts of
God, war, terrorism, fire, floods, strikes, electrical outages, equipment or
transmission failures, or other causes reasonably beyond its control.

Section 15. Interpretation. The headings used in this Agreement are for
convenience only and shall not constitute a part of this Agreement. In the event
of any conflict between any provision of this Agreement and any provision of an
applicable Purchase Agreement, the provisions of the applicable Purchase
Agreement shall govern and control.

Section 16. Severability. The parties agree that if any provision of this
Agreement shall under any circumstances be deemed invalid or inoperative, this
Agreement shall be construed with the invalid or inoperative provisions deleted
and the rights and obligations of the parties shall be construed and enforced
accordingly.

[remainder of page intentionally left blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have been duly executed this Agreement as of the
date first above written.

 

Mine Safety Appliances Company By:  

 

  Name:   Title: Joseph A. Sperske, as Sellers’ Representative By:  

 

PNC Bank, National Association By  

 

  Name:   Title:

Signature Page to the Escrow Agreement



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF SELLERS

[To be provided by Sellers’ Representative]



--------------------------------------------------------------------------------

EXHIBIT A

Telephone Number(s) and Signature(s) for

Person(s) Designated to give Funds Transfer Instructions

If to Buyer:

 

    

Name

 

Telephone Number

 

Signature

1.  

 

 

 

 

 

2.  

 

 

 

 

 

If to Sellers’ Representative:

 

    

Name

 

Telephone Number

 

Signature

1.

 

Joseph A. Sperske

 

 

 

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

If to Buyer:

 

    

Name

        

Telephone Number

      1.   

 

     

 

   2.   

 

     

 

  

If to Sellers’ Representative:

 

1.   

Joseph A. Sperske

     

 

  

Telephone call backs shall be made to each party if joint instructions are
required pursuant to the agreement.



--------------------------------------------------------------------------------

EXHIBIT B

PERCENTAGE INTERESTS

[To be provided by Sellers’ Representative]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE OF ESCROW AGENT FEES

[To be provided by Escrow Agent]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ROBBIBARO EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

P. Robbibaro Form

[Date]

Phillip A. Robbibaro

[Address]

Dear Mr. Robbibaro:

We are very pleased that you have decided to [continue employment with [General
Monitors] (the “Company”), which will currently operate as a wholly-owned
subsidiary of Mine Safety Appliances Company (“MSA”) following its acquisition
by MSA].1/ This letter (this “Agreement”) confirms the terms and conditions of
your employment with the Company. Please indicate your acceptance of these terms
and intent to be legally bound by signing a copy of this Agreement and returning
it to me.

 

1. Employment. Your title will be President and Chief Executive Officer of each
of the General Monitor companies. You agree to use your best efforts to perform
the duties required by and customarily associated with such position and such
other duties not inconsistent therewith as may be assigned to you from time to
time by the President and CEO of MSA. You agree to devote your full business
time, attention and energies to the business of the Company and its affiliates
(except for paid-time-off and any period of disability), and, except as provided
in this Section 1 or permitted under Section 2 below, you shall not engage in
any other business or employment activity. You may accept appointment to or
continue to serve on the board of directors or trustees of any charitable or
non-profit organization and manage your personal investments; provided in each
case that such activities do not conflict or interfere with the performance of
your duties hereunder. You will, if so requested, become a Director or an
Officer of any controlling or controlled company and remain in such capacity
without any additional remuneration. You also agree to resign as a Director or
Officer upon separation from employment.

 

2. Outside Business Activity. Except as declared in Exhibit A, you are not a
promoter, substantial stockholder, director, employee or officer of or
consultant to a business

 

1/

To be revised to reflect final deal structure.



--------------------------------------------------------------------------------

 

organized for profit nor will you become a promoter, substantial stockholder,
director, employee or officer of, or consultant to such a business while
employed by the Company without first obtaining the prior written approval of
the President and CEO of MSA. Should you become a promoter, substantial
stockholder, director, employee or officer of, or a consultant to a business
organized for profit upon obtaining such prior written approval, you understand
that you have a continuing obligation to advise the President and CEO of MSA at
such time as any activity of either the Company or such other business presents
you with a conflict of interest as an employee of the Company. Should any matter
or dealings in which you are now involved or hereafter become involved, on your
own behalf or as an employee of the Company, appear to present a possible
conflict of interest under the Company policy then in effect, you will promptly
disclose the facts to the President and CEO of MSA so that a determination can
be made as to whether a conflict of interest does exist. You will take whatever
action is requested of you by MSA to resolve any conflict which it finds to
exist.

 

3. No Conflicts. You represent to MSA that neither the execution nor delivery of
this Agreement, nor the performance of your obligations under this Agreement,
will conflict with or result in a breach of any other agreement or obligation
including, without limitation, any contractual or fiduciary duty owed by you to
any former employer.

 

4.

Compensation. Your annual base salary will initially be $[same salary as at GM],
payable on regularly scheduled payroll dates in accordance with the Company’s
standard procedures; and your annual base salary shall be reviewed and may be
increased no less frequently than annually. As a financial incentive to help the
Company achieve or exceed its objectives and to encourage your continued
employment with the Company, you will (a) be eligible to earn an annual
performance bonus equal to $[same annual bonus as at GM] based on the Company’s
results and your individual performance, which if earned will be paid within 2
 1/2 months following the end of the year to which it relates, and additionally,
(b) be eligible to earn a quarterly performance bonus equal to $[same quarterly
bonus as at GM] based on the Company’s results and your individual performance,
which if earned will be paid quarterly, and in all events no later than the 15th
day of the third month following the end of the quarter. It is in the nature of
such bonus plans that there is no guarantee that any such bonus will be earned
thereunder, and bonuses are subject to the terms of the applicable bonus plan.

 

2



--------------------------------------------------------------------------------

5. Benefits. You shall be entitled to participate in such group health, life,
and disability insurance plans, pension plans, and other welfare and fringe
benefit programs as are available generally to similarly situated executives of
the Company and as may be amended from time-to-time. Your participation in such
plans and programs shall be subject to the terms of the applicable plan
documents and generally applicable Company policies. You will be entitled to
four (4) weeks’ paid vacation per year, to be taken at times which do not
unreasonably interfere with the performance of your duties hereunder. You will
be entitled to indemnification at all times during and after your employment
with the Company to the maximum extent permitted under the Company’s
organizational documents and applicable law. The Company will maintain
directors’ and officers’ liability insurance on your behalf at all times during
and after your employment for acts and omissions during your employment to the
same extent such coverage is maintained for directors and other senior
executives of the Company and MSA.

 

6. Expense Reimbursement. You will be reimbursed for all travel and
out-of-pocket expenses reasonably incurred during your employment with the
Company in accordance with the Company’s expense reimbursement policies for the
purposes of, and in connection with, performing your services for the Company.
To obtain reimbursement, you must present to the Company vouchers or other
statements itemizing the expenses in reasonable detail in conformity with the
Company’s expense reimbursement policies. The expense reimbursements provided
shall be payable within 30 days of the calendar month following the calendar
month in which the expense was incurred during your employment, in accordance
with the Company’s standard payroll and reimbursement procedures with respect to
such perquisites and expense reimbursements; provided further that, to the
extent reimbursed, all reimbursement payments with respect to expenses incurred
within a particular year shall be made no later than the end of your taxable
year following the taxable year in which the expense was incurred. The amount of
reimbursable expenses incurred in one taxable year shall not affect the amount
of reimbursable expenses in a different taxable year, and such reimbursement
shall not be subject to liquidation or exchange for another benefit.

 

7.

Company Termination or Good Reason Termination. (a) General. This Agreement
shall continue for a period commencing on the date hereof and ending on
January 31, 2012, subject to prior termination as provided for herein. You will
be an at-will employee who may resign or may be terminated at any time, with or
without “cause.” Nothing in

 

3



--------------------------------------------------------------------------------

 

this Agreement shall provide you with the right to continued employment with the
Company. You agree to resign immediately from all official positions with the
Company and any of its affiliates upon termination of your employment for any
reason.

(b) For Cause. If your employment is terminated by the Company for “cause,” the
Company’s obligation under this Agreement will terminate immediately upon notice
by the Company and payment of the Accrued Amounts. For purposes of this
Agreement, “cause” means (i) your conviction of, or plea of nolo contendere to,
a felony; (ii) your engaging in an act or acts of dishonesty, fraud, or gross
misconduct which result or are intended to result in damage to the Company’s
business or reputation; (iii) failure by you to substantially perform your
duties hereunder (other than due to disability) which remains uncured for more
than 10 days following your receipt of written notice thereof from the Company;
or (iv) any conduct on your part contributing to, or any failure to correct
deficiencies directly or indirectly resulting in, financial restatements or
irregularities. “Accrued Amounts” means (w) any unpaid base salary at the rate
then in effect through the date of termination and any accrued but unused
vacation through the date of termination; (x) any unpaid bonus earned with
respect to any period ending on or preceding the date of termination;
(y) reimbursement for any unreimbursed business expenses incurred through the
date of termination; and (z) all other payments or benefits to which you may be
entitled under the terms of any applicable compensation arrangement or benefit
program or this Agreement; provided, further that Accrued Amounts shall not
include any pro-rata or other bonus amounts except as provided in subclause (x).
Except to the extent otherwise required by law, Accrued Amounts shall be paid as
follows: Accrued Amounts specified in subclause (w) shall be paid on the first
regularly scheduled payroll date following separation from service; Accrued
Amounts specified in subclause (x) shall be paid at the time and in the form
provided in the underlying bonus plan or arrangement; Accrued Amounts specified
in subclause (y) shall be paid as provided in the Company’s expense
reimbursement policy and as provided in this Agreement; and Accrued Amounts
specified in subclause (z) shall be paid as provided in the compensation
arrangement, benefit program or this Agreement, as applicable.

(c) Without Cause. If your employment is terminated by the Company without
cause, as your exclusive remedy, you shall (i) be paid the Accrued Amounts, and
a pro-rated annual bonus and pro-rated quarterly bonus for the year and

 

4



--------------------------------------------------------------------------------

quarter in which your employment terminates (calculated using your target bonus
for such year and quarter, which shall be calculated presuming all metrics are
achieved at “target”) (“Pro-Rated Bonus”), upon the effective date of your
separation from service, with Accrued Amounts payable as provided herein and the
Pro-Rated Bonus payable on the first regularly scheduled payroll date following
the 30 day anniversary of your separation from service, and (ii) continue to
receive your then-current base salary together with your annual bonus and your
quarterly bonuses (calculated using your target bonus for such year and quarters
during such year and presuming all metrics achieved at “target”) (“Continuation
Pay”) payable in the usual way through January 31, 2012 (the “Salary
Continuation Period”), commencing on the first regularly scheduled payroll date
following the 30 day anniversary of your separation from service and will be
subject to legally required withholding; provided, however, if you are a
“specified employee” under Section 409A of the Internal Revenue Code of 1986, as
amended, (“Section 409A”) then, to the extent (if any) that this Paragraph 7(c)
provides for a “deferral of compensation” within the meaning of Section 409A, no
such deferred compensation shall be paid during the six-month period following
your separation from service and, to the extent otherwise payable during such
period, shall be aggregated and paid on the first business day following the
six-month anniversary of your separation from service. You will also continue to
receive the same level of medical and dental benefits as are available to you at
the time of your termination, at the Company’s expense under the COBRA program,
for the duration of the Salary Continuation Period, to the extent such benefits
can be provided to you on a non-taxable basis. The Company’s obligation to make
payments and provide benefits during the Salary Continuation Period is
contingent upon you first signing a general waiver and release and the
expiration of any associated revocation period within 30 days following your
separation from service, in a reasonable form presented by the Company and your
full compliance with all provisions in this Agreement including, but not limited
to, Sections 8 through 10.

(d) Good Reason. If you resign your employment for “Good Reason” during the term
of this Agreement and not for voluntary termination as provided in Section 7(e),
as your exclusive remedy, you shall (i) be paid the Accrued Amounts and the
Pro-Rated Bonus, upon the effective date of your separation from service, with
Accrued Amounts payable as provided herein and the Pro-Rated Bonus payable on
the

 

5



--------------------------------------------------------------------------------

first regularly scheduled payroll date following the 30 day anniversary of your
separation from service, and (ii) Continuation Pay payable in the usual way
through the Salary Continuation Period, commencing on the first regularly
scheduled payroll date following the 30 day anniversary of your separation from
service and will be subject to legally required withholding; provided, however,
if you are a “specified employee” under Section 409A then, to the extent (if
any) that this Paragraph 7(d) provides for a “deferral of compensation” within
the meaning of Section 409A, no such deferred compensation shall be paid during
the six-month period following your separation from service and, to the extent
otherwise payable during such period, shall be aggregated and paid on the first
business day following the six-month anniversary of your separation from
service. You will also continue to receive the same level of medical and dental
benefits as are available to you at the time of your termination, at the
Company’s expense under the COBRA program, for the duration of the Salary
Continuation Period, to the extent such benefits can be provided to you on a
non-taxable basis. The Company’s obligation to make payments and provide
benefits during the Salary Continuation Period is contingent upon you first
signing a general waiver and release and the expiration of any associated
revocation period within 30 days following your separation from service, in a
reasonable form presented by the Company and your full compliance with all
provisions in this Agreement including, but not limited to, Sections 8
through 10. For purposes of this Agreement, “Good Reason” means: (A) any
material adverse change in your position, duties, or authority as contemplated
by this Agreement and as effective following acquisition of the Company by MSA;
(B) a material diminution in your annual base salary or target bonus percentage;
(C) the relocation of your principal place of employment to a location more than
35 miles from your principal place of employment upon the date of this
Agreement; or (D) a breach by the Company of a material provision of this
Agreement; provided, however, that you must provide notice to the Company of any
such act or failure to act within 90 days of the initial existence of such act
or failure to act, and, if the Company remedies and corrects such act or failure
to act during the period of 30 days following your notice, such act or failure
to act shall not constitute “Good Reason” under this Agreement. Notwithstanding
the foregoing, in no event shall the mere occurrence of the acquisition of the
Company by MSA be deemed to constitute Good Reason.

 

6



--------------------------------------------------------------------------------

(e) Resignation without Good Reason. You may voluntarily terminate your
employment (i.e., without Good Reason) at any time and you agree to give the
Company thirty (30) days’ written notice of the termination of your employment
with the Company. Upon the effective date of such termination, the Company shall
pay to you the Accrued Amounts.

(f) Death. If you die during your employment with the Company, the Company will
pay your estate any Accrued Amounts and the Pro-Rated Bonus within 30 days of
your death.

(g) Disability. If, during the term of this Agreement, you become disabled
within the meaning of Section 409A, even with reasonable accommodations made by
the Company on your behalf, the Company shall have the right to terminate your
employment and this Agreement, in which event you shall be entitled to (i) the
Accrued Amounts and the Pro-Rated Bonus, upon the effective date of your
separation from service, with Accrued Amounts payable as provided herein and the
Pro-Rated Bonus payable on the first regularly scheduled payroll date following
the 30 day anniversary of your separation from service, and (ii) your
then-current base salary payable on regularly scheduled payroll dates for a
period of three (3) months following your separation from service.

(h) No Other Payments or Benefits. You will not be eligible to receive severance
or similar payments or benefits under any plan of the Company or MSA, except as
provided in this Section 7.

 

8.

Noncompetition. You agree that you will not at any time during your employment
with the Company directly or indirectly own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, lender, consultant or
otherwise with, any business, entity or organization of any kind, in any part of
the world, which competes with any part of the business of the Company, MSA or
its affiliates, as such business is then conducted. Ownership of less than 5% of
the securities of any publicly traded company will not violate this Section 8.
You recognize and acknowledge that it is an essential part of the acquisition of
the Company by MSA, for the proper protection of the business of the Company and
the integration of its operations within MSA that you be restrained from
competing against the Company and MSA or from soliciting or inducing any
employee of

 

7



--------------------------------------------------------------------------------

 

the Company or MSA to leave their employ, in each case for the reasonable period
provided herein, and that your compliance with Sections 8-10 herein will not
prevent you from earning your livelihood.

 

9. Employee-Nonsolicitation. You agree that you will not at any time during your
employment with the Company or following your separation from employment for any
reason for a two year period commencing upon the date of your separation,
(i) solicit, entice or induce any individual that currently is, or at any time
during the one year will be, an employee of the Company, MSA or any of its
affiliates to become employed by any other person, firm, corporation,
partnership or other business entity whatsoever (other than the Company or its
affiliates), or (ii) approach any such employee for such purpose or authorize,
or participate with, or assist in the taking of such actions by any other
person, firm or corporation.

 

10. Non-Disclosure. You agree not to disclose to anyone outside of the Company,
use in other than the Company’s business, nor disclose to anyone within the
Company who does not have a need-to-know, any technical or non-technical
information or material which gives the Company an advantage over others who do
not know it (“proprietary information”) relating in any way to the business of
the Company, except with the Company’s written permission. You shall not
disclose to the Company nor induce the Company to use any proprietary
information of others. You further agree that upon termination of your
employment with the Company, all records and all proprietary information of the
Company including copies thereof in your possession, whether prepared by you or
others, shall be so identified and shall be surrendered to and left with the
Company. Further, you agree that all other property of whatsoever kind or nature
belonging to the Company shall also be left with the Company. This obligation
shall continue for at least five years after termination of your employment and
for as long thereafter as is reasonably necessary to protect the Company’s
interests.

 

11. Proprietary Information. For purposes of this Agreement, proprietary
information shall include, but not be limited to, scientific or any technical
information, research, development, design, process, manufacture, procedure,
formula, testing, improvements, operation and information related to the sale of
the Company’s products or services; the Company’s patent position or trade
secrets; costs, profits, investments, planning, markets and other financial or
business information including listings of names, addresses or telephone
numbers; or experience with new ventures or products. Proprietary information
may be in written, digital, visual or oral form.

 

8



--------------------------------------------------------------------------------

12. Inventions. You shall disclose promptly in writing to the Company all
inventions, including discoveries, concepts and ideas, patentable or not,
hereafter made or conceived solely or jointly by you during your employment with
the Company, or within one year after termination of your employment, if based
on or related to proprietary information of the Company, provided such
invention, discovery, concepts and ideas relate in some manner to the business
or activities of the Company; provided that the foregoing does not apply to an
invention which qualifies fully as a nonassignable invention under Section 2870
et seq. of the California Labor Code.

 

13. Assignment of Invention. You agree that in connection with any invention
covered by Section 12, you shall, on request of the Company and at its expense,
promptly execute a specific assignment of title to the Company and do anything
else reasonably necessary to enable the Company to secure a patent therefor in
the United States and foreign countries.

 

14. No Prior Agreements. Except as declared in Exhibit A (attached hereto and
forming part of this Agreement), you do not own or have an interest in any
patent or unpatented invention, as described in this Agreement.

 

15. Prior Company Agreements. Any prior agreements between yourself and the
Company relating to patents, trade secrets, proprietary information or conflict
of interest with the Company are hereby superseded.

 

16. Return Of All Property And Documents. Upon your separation from employment
for any reason, you immediately shall return to the Company all of its property
including, without limitation, all documents (including copies) and information,
however maintained (including computer files, tapes and recordings), concerning
the Company or acquired by you in the course and scope of your employment.

 

17.

Litigation And Regulatory Cooperation. During and after your employment,
notwithstanding the cause of separation from employment, you shall cooperate
fully with the Company in the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company which relate to events or occurrences that transpired while you were
employed by the Company. Your

 

9



--------------------------------------------------------------------------------

 

full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after your employment, you also shall cooperate fully with the
Company in connection with any investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while you were employed by the Company. The
Company shall reimburse you for any reasonable out-of-pocket expenses incurred
in connection with your performance of obligations pursuant to this Section,
subject to the reimbursement provisions of Section 6, and for any performance of
your obligations under this Section 17 which occurs following your separation
from employment, the Company shall compensate you at a reasonable rate for the
time actually you spend cooperating under this Section 17.

 

18. Tax Withholding. You understand and acknowledge that any amount payable may
be subject to appropriate tax withholding and you hold the Company harmless for
deducting such amounts prior to payment.

 

19. Modification. If all or part of any provision of this Agreement shall become
or be declared unlawful or unenforceable by reason of any rule of law or public
policy, the rights of the Company and your obligations under this Agreement
shall be modified only as much as is necessary to make the Agreement enforceable
and all other portions of this Agreement, including the remaining portion of any
provision, shall remain in full force and effect.

 

20. Remedies. You understand that your services for the Company will be of a
special and unique nature, and that the breach or threatened breach of the
provisions of this agreement would cause the Company irreparable harm which
could not be adequately compensated by monetary damages. In the event of a
breach or threatened breach by you of any of Sections 8-10, in addition to all
other remedies available to the Company at law or in equity, the Company will be
entitled to a temporary or permanent injunction, or temporary restraining orders
or orders to prevent breaches thereof, in each case, without the need to post
any security or bond. If it should become desirable or necessary for the Company
to seek involuntary compliance with Sections 8-10 of this Agreement, the period
of time during which you are restricted from soliciting Company employees shall
extend to the anniversary date of the date of the trial court order or
settlement requiring such compliance.

 

10



--------------------------------------------------------------------------------

21. Binding Agreement; Applicable Law. The provisions of this letter will be
binding upon, and will inure to the benefit of the respective heirs, legal
representatives, successors and assigns of you and the Company, except that you
may not delegate your obligations or assign your rights under this letter
without the Company’s prior written consent. Our agreement outlined in this
letter will be governed by, and construed and enforced in accordance with, the
laws of the jurisdiction of your principal place of employment.

 

22. Entire Agreement. This letter contains the entire agreement between us with
respect to the subject matter hereof and supersedes all prior agreements or
understandings with respect thereto. The terms of this letter may be amended
only by an agreement in writing signed by you and the Company.

I look forward with great pleasure to our working together to make the Company
the industry leader.

 

Sincerely yours, [MSA Entity] By:  

 

  [Name]   [Title]

 

 

ACCEPTED AND AGREED:

 

 

Phillip A. Robbibaro

 

11



--------------------------------------------------------------------------------

EXHIBIT A

INFORMATION REQUIRED BY SECTIONS 2,3 AND 14 OF EMPLOYMENT AGREEMENT

List here any items which are exceptions under Sections 2 or 3 (outside
interests, possible conflict of interest) and Section 14 (agreements with or
obligations to others and patents) of Agreement:

(If none, write “None.”)

 

Date:  

 

    Employee Signature:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT



--------------------------------------------------------------------------------

JOINDER AGREEMENT

WHEREAS, reference is made to that certain Equity Purchase Agreement (the
“Purchase Agreement”) dated as of September 7, 2010, with respect to the equity
interests (the “GMT Interests”) of General Monitors Transnational, LLC, a Nevada
limited liability company, by and among (i) Cecil Lenihan; David Woods; Denis
Connolly; Joseph A. Sperske, as Trustee of the Shelley Trust; Joseph A. Sperske,
as Trustee of the Stasia Trust, Joseph A. Sperske, as Trustee of the Shannon
Trust; Darin Brame; George Purvis; Joseph A. Sperske, as Trustee of the Joseph
A. Sperske Revocable Trust; and Phillip A. Robbibaro and Michelle Robbibaro, as
Trustees of the Robbibaro Family Trust (each of the aforementioned is a “GMT
Member” and collectively are the “GMT Members”); (ii) Joseph A. Sperske, as
agent for the GMT Members (the “Members’ Representative”); and (iii) Mine Safety
Appliances Company, a Pennsylvania corporation (“Buyer”).

WHEREAS, capitalized terms used herein not otherwise defined shall have the
meaning as ascribed to them to in the Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual benefits to be derived from the
Purchase Agreement and of the representations, warranties, conditions,
agreements and promises contained therein and other good and valuable
consideration, intending to be legally bound, the undersigned sets forth as
follows:

1. The undersigned acknowledges having received a copy of the Purchase Agreement
and certifies that he is the holder of the GMT Interest set forth opposite his
name on Section 2.1(e) of the Disclosure Schedule.

2. Intending to be legally bound, the undersigned hereby joins in and agrees to
be bound by, subject to, and obligated under the Purchase Agreement in
accordance with all of its terms and provisions as a “GMT Member,” as if he were
an original signatory thereto and had signed the Purchase Agreement as of the
date thereof, including without limitation the making of the representations and
warranties in Article II thereof, the indemnification obligations in Article V
thereof, and the restrictions on competition, solicitation of customers and
solicitation of employees in Article VI thereof.

3. This Joinder Agreement is to be deemed effective as of the date of the
Purchase Agreement as if it was signed by the undersigned on that date, but is
executed and delivered by the undersigned as of the date set forth below.

4. The undersigned, if married on the date hereof and/or the Closing Date, shall
deliver to Buyer the Consent of Spouse in the form attached hereto as Annex A
with this Joinder Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the day and year written below.

 

Signature:  

 

Print Name:  

 

Date:  

 

Acknowledged and Agreed to:

MINE SAFETY APPLIANCES COMPANY

By  

 

Title:  

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

ANNEX A

FORM OF SPOUSAL CONSENT

SPOUSAL CONSENT

I am the spouse of                                                              
and I acknowledge that I have read the foregoing Joinder Agreement dated as of
                         , 2010 (the “Joinder Agreement”) and the Equity
Purchase Agreement to which it relates. I am aware that by the provisions
thereof, my spouse is selling all of the ownership interests and units of
General Monitors Transnational LLC owned by my spouse (the “GMT Interests”),
including my community property or other interests in the GMT Interests, if any.
I hereby consent to such sale and agree that my interests, if any, in the GMT
Interests and the Purchase Price under the Equity Purchase Agreement shall be
irrevocably bound by the Joinder Agreement (and the Equity Purchase Agreement
referenced in the Joinder Agreement) and further understand and agree that my
community property interest, if any, in the foregoing shall be similarly bound
by the Joinder Agreement (and the Equity Purchase Agreement referenced in the
Joinder Agreement). I agree to execute any and all further documents or
instruments as may be necessary or appropriate to further the objectives of the
Joinder Agreement (and the Equity Purchase Agreement referenced in the Joinder
Agreement).

Date:                                      , 2010

    Name:      

 

Annex A-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INDIVIDUAL PURCHASE AGREEMENT



--------------------------------------------------------------------------------

INDIVIDUAL EQUITY PURCHASE AGREEMENT

This INDIVIDUAL EQUITY PURCHASE AGREEMENT (this “Agreement”), dated as of
                         , 2010, by and among
                                        , an individual (“Seller”), Joseph A.
Sperske, as agent for the Seller (the “Sellers’ Representative”), and Mine
Safety Appliances Company, a Pennsylvania corporation (“Buyer”) [NTD: adjust
Buyer to MSA Netherlands for Gassonic].

INTRODUCTION

WHEREAS, the GMT Members, Joseph A. Sperske, as Members’ Representative, and
Buyer have entered into that certain Equity Purchase Agreement, dated as of
                         , 2010 (the “Purchase Agreement”), for the purchase by
Buyer of all of the issued and outstanding membership interests of General
Monitors Transnational, LLC, a Nevada limited liability company (the “Company”),
and Buyer desires to purchase the ownership interests in GMS, Electrasem and
Gassonic which are not owned by the Company (capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Purchase
Agreement);

WHEREAS, Seller currently has an ownership interest in                      (the
“GMT Subsidiary”) in an amount set forth opposite Seller’s name on Annex A
attached hereto (collectively, the “Individual Interests”); and

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the Individual Interests.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained herein and other good and valuable consideration, intending
to be legally bound, the parties agree as follows:

ARTICLE I

PURCHASE AND SALE OF INDIVIDUAL INTERESTS

1.1. Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date, Seller will sell and deliver to Buyer (or, at
Buyer’s election, its designee) the Individual Interests free and clear of any
Liens and together with all rights attaching thereto on and after the Closing
Date, and Buyer will purchase from Seller the Individual Interests.

1.2. Consideration. In consideration for the Individual Interests, pursuant to
the terms of Section 1.2 of the Purchase Agreement, Buyer shall pay Seller the
aggregate amount of consideration set forth opposite Seller’s name under the
heading “Aggregate Purchase Price” on Annex A attached hereto, as such amount
may be adjusted as provided in Section 1.4 and Article III hereof (the “Purchase
Price”). The Purchase Price is payable on the Closing Date as follows:

(a) Buyer shall pay to Seller by wire transfer of immediately available funds,
in accordance with written instructions to be provided by Seller to Buyer no
less than two (2) business days prior to the Closing Date, an amount equal to
(i) the amount set forth opposite Seller’s name under the heading “Aggregate
Purchase Price” on Annex A attached hereto less (ii) the Escrow Amount (as
defined below) (such difference, the “Closing Date Payment”, is set forth on
Annex A); and



--------------------------------------------------------------------------------

(b) Buyer shall pay to PNC Bank, N.A. (the “Escrow Agent”) by wire transfer of
immediately available funds, the amount set forth opposite the Seller’s name
under the heading “Cash Escrow Amount” on Annex A attached hereto (the “Escrow
Amount”). The Escrow Amount shall be held in accordance with the terms of the
Escrow Agreement by and among Buyer, the Members’ Representative, the Escrow
Agent and certain other parties [describe briefly the other transactions under
which the other sellers are also party to the escrow agreement via their
applicable purchase agreement] (the “Escrow Agreement”). The Escrow Amount will
be delivered to the Seller at such time and in such amounts as set forth in the
Escrow Agreement. By signing this Agreement, Seller agrees to the terms of the
Escrow Agreement.

(c) Buyer shall withhold taxes as required by law and shall remit such taxes to
the appropriate authorities.

1.3. Closing. The closing (the “Closing”) for the consummation of the
transactions contemplated by this Agreement shall take place at the same date
and time as the closing occurs under the Purchase Agreement, with the
understanding that the Closing hereunder shall occur if and only if the closing
occurs under the Purchase Agreement (such date of the Closing being hereinafter
called the “Closing Date”). The Closing shall be deemed to have occurred
effective as of 12:01 a.m. on the Closing Date.

1.4. Working Capital Adjustment. Seller and Buyer each acknowledge and agree
that the Purchase Price shall be subject to a post-Closing adjustment pursuant
to the terms set forth in Section 1.4 of the Purchase Agreement. Seller hereby
agrees to pay Seller’s Pro Rata Percentage (as defined below) of any amount
payable by the Sellers pursuant to Section 1.4 of the Purchase Agreement. Seller
further agrees that to the extent the post-Closing adjustment requires a payment
of money to Buyer from Seller, Buyer shall be permitted to remove such funds
from the Escrow Amount in satisfaction of any such adjustment. For purposes of
this Agreement, Seller’s “Pro Rata Percentage” means the percentage set forth
opposite Seller’s name under the heading “Pro Rata Percentage” on Annex A
attached hereto.

1.5. Appointment of Sellers’ Representative.

(a) Seller hereby irrevocably makes, constitutes and appoints Joseph A. Sperske
as his exclusive agent and true and lawful attorney-in-fact with full power of
substitution to do any and all things and execute any and all documents which
may be necessary, convenient or appropriate to facilitate the consummation of
the transactions contemplated by this Agreement and the Purchase Agreement,
including but not limited to: (i) make all decisions relating to the
determination of the Actual Closing Date Working Capital Amount; (ii) make all
decisions relating to the distribution of any amounts payable or distributable
to Seller hereunder; (iii) execution and delivery, on behalf of Seller, of the
Escrow Agreement and any other document

 

2



--------------------------------------------------------------------------------

required by this Agreement or the Purchase Agreement; (iv) receipt of payments
hereunder and under the Escrow Agreement and the disbursement thereof to Seller
and others; (v) receipt and forwarding of notices and communications pursuant to
this Agreement, the Purchase Agreement and the Escrow Agreement;
(vi) administration of this Agreement, the Purchase Agreement and the Escrow
Agreement, including the resolution of any dispute or claim; (vii) the
resolution, settlement, or compromise of any claim for indemnification asserted
against Seller pursuant to Section 3.1(a); (viii) asserting, on behalf of
Seller, claims for indemnification under Section 3.1(b) and resolving, settling
or compromising all such claims; and (ix) take all actions necessary or
appropriate in the judgment of the Sellers’ Representative for the
accomplishment of the foregoing, in each case without having to seek or obtain
the consent of Seller or other Person under any circumstance.

(b) Buyer and the Escrow Agent shall be fully protected in dealing with the
Sellers’ Representative under this Agreement and may rely upon the authority of
the Sellers’ Representative to act as agent of Seller. Any payment by Buyer to
the Sellers’ Representative (for the benefit of Seller) under this Agreement
shall be considered a payment by Buyer to Seller. The appointment of the
Sellers’ Representative is coupled with an interest and shall be irrevocable by
Seller in any manner and for any reason. This power of attorney shall not be
affected by the disability or incapacity of the principal pursuant to any
applicable law.

(c) The Sellers’ Representative acknowledges that the Sellers’ Representative
has carefully read and understands this Agreement, hereby accepts such
appointment and designation, and represents that he will act in his capacity as
Sellers’ Representative in strict compliance with and conformance to the
provisions of this Agreement.

(d) Seller agrees that in the event Mr. Sperske or his successor refuses to
serve, or is no longer capable of serving, as the Sellers’ Representative,
another person shall be appointed to serve as the Sellers’ Representative by a
vote of the owners who held a majority of the outstanding ownership interests of
the GMT Subsidiary prior to the Closing. Seller agrees that Mr. Sperske or his
successor may be removed from serving as the Sellers’ Representative by a vote
of the owners who held a majority of the outstanding ownership interests of the
GMT Subsidiary prior to the Closing.

(e) Under no circumstances shall the Sellers’ Representative have any liability,
under any fiduciary theory or otherwise, to Seller for any act or omission to
act of the Sellers’ Representative in such capacity, unless Seller is able to
prove that the Sellers’ Representative was guilty of gross negligence or willful
malfeasance. Seller shall, severally but not jointly and on a pro rata basis
with the other owners of the GMT Subsidiary prior to the Closing, indemnify,
save and hold harmless the Sellers’ Representative from and against any and all
costs, losses, liabilities, obligations, Damages, law suits, deficiencies,
claims, demands and expenses, including, without limitation, attorneys’ fees
incurred in connection with, arising out of, resulting from, or incident to any
act or omission to act of the Sellers’ Representative in his capacity as such,
except to the extent caused by the willful misconduct, gross negligence or bad
faith of the Sellers’ Representative.

1.6. Spousal Consents. Seller, if married on the date hereof and/or the Closing
Date, shall deliver to Buyer the Consent of Spouse in the form attached hereto
as Annex B.

 

3



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

2.1. Title to Individual Interests. Seller is the sole registered and beneficial
owner of the Individual Interests, and will transfer to Buyer (or, at Buyer’s
election, its designee) good and marketable title to the Individual Interests
free and clear of all Liens and with no restriction on the voting rights,
transfer rights and the other incidents of record and beneficial ownership
pertaining to the Individual Interests, except for such restrictions arising out
of the Securities Act of 1933, as amended and state securities laws.

2.2. Binding Agreement. This Agreement has been duly executed and delivered by
Seller pursuant to all necessary authorization and is the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws relating to or affecting the rights and
remedies of creditors generally and to general principles of equity, regardless
of whether enforcement is sought in a proceeding at law or in equity.

2.3. Conflicts; Consents. Neither the execution and delivery of this Agreement,
the consummation of the transactions contemplated hereby nor compliance by
Seller with any of the provisions hereof will: (i) conflict with or result in a
default (or give rise to any right of termination, cancellation or acceleration)
under any of the provisions of any contract to which Seller is a party,
(ii) violate any law, statute, rule or regulation or order, writ, injunction or
decree applicable to Seller or any of its properties or assets, or (iii) result
in the imposition or creation of any Lien upon or with respect to the Individual
Interests or the assets of the GMT Subsidiary. No consent or approval by, or any
notification of or filing with, any public body or authority is required to be
obtained or made at or prior to the Closing by the Seller in connection with the
execution, delivery and performance by the Seller of this Agreement or the
consummation of the transactions contemplated hereby.

2.4. Brokers. No agent, broker, investment banker or other Person acting on
behalf of Seller or under the authority of Seller is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee directly or
indirectly from any of the parties hereto in connection with any of the
transactions contemplated hereby.

2.5. Incorporation by Reference. SELLER HAS BEEN PROVIDED WITH A COPY OF THE
PURCHASE AGREEMENT INCLUDING THE DISCLOSURE SCHEDULES RELATED THERETO. SELLER
HAS HAD A SUFFICIENT PERIOD OF TIME TO REVIEW THE PURCHASE AGREEMENT AND
DISCLOSURE SCHEDULES AND, IF SELLER SO DESIRES, TO CONSULT WITH AN ATTORNEY WITH
RESPECT TO THIS AGREEMENT. SELLER HAS REVIEWED THE REPRESENTATIONS, WARRANTIES
AND COVENANTS IN THE PURCHASE AGREEMENT AND THE DISCLOSURE SCHEDULES THERETO (AS
THE SAME MAY BE MODIFIED BY THE SELLER FROM TIME TO TIME PRIOR TO THE CLOSING)
AND AGREES THAT SUCH REPRESENTATIONS AND WARRANTIES SET FORTH IN THE PURCHASE
AGREEMENT AND INCORPORATED HEREIN ARE TRUE AND CORRECT AS OF THE

 

4



--------------------------------------------------------------------------------

CLOSING DATE SOLELY TO THE EXTENT THAT THEY REFERENCE OR INCLUDE THE GMT
SUBSIDIARY AND THAT ANY OBLIGATIONS AND COVENANTS OF THE SELLERS UNDER THE
PURCHASE AGREEMENT SHALL ALSO BE APPLICABLE TO SELLER SOLELY WITH RESPECT TO THE
GMT SUBSIDIARY.

ARTICLE III

INDEMNITY AND CONTRIBUTION

3.1. General.

(a) Seller, (x) jointly and severally up to the amount of the Purchase Price of
Seller placed into the Escrow Account with respect to the GMT Subsidiary and
(y) severally in proportion to his or her relative share of the Purchase Price
with respect to the GMT Subsidiary, shall indemnify and hold harmless Buyer and
its affiliates and its and their respective former, present and future
directors, officers, employees, shareholders and other agents and
representatives (collectively, the “Buyer Indemnitees”) from and against any and
all liabilities, judgments, claims, settlements, losses, damages (excluding,
except as otherwise provided in this Article III, incidental, consequential,
special, indirect, enhanced, and punitive damages), fees, Liens, Taxes,
penalties, obligations and expenses (including reasonable attorney’s fees and
disbursements) (collectively, “Damages”) incurred or suffered by any such Buyer
Indemnitee, directly or indirectly, as a result of, based upon, arising from or
by reason of:

(i) any misrepresentation or breach of any representation or warranty of the
Seller or the GMT Members as to the GMT Subsidiary contained in or incorporated
into this Agreement;

(ii) any breach of any covenant of Seller contained in this Agreement and/or any
breach of any covenant of the GMT Subsidiary contained in or incorporated into
this Agreement prior to the Closing;

(iii) any Taxes payable by, assessed against or relating to (x) the GMT
Subsidiary for periods (or any portion thereof for a Straddle Period) prior to
the Closing Date or (y) Seller, in either case which are in excess of the
reserves for Taxes on the Financial Statements;

(iv) any liability or obligation of the GMT Subsidiary which accrues or arises
based upon the operation of the GMT Subsidiary prior to the Closing, which
liability or obligation is not otherwise included, reflected or reserved against
in the unaudited balance sheet of the GMT Subsidiary as of June 30, 2010 or
disclosed in any notes thereto or disclosed on the Disclosure Schedules, except
for (A) current liabilities, accruals and expenses incurred in the ordinary
course of business since June 30, 2010, (B) product and service warranty claims
arising under warranties issued by the GMT Subsidiary in the ordinary course of
business (but not including product recalls), and (C) as disclosed in this
Agreement or the Disclosure Schedules; provided, however, this
Section 3.1(a)(iv) shall terminate and be of no further force or effect upon the
one year anniversary of the Closing Date and the Seller shall have no further
obligation or liabilities under this Section 3.1(a)(iv); provided, that for the
avoidance of doubt, the foregoing proviso shall not preclude Buyer from
proceeding with any claims made by Buyer under the Escrow Agreement with respect
to this Section 3.1(a)(iv) prior to such one year anniversary;

 

5



--------------------------------------------------------------------------------

(v) any liability or obligation of any entity in the Company Group, GMI or GMIL,
based upon products manufactured or distributed or services provided by any of
any entity in the Company Group, GMI or GMIL, that were used in or relate to the
Massey Upper Big Branch Coal Mine, including any liability related to the
explosion at the Upper Big Branch Coal Mine on April 5, 2010, whether or not any
issues related thereto are or have been disclosed to Buyer; provided, however,
this Section 3.1(a)(v) shall terminate and be of no further force or effect upon
the two year anniversary of the Closing Date and the Seller shall have no
further obligation or liabilities under this Section 3.1(a)(v); provided, that
for the avoidance of doubt, the foregoing proviso shall not preclude Buyer from
proceeding with any claims made by Buyer under the Escrow Agreement with respect
to this Section 3.1(a)(v) prior to such two year anniversary;

(vi) any claim by any Person that such Person is an owner of the Individual
Interest to the extent that such interest was not specifically identified and
disclosed to Buyer in Annex A hereof;

(vii) any environmental condition or violation of Environmental Law prior to the
Closing Date in connection with any property now or previously owned, used,
leased or operated by the GMT Subsidiary; and

(viii) any environmental investigation, monitoring, cleanup or remediation at
any property at which wastes generated by the GMT Subsidiary prior to the
Closing Date were transported, stored, disposed of, recycled, reclaimed or
otherwise manage.

(b) Buyer shall indemnify and hold harmless Seller and his heirs and assigns
(“Seller Indemnitees”) from and against any and all Damages incurred or suffered
by any such Seller Indemnitee, directly or indirectly, as a result of, based
upon, arising from or by reason of:

(i) any misrepresentation or breach of any representation or warranty of Buyer
contained in or incorporated into this Agreement,

(ii) any breach of any covenant of Buyer (and on and after the Closing Date, the
GMT Subsidiary) contained in or incorporated into this Agreement,

(iii) any liability or obligation of the GMT Subsidiary which accrues or arises
based upon the operations of the GMT Subsidiary after the Closing Date; and

(iv) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Buyer (or any Person acting on its behalf) in
connection with the purchase and sale of the Individual Interests.

(c) A party seeking indemnification under Article III of this Agreement shall be
referred to as an “Indemnified Party” and a party from whom the indemnification
is sought

 

6



--------------------------------------------------------------------------------

under Article III of this Agreement shall be referred to as an “Indemnifying
Party”. No Indemnified Party will seek indemnification under Section 3.1(a)(i)
or (iv) or Section 3.1(b)(i), as the case may be, until the date on which all
unreimbursed claims by parties entitled to indemnification under
Section 3.1(a)(i) or (iv) along with those unreimbursed claims by parties
entitled to indemnification under Section 5.1(a)(i) of the Purchase Agreement,
on the one hand or unreimbursed claims by parties entitled to indemnification
under Section 3.1(b)(i), on the other hand, exceed $580,000 in the aggregate
(such amount, the “Deductible Amount”), in which case the Indemnified Party
shall be entitled to indemnity only for the amount of its Damages exceeding the
Deductible Amount. Notwithstanding the foregoing, an Indemnified Party may
immediately seek reimbursement for the full amount of any Damages (i.e., without
having to satisfy the Deductible Amount) for (i) claims under Section 3.1(a)(i)
arising out of a breach of the representations and warranties contained in
Sections 2.1 and 2.2 (the “Core Representations”) and (ii) claims arising out of
or relating to fraud or willful misconduct. The aggregate liability of either
Buyer, on the one hand, or Seller, on the other hand, for indemnification
against each such other party under Section 3.1(a)(i), (iv) or (v) or
Section 3.1(b)(i), as the case may be, shall not exceed the aggregate of the
Escrow Amount, except that claims arising out of a breach of the Core
Representations shall not be subject to the Escrow Amount cap. The maximum
aggregate liability of the Seller under Sections 3.1(a) shall be one hundred
percent (100%) of the Purchase Price.

(d) To the extent an indemnification claim arises under this Article III as a
result of a third-party claim against an Indemnified Party, the Damages shall be
deemed to include incidental, consequential, special, indirect, enhanced and
punitive damages to the extent claimed by a third party against an Indemnified
Party.

(e) For the avoidance of doubt, any claim for indemnity pursuant to Sections
3.1(a)(ii), (iii), (v), (vi), (vii) and (viii) shall not be subject to the
Deductible Amount limitations set forth in Section 3.1(c).

(f) Notwithstanding any provision contained herein to the contrary (including
without limitation the Seller’s failure to disclose any matter required to be
disclosed on any Disclosure Schedule required hereunder), the parties agree that
(1) no representation or warranty of the Seller contained in this Agreement
shall be deemed to be untrue or incorrect, and the Seller shall not be deemed to
be in breach thereof, and no Buyer Indemnitee shall be entitled to
indemnification hereunder with respect to any such breach, and (2) no
indemnification obligation shall be triggered under Section 3.1(a)(iv), if in
either case Buyer, its affiliates or any of their respective employees had
actual knowledge with respect to any such undisclosed matter or that any
representation or warranty was untrue or incorrect, but only if such knowledge
was obtained by such Person pursuant to information or data contained in any
report, written analysis or other documentation prepared for or at the request
of Buyer (or its affiliates) by Deloitte or any other third-party consultant or
advisor (excluding Buyer’s outside legal counsel, Reed Smith) in connection with
Buyer’s due diligence investigation relating to the transactions contemplated
hereby.

3.2. Procedures for Indemnification; Limitation of Liability; Exclusive Remedy.
Each of Buyer and Seller acknowledge and agree that any claims for
indemnification hereunder shall be subject to the provisions set forth in
Sections 5.2, 5.3, 5.4, 5.7, and 5.8 of the Purchase Agreement.

 

7



--------------------------------------------------------------------------------

3.3. Escrow; Release of Escrow Amounts. For a period of two (2) years beginning
on the Closing Date (the “Escrow Period”), the Escrow Amount shall be held by
the Escrow Agent pursuant to the Escrow Agreement. To the extent that
indemnification claims, if any, become payable by Seller under the provisions of
Section 3.1 of this Agreement, the parties will satisfy those claims using the
Escrow Amount. Upon expiration of the Escrow Period, any Escrow Amount which
remains in said escrow and is not subject to an outstanding claim made prior to
such expiration by Buyer shall be released by the Escrow Agent to Seller
pursuant to the Escrow Agreement.

3.4. Adjustments. Any indemnification payments made under this Article III shall
be considered an adjustment to the Purchase Price.

[Note to Form: Article IV will be applicable only as to those equity holders who
are to sign a non-compete as set forth in the Purchase Agreement.]

ARTICLE IV

RESTRICTIONS ON COMPETITION

4.1. Restrictions on Competition. Seller covenants and agrees that during the
period commencing on the Closing Date and for a period of two (2) years
following the Closing Date, Seller shall not, either directly or indirectly
undertake or carry on or be engaged or have any financial or other interest in,
or in any other manner advise or assist any Person engaged in, any business
involving the provision of products or services which are the same as, similar
to or in competition with the business of Buyer and its affiliates (including
the Company, each other entity in the Company Group, GMHK and Wuxi) in the
United States of America or in any other country in which Buyer or its
affiliates (including the Company, each other entity in the Company Group, GMHK
and Wuxi) presently conduct or have conducted business at any time during the
last two (2) years immediately prior to the Closing Date.

4.2. Non-Solicitation of Customers. Seller agrees that for two (2) years
following the Closing Date, Seller shall not, directly or indirectly, solicit
the trade of, or trade with, any customers or prospective customers of Buyer or
its affiliates (including the Company, each other entity in the Company Group,
GMHK and Wuxi).

4.3. Non-Solicitation of Employees. Seller agrees that for two (2) years
following the Closing Date, Seller shall not, directly or indirectly, solicit or
induce, or attempt to solicit or induce, any employee of Buyer or its affiliates
(including the Company, each other entity in the Company Group, GMHK and Wuxi)
to leave for any reason whatsoever; provided that general advertisements for
employment not specifically targeting employees of Buyer or its affiliates shall
not be deemed to violate this Section 4.3.

4.4. Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Sections 4.1, 4.2 and 4.3 shall be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any

 

8



--------------------------------------------------------------------------------

provision or provisions hereof shall not render unenforceable, or impair, the
remaining provisions of this Agreement. If any provision or provisions of such
sections shall be deemed illegal, invalid or otherwise unenforceable, either in
whole or in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provision or provisions and to alter the bounds thereof
to render it valid and enforceable.

ARTICLE V

MISCELLANEOUS

5.1. Acknowledgment by Buyer. BUYER ACKNOWLEDGES THAT THE REPRESENTATIONS AND
WARRANTIES OF THE SELLER IN OR INCORPORATED INTO THIS AGREEMENT, INCLUDING THE
DISCLOSURE SCHEDULE (AND UPDATES THERETO) CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF THE SELLER TO BUYER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED (INCLUDING WITHOUT LIMITATION ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE GMT
SUBSIDIARY) ARE SPECIFICALLY DISCLAIMED BY THE SELLER.

5.2. Entire Agreement. This Agreement, together with the Purchase Agreement
incorporated herein and any schedules, exhibits or annexes hereto and the other
agreements contemplated herein, contains the entire agreement among the parties
with respect to the transactions contemplated by this Agreement and supersedes
all prior agreements or understandings among the parties.

5.3. Notices. All notices, requests and other communications to any party
hereunder shall be in writing and sufficient if delivered personally or sent by
telecopy (with confirmation of receipt), by reputable overnight courier (charges
prepaid), or by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

If to Buyer or Sellers’ Representative, as set forth in the Purchase Agreement.

If to Seller:

 

 

 

 

 

 

 

  Facsimile:  

 

  Attention:  

 

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other parties in writing in accordance herewith.
Each such notice, request or communication shall be effective when received; if
given by reputable overnight or international courier, the next business day
after deposit with the courier; or, if given by mail, when delivered at the
address specified in this Section 5.3 or on the fifth business day following the
date on which such communication is posted, whichever occurs first.

 

9



--------------------------------------------------------------------------------

5.4. Expenses. Seller, on the one hand, and Buyer, on the other hand, shall each
bear their own costs and expenses (including the expenses of their respective
financial, legal, accounting, tax and other relevant representatives) incurred
in connection with the transactions contemplated hereby, including any fees or
commissions of any broker, agent, investment banker, or other Person engaged by
such party.

5.5. Counterparts. This Agreement may be executed in any number of counterparts
(including executed counterparts delivered and exchanged by facsimile
transmission or portable document format (.pdf)), and each such counterpart
hereof shall be deemed to be an original instrument, but all such counterparts
together shall constitute but one agreement.

5.6. Survival. All covenants, representations, warranties, agreements and
obligations of the parties in this Agreement shall survive the Closing. Except
as provided below, the representations and warranties contained in this
Agreement shall survive the Closing until the date which is twelve (12) months
after the Closing Date. The Core Representations made by Seller shall survive
indefinitely without expiration. All covenants and other agreements shall
survive the Closing without limitation by time.

5.7. Benefits of Agreement. No party may assign any of its rights under this
Agreement without the prior consent of the other parties hereto, except that
Buyer may assign any of its rights under this Agreement to any subsidiary of
Buyer. Subject to the preceding sentence, all of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement is for the
sole benefit of the parties hereto and not for the benefit of any third party.

5.8. Amendments and Waivers. No modification, amendment or waiver, of any
provision of, or consent required by, this Agreement, or any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
Buyer, Seller and the Sellers’ Representative. Such modification, amendment,
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

5.9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.

5.10. Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Any Action or proceeding seeking to enforce any provision of, or based on
any right arising out of, this Agreement may be brought against any of the
Parties in the courts of the State of California, County of Orange or the
Commonwealth of Pennsylvania, County of Allegheny, or in the United States
District Court for the Central District of California or Western District of
Pennsylvania and each of the Parties consents to the non-exclusive jurisdiction
of such courts (and the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

 

10



--------------------------------------------------------------------------------

(b) THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

5.11. Miscellaneous Interests. The provisions of Section 8.2, 8.10, 8.11, 8.12
and 8.13 of the Purchase Agreement shall be incorporated herein as if set forth
herein and applicable to this Agreement.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

MINE SAFETY APPLIANCES COMPANY By:  

 

  Name:   Title:

SELLER:  

Signature:  

 

Print Name:  

 

SELLERS’ REPRESENTATIVE

 

Joseph A. Sperske

 

12